     Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 1 of 291 PageID 5881

                                                                                        1
1                          IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
2                                  JACKSONVILLE DIVISION
3
         PAOLA CANAS, LINA POSADA,                   Jacksonville, Florida
4        JESSICA BURCIAGA, JAIME
         EDMONDSON, and ROSIE JONES,                 Friday, July 26, 2019
5
6                        Plaintiffs,                 Courtroom:      10D
7        vs.                                         Case No. 3:16-cv-393-J-32JRK
8        FLASH DANCERS, INC., and
         MICHAEL TOMKOVICH,
9                     Defendants.
         ________________________________
10
         BROOKE TAYLOR, LAURIE ANN YOUNG,
11       MALU LUND, SARA UNDERWOOD, and
         JAMIE EASON,
12                      Plaintiffs,
13       vs.                                         Case No. 3:16-cv-394-J-32JRK
14       M.T. PRODUCTIONS IN
         JACKSONVILLE,INC., and
15       MICHAEL TOMKOVICH,
16                          Defendants.
         ______________________________
17
18                               JURY TRIAL PROCEEDINGS
                        BEFORE THE HONORABLE TIMOTHY J. CORRIGAN
19                            UNITED STATES DISTRICT JUDGE
20
21
22
23       OFFICIAL COURT REPORTER:
         Cindy Packevicz Jarriel, RPR, FCRR
24       221 N. Hogan Street, #128
         Jacksonville, FL 32202
25       Telephone: 904.301.6843
         e-mail: cindyrprfcrr@gmail.com
     Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 2 of 291 PageID 5882

                                                                                        2
1             (Proceedings reported        by    stenography;   transcript
         produced by computer.)
2
3                                   A P P E A R A N C E S
4        PLAINTIFFS' COUNSEL:
5        JOSEPH N. CASAS, ESQ.
         The Casas Law Firm, P.C.
6        402 West Broadway, Suite 400
         San Diego, CA 92101
7
         DENNIS C. POSTIGLIONE, ESQ.
8        The Casas Law Firm, P.C.
         3801 North Capital of Texas Hwy
9        Suite E240 #445
         Austin, TX 78746
10
         JOHN V. GOLASZEWSKI, ESQ.
11       The Casas Law Firm, P.C.
         1745 Broadway, 17th Floor
12       New York, NY 10019
13       LUDMILA KHOMIAK, ESQ.
         The Casas Law Firm, PC
14       80 SW 8th Street, Suite 2000
         Miami, FL 33130
15
16       DEFENSE COUNSEL:
17       LUKE CHARLES LIROT, ESQ.
         Luke Charles Lirot, PA
18       2240 Bellair Road, Suite 190
         Clearwater, FL 33764
19
20       ROBERT R. HEARN, ESQ.
         Phelps Dunbar, LLP
21       100 South Ashley Drive, Suite 2000
         Tampa, FL 33602-5315
22
23       ALSO PRESENT:
24       GABRIELLE IBANEZ-ALER
25                                           -    -   -
     Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 3 of 291 PageID 5883

                                                                                        3
1
2                            T A B L E     O F    C O N T E N T S
3
4        FOR THE PLAINTIFFS:
5        MICHAEL TOMKOVICH
         Cross-Examination by Mr. Lirot..................Page                 31
6        Redirect Examination by Mr. Postiglione.........Page                 33
7        STEPHEN CHAMBERLIN
         Direct Examination by Mr. Casas.................Page                 90
8        Cross-Examination by Mr. Lirot..................Page 150
         Redirect Examination by Mr. Casas...............Page 233
9
10
11       FOR THE DEFENDANTS:
12       MARK ZABLOW
         Direct Examination by Mr. Lirot.................Page               247
13       Cross-Examination by Mr. Golaszewski............Page               258
         Redirect Examination by Mr. Lirot...............Page               276
14       Recross-Examination by Mr. Golaszewski..........Page               278
15
16                                           -   -   -
17
18                                     E X H I B I T S
19       Received in Evidence                                        Page
20       Court Exhibit 3................................244
21       Jury Exhibit 4.................................244
22                                           -   -   -
23
24
25
     Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 4 of 291 PageID 5884

                                                                                        4
1                                   P R O C E E D I N G S
2        July 26, 2019                                                 9:19 a.m.
3                                            -    -   -
4                     COURT SECURITY OFFICER:             The United States District
5        Court, in and for the Middle District of Florida, is now in
6        session.     The Honorable Timothy J. Corrigan presiding.
7                     Please be seated.
8                     THE COURT:     All right.       So we're going to finish up
9        Mr. Tomkovich and then Mr. Chamberlin; right?
10                    MR. CASAS:     Yes, sir.
11                    THE COURT:     Okay.       And then you're resting?
12                    MR. CASAS:     That's right.
13                    THE COURT:     Okay.       And then what are you going to do?
14                    MR. LIROT:     We're going to call Mr. Zablow since
15       we'll be finished with -- we've already finished with
16       Mr. Hopper; we'll be finished with Mr. Tomkovich.
17                    And I've spoken to my colleagues and they agreed that
18       it's fine to have Mr. Zablow sit in to watch Mr. Chamberlin
19       testify.
20                    THE COURT:     That's fine.
21                    So -- okay.     I think all that's fine.
22                    And we will -- I probably -- I think there's some
23       things to talk about on motion practice at the close, but I
24       think I'd prefer to do that at the close of all the evidence.
25                    So I think maybe as a -- maybe as a legal matter, you
     Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 5 of 291 PageID 5885

                                                                                        5
1        need to make your motions at the close of the plaintiffs' case
2        and then also at the close of the evidence.
3                     But I'm not going to entertain prolonged argument --
4        as a matter of fact, I'm not really going to entertain argument
5        at the close of the plaintiffs' case.             I'm going to go ahead
6        and hear from the defendant, have the evidence closed, and then
7        we'll have whatever discussions on motions that we need to
8        have.    Okay.
9                     MR. LIROT:     Very good.
10                    THE COURT:     Is the jury ready?
11                    MR. POSTIGLIONE:       Your Honor, before -- there is one
12       matter I think we left pending yesterday.              That's part of the
13       employee manual that shows --
14                    THE COURT:     Yeah, let me -- I had trouble -- can you
15       hand up the portion to Ms. Diaz, the portion you want to --
16                    MR. POSTIGLIONE:       Certainly.
17                    THE COURT:     -- talk about.
18                    MR. POSTIGLIONE:       I have the middle portion here.
19       You know, just as I stated yesterday, what I'm trying to show
20       is what the theme is at the club, what image they're trying to
21       portray, how it's consistent with what they've done with the
22       images.    I don't have very many questions on that, but I want
23       to go over it with Mr. Tomkovich.
24                    MR. LIROT:     Judge, I think that would be alien to
25       Rule 403.     I just don't see any reason that some handbook that
     Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 6 of 291 PageID 5886

                                                                                        6
1        there's no proof anybody ever read, looked at -- there's no
2        proof anybody did follow whatever format is described in that.
3                     I looked at it, it looks like it's from the '50s.
4        It's just I don't think it adds anything but distraction and
5        another effort on the part of the plaintiffs to disparage this
6        club.
7                     THE COURT:     What questions did you want to ask?
8                     Give me a proffer of your questions.
9                     MR. POSTIGLIONE:       Your Honor, basically what I'm
10       going to ask him is -- is -- this image that they're trying to
11       portray, isn't it consistent with what -- the look my clients
12       have, aren't they physically fit, you know, aren't they
13       glamorous, don't they have -- or don't they comport with this,
14       to establish that's the reason why they picked the images.
15                    MR. LIROT:     Mr. Tomkovich wouldn't know how glamorous
16       his clients are.
17                    MR. POSTIGLIONE:       Well, he should.      He owns
18       nine strip clubs.
19                    THE COURT:     Well, I kind of agree this doesn't have a
20       whole lot to do with anything, except I think I would let you
21       ask Mr. Tomkovich, without getting into the specifics of how
22       long your fingernails can be and all that -- I think I would
23       let you ask him:       Isn't it true that the image that his clubs
24       are trying to portray is one of glamour and whatever, sexiness,
25       whatever you want to ask him, without getting into the
     Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 7 of 291 PageID 5887

                                                                                        7
1        specifics of what's in the -- in the manual.
2                     And unless he answers those questions differently
3        than I expect he will, I think we'll leave it at that.
4                     MR. POSTIGLIONE:       Fair enough.
5                     THE COURT:     All right.
6                     MR. POSTIGLIONE:       One more thing, Your Honor.
7                     THE COURT:     Yeah.
8                     MR. POSTIGLIONE:       It's been a long week.        I want to
9        apologize to the Court for fumbling around yesterday with those
10       exhibits at the end of the day.
11                    THE COURT:     It's all right.       I understand.      It's been
12       a long time, but I used to be a trial lawyer.               I know -- and I
13       know things happen.        And I think we're all doing all right.
14                    We've had a couple of moments, but not very many.                 So
15       I've had -- believe me, I've had trials with more moments,
16       so -- so I think we're all doing fine.
17                    MR. LIROT:     The day is young.
18                    MR. POSTIGLIONE:       Exactly.
19                    THE COURT:     Y'all ready?
20                    MR. POSTIGLIONE:       Yes.
21                    THE COURT:     Let's do it.
22                    I guess I felt like maybe it was a good time to stop.
23                    MR. POSTIGLIONE:       No, you did me a favor, so, yeah.
24                    COURT SECURITY OFFICER:        All rise for the jury.
25             (Jury in at 9:25 a.m.)
     Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 8 of 291 PageID 5888

                                                                                        8
1                     COURT SECURITY OFFICER:        Please be seated.
2                     THE COURT:     Good morning, ladies and gentlemen.            I
3        hope you're impressed that we're actually going to start early
4        this morning, but that's also a tribute to y'all for getting us
5        ready, and we are ready to resume the examination of
6        Mr. Tomkovich.
7                     Counsel, you may proceed.
8        BY MR. POSTIGLIONE:
9        Q     Good morning, Mr. Tomkovich.
10       A     Good morning.
11       Q     We had talked yesterday about your employee manual a
12       little bit.     Do you recall that testimony?
13       A     Yes.
14       Q     And do you recall being asked several questions about it
15       and having reviewed what's been marked as Exhibit 34, that was
16       your employee manual?
17       A     Yes.
18       Q     I want to show you a portion of that and I want to ask you
19       a couple questions.
20                    I'll wait for it to come up there on the screen.
21                    MR. LIROT:     That wasn't what I had in mind, Your
22       Honor.
23                    THE COURT:     Yeah, why don't you take it down.
24                    MR. POSTIGLIONE:       All right.
25                    THE COURT:     I just want you to ask him the questions.
     Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 9 of 291 PageID 5889

                                                                                        9
1        BY MR. POSTIGLIONE:
2        Q     Let me ask you this, Mr. Tomkovich.            Would you agree with
3        me that part of your policies and procedures at Thee Officers
4        Club and at Flash Dancers is to portray an image of glamour?
5                     You want -- the girls that work there, you want the
6        staff to appear glamorous?
7        A     Yes.
8        Q     And that's important.
9                     Why is it important that you have a standard for
10       appearance at your clubs?
11       A     We're in show business.
12       Q     And how does that -- how does that add value to what
13       you're doing there?
14                    It's a club.     You say it's show business.          How does
15       that add value?
16       A     Well, that's what people are looking for when they come
17       in, I imagine.
18       Q     Okay.    Is it also what you look for in your advertisements
19       for your club, to portray that same image?
20       A     Just a clean and respectful image, yes.
21       Q     Okay.    Now, we talked yesterday also about your belief
22       that Mr. Hopper created two of these images, Super Bowl ads.
23                    Do you remember that testimony?
24       A     Yes.
25       Q     Okay.    And is there anything about what you've done
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 10 of 291 PageID 5890

                                                                                 10
1    overnight or any thoughts you've had in your head since then
2    that would be inconsistent with that?
3                  In other words, you still believe that eight of those
4    advertisements, you don't know where they came from, but the
5    two that Mr. Hopper did were the two that Mr. Hopper did?
6    A      The two that Mr. Hopper did, yes.
7    Q      Do you remember answering interrogatories in this lawsuit?
8                  Those are questions that we send to you that you have
9    to answer under oath.
10   A      Yes.
11   Q      And do you remember I showed you those yesterday and you
12   confirmed that your signature was on the document?
13   A      I've seen the signature on the back.            I never read the
14   questions, but...
15   Q      You never read the questions?
16   A      No.
17                 MR. LIROT:    Judge, I object.       I think this is
18   improper impeachment.
19                 THE COURT:    I don't think it's improper impeachment.
20   But let's be clear, what you mean is you didn't read the
21   questions yesterday, sir?
22                 THE WITNESS:     That's correct.
23                 THE COURT:    Okay.
24                 MR. POSTIGLIONE:      I was getting there.
25   BY MR. POSTIGLIONE:
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 11 of 291 PageID 5891

                                                                                 11
1    Q      Now, at a certain point in the lawsuit, you received those
2    questions; correct?
3    A      Yes.
4    Q      Okay.    And did you read them and go over them before you
5    signed the document under oath, swearing that they were true
6    and correct?
7    A      Yes.
8                  MR. POSTIGLIONE:      One second, Your Honor.
9    BY MR. POSTIGLIONE:
10   Q      All right.     Now, we asked you a question, to state where
11   those images came from.
12                 Do you remember that question?
13                 In other words, the date that they were published by
14   you or your agent, what the website was, social media accounts,
15   print advertising, posters, wherever those images came from,
16   and you answered those questions.
17                 Do you remember that?
18   A      Yes.
19   Q      Do you remember answering that you were unable to respond
20   to that question because Mr. Hopper was the only person who
21   would have personal knowledge about where those images came
22   from?
23   A      Yes.
24   Q      And isn't that different from what you've testified to
25   today?     In other words, when I asked you under oath, you told
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 12 of 291 PageID 5892

                                                                                 12
1    me:    Mr. Hopper is the only person that knows.
2                  And yesterday you told this jury that:            Well,
3    Mr. Hopper did two of them, but I just don't know where the
4    rest of them came from.
5                  So which one is it?
6    A      Mr. Hopper created the advertising, and I don't know where
7    the other images came from.
8    Q      You answered questions under oath and told me that
9    Mr. Hopper was the only person who could tell us that.
10                 And you signed it under oath.          Do you remember that?
11   A      Yes.
12   Q      Then why the different story today and yesterday?
13   A      I don't think it was different.
14   Q      Mr. Hopper is the only person with knowledge where those
15   ads came from?
16   A      From where the ads come from, yes.
17   Q      Right.
18                 Now, you have personal knowledge that Mr. Hopper only
19   created two, and we don't know where the other eight came from?
20                 That's the same statement?
21   A      The advertising.
22   Q      All right.     Can you clarify that?        I'm not sure I
23   understand you.
24   A      Well, the advertisement is where we were advertising an
25   event.     The other images, like I said yesterday, looked like
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 13 of 291 PageID 5893

                                                                                 13
1    just FaceBook stuffing, you know, just placement.                No
2    advertisement.
3    Q      Stuffing -- filler, I think?
4    A      Filler, yes.      Excuse me.
5    Q      And so you don't believe that's inconsistent with the way
6    you answered these questions?
7    A      No, I do not.
8    Q      Okay.    Mr. Tomkovich, you testified -- or you saw my
9    clients throughout the week testify in the video and in person;
10   correct?
11   A      Yes.
12   Q      I've looked at your website on the clubs.
13                 MR. LIROT:    Objection.      Assumes facts not in
14   evidence.
15                 MR. POSTIGLIONE:      I haven't asked the question.
16                 THE COURT:    Yeah, I'm not sure what -- why don't
17   you -- well, I'll let you ask the question, but let me -- don't
18   answer it until I hear it.          Go ahead.
19   BY MR. POSTIGLIONE:
20   Q      My understanding as to what goes on at a club is there is
21   totally nude friction dancers.
22                 Is that something that you advertise for your clubs?
23   A      The ones that are legally allowed to do that, yes.
24   Q      Okay.    What is a totally nude friction dance?
25                 MR. LIROT:    Objection.      Not these clubs.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 14 of 291 PageID 5894

                                                                                 14
1                 We're in court for two clubs in Jacksonville and the
2    regulations governing those clubs.            My objection's under
3    Rule 403.
4                 THE COURT:     Counsel, I'm just not sure if -- unless
5    these two clubs are part of that, I'm not sure the question is
6    appropriate.
7                 MR. POSTIGLIONE:       Can we do sidebar?
8           (At sidebar, out of the hearing of the jury:)
9                 MR. POSTIGLIONE:       This is an advertisement from that
10   club.    Totally nude friction dancers.
11                MR. LIROT:     That's Flash Dancers.
12                MR. POSTIGLIONE:       This is an advertisement:         Totally
13   nude girls on stage.
14                I want to ask him if he understands why my clients
15   are upset that they're associated with totally nude friction
16   dancers, and I'll move on.
17                MR. LIROT:     When are those ads from?
18                MR. POSTIGLIONE:       This is from -- from your website.
19   I don't know.
20                MR. LIROT:     When --
21                MR. POSTIGLIONE:       I mean, you can ask him, but...
22                MR. LIROT:     I'm not going to let you take that stuff
23   off your cell phone today when we're talking about images that
24   were posted in 2014.
25                THE COURT:     I don't know.      You dug up stuff the other
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 15 of 291 PageID 5895

                                                                                 15
1    day that you didn't have before, so -- right?
2                 So it is -- I mean, I guess -- I guess you can ask
3    the witness if that's allowed at these two clubs.                And if his
4    answer is yes, then I think -- I think then it's a fair
5    question.
6                 MR. POSTIGLIONE:       I'll make it quick.
7                 THE COURT:     Yeah, I understand.        And you can follow
8    up if you want to.
9           (End of sidebar.)
10   BY MR. POSTIGLIONE:
11   Q      Are totally nude friction dances allowed at Flash Dancers?
12   A      No.
13   Q      Were they allowed in 2014, 2013, 2015?
14   A      No.
15   Q      Are they allowed at Thee Officers Club?
16   A      No.
17   Q      Did you ever advertise on your websites that those were
18   allowed?
19   A      No.
20   Q      My question is -- you saw my clients testify.               Do you
21   understand why they might be upset with being associated with
22   these types of clubs?
23   A      No.
24   Q      You don't?
25   A      No.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 16 of 291 PageID 5896

                                                                                 16
1    Q      The mother whose husband is a church minister, music
2    director, with two small children, you don't make any
3    connection between her being associated with your strip clubs
4    and being upset?
5    A      No.
6    Q      Okay.    Mr. Tomkovich, who is DeVry E. Dewan?
7    A      My former accountant.
8    Q      Okay.    So is that a man or a woman?          I'm sorry.
9    A      A man.
10   Q      A man.
11                 So Mr. Dewan is your former CPA?
12   A      Yes.
13   Q      And was that person your CPA from 2013 to 2015?
14   A      Yes.
15   Q      Is that someone that helped M.T. Productions or Thee
16   Officers Club and Flash Dancers compile and file tax returns?
17   A      Yes.
18   Q      With your help?
19   A      Yes.
20   Q      How does that work?       Do you throw -- like I do -- do you
21   just throw everything in a box and hand it to the accountant
22   and say:      Do my taxes?
23   A      Pretty close to that.        And then a QuickBooks check
24   register that he'll -- that he'll reconcile as the people in
25   the office do.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 17 of 291 PageID 5897

                                                                                 17
1    Q      Okay.    So you have an office person that reconciles the
2    receipts and everything, but you ultimately sign off on those
3    tax returns?
4    A      Yes.
5    Q      Let me ask you -- let me go back really briefly just to
6    the point I made before.
7                  I asked you if there was -- these clubs were fully
8    nude, and you answered no, you can't do that at Flash Dancers
9    or Thee Officers Club and you couldn't do it in 2013; right?
10   A      Yes.
11   Q      What about full friction?         I don't know what that is, but
12   is that legal at that club?
13   A      No.
14                 MR. POSTIGLIONE:      Okay.    Your Honor, permission to
15   show the witness what has been marked -- or previously marked
16   as 39, 40, 41, 36, 37, and 38.
17                 THE COURT:    Mr. Lirot -- show them to Mr. Lirot.
18                 MR. LIROT:    I have copies, Your Honor.
19                 THE COURT:    Okay.    So in numerical order, 36, 37, 38,
20   39, 40, and 41?
21                 MR. POSTIGLIONE:      Yes.    I'm sorry.
22                 THE COURT:    That's okay.      All right.
23   BY MR. POSTIGLIONE:
24   Q      Mr. Tomkovich, just take a brief look at those.               I want
25   you to confirm what those are.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 18 of 291 PageID 5898

                                                                                 18
1                  What are those, Mr. Tomkovich?
2    A      Those are tax returns, federal tax returns, for M.T.
3    Productions and Flash Dancers, Inc.
4    Q      Are these tax returns 2013, 2014, 2015, for both clubs?
5    A      Yes.
6    Q      Okay.    You wouldn't intentionally file a fraudulent
7    document with the IRS, would you?
8    A      No.
9    Q      You wouldn't intentionally file a fraudulent document with
10   any Government entity, would you?
11   A      No.
12   Q      So as you looked at them, these are a fair and accurate
13   representation of what was filed with the IRS in 2013, 2014,
14   2015 for M.T. Productions, Thee Officers Club, and Flash
15   Dancers, Inc.; correct?
16   A      Yes.
17   Q      Are these gross receipts, the sales numbers, were they
18   accurate at the time you submitted them to your accountant?
19   A      Yes.
20   Q      2013, $459,258 for M.T. Productions; is that correct?
21   A      I believe so, if you're reading off paper.              I don't have
22   them in front of me.
23   Q      Okay.
24   A      I'll take your word for that.
25   Q      Okay.    2014, $214,172.      Does that sound about right?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 19 of 291 PageID 5899

                                                                                 19
1    A      Yes.
2    Q      2015, $649,473.      Does that sound about right?
3                  MR. LIROT:    Can we identify the exhibit.
4                  THE COURT:    Yeah, it's a little bit odd for you to be
5    reading these numbers of documents that aren't in evidence.
6                  MR. POSTIGLIONE:      Can I move them into evidence?
7                  THE COURT:    Any objection?
8                  MR. LIROT:    No objection.
9                  THE COURT:    They will be received.         And I -- if
10   you're going to read out the numbers, you need to say what year
11   and which company.
12                 MR. POSTIGLIONE:      I was getting there.
13                 MR. HEARN:    I'm not objecting, Your Honor.           For
14   the -- it would help for the record and for us to follow if he
15   would say what exhibit number it is.
16                 MR. POSTIGLIONE:      I was doing it in reverse.          I
17   apologize.
18   BY MR. POSTIGLIONE:
19   Q      On Exhibit 41, 2015 tax returns for M.T. Productions, you
20   reported $649,473 in gross receipts and sales.               Does that sound
21   about right?
22   A      Yes.
23   Q      Exhibit 40, 2014 tax returns, you reported $214,172 in
24   gross receipts.       Does that sound about right?
25   A      Yes.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 20 of 291 PageID 5900

                                                                                 20
1    Q      In 2013, on Exhibit 39, you reported $459,258 in gross
2    receipts for M.T. Productions.           Does that sound about right?
3    A      Yes.
4    Q      2013, Exhibit 36, you reported $410,612 in gross receipts
5    for Flash Dancers.        Is that correct?
6    A      Yes.
7    Q      Exhibit 37, $480,276 in gross receipts.             Does that sound
8    about right?
9    A      Yes.
10   Q      And then finally, 2015, on Exhibit 38 for Flash Dancers,
11   Inc., you reported $428,895 in gross receipts.               Does that sound
12   about right?
13   A      Yes.
14   Q      Okay.    So for each club during the relevant period, you
15   reported approximately $1.2 million in gross receipts; is that
16   right?     Over the three-year period.
17   A      Combined.
18   Q      Yes.
19   A      If that's what it adds up, I'll take your word for that.
20   Q      All right.     Mr. Tomkovich, you heard Mr. Hopper's
21   testimony yesterday; correct?
22   A      Yes.
23   Q      And you realize that he filed a bankruptcy in connection
24   with the events leading to these lawsuits and then your
25   subsequent suit to him; correct?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 21 of 291 PageID 5901

                                                                                 21
1    A      Yes.
2    Q      Now, when you -- when someone files a bankruptcy and they
3    owe you money, you get notice; that's correct?
4    A      I believe so.      I'm not an expert on that.
5    Q      And then when you receive notice, if you have money, you
6    file documents with the court to tell the court that Mr. Hopper
7    owes you money.       Is that your understanding?
8    A      I don't know exactly how that works.
9                  MR. LIROT:    Judge, can we have a sidebar here for a
10   minute?
11          (At sidebar, out of the hearing of the jury:)
12                 MR. LIROT:    I believe I know where this is going.
13   When Mr. Hopper filed bankruptcy, proofs of claim were filed
14   for every entity that received a cease and desist letter.                  With
15   no better evidence of the amount of that claim, the cease and
16   desist letter was used.
17                 If they're trying to use that cease and desist letter
18   as some admission that that's a valid number, that would be
19   improper.     And I wanted to say up to date that half of those
20   have been either subject to amended proofs of claim, where when
21   we found out which images were Mr. Hopper's and which were not,
22   all of the proofs of claim were amended.              But the only numbers
23   used were those in the cease and desist letters.                That's not an
24   admission of the accuracy, it's simply a statement of what
25   potentially is out there that could be owed by the client
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 22 of 291 PageID 5902

                                                                                  22
1    that's been sued by these guys.
2                 So that's just not -- Your Honor, it's not --
3                 MR. POSTIGLIONE:       Your Honor, this was prepared by
4    Mr. Lirot on behalf of both clubs in the amount of $350,000,
5    and filed with the bankruptcy court.
6                 There's several of them that state the amount that
7    they're claiming Mr. Hopper owes under the bankruptcy.                  He
8    filed it under oath, under penalty of perjury, with the
9    criminal statute right next to it, and I think I'm entitled to
10   ask him about it.
11                MR. LIROT:     It's not owed.       It's a potential claim.
12                MR. CASAS:     The amounts come from the valuation of
13   our expert on our demand letter, Your Honor.
14                MR. LIROT:     That's the only number we had, but it's
15   not a validation of that number.            We never give you that
16   number, but we had to file the claim based on the claim made by
17   them.    It's entirely misleading.
18                If an attorney uses it to say that we concede that
19   that number is valid, it would be total improper use of those
20   claims.
21                MR. CASAS:     It's an admission of party opponent.
22                MR. LIROT:     It's admission of nothing.          It's a claim
23   because you guys made a claim.
24                And, as I said, most of those had been amended.
25   After we had gotten with Mr. Hopper with the permission of his
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 23 of 291 PageID 5903

                                                                                 23
1    bankruptcy counsel and verified which ones were his and which
2    ones were the so-called fill, they've all been amended.
3                 MR. CASAS:     I think he can clean it up on --
4                 MR. LIROT:     I don't have to clean it up if it's
5    prejudicial after the fact.
6                 THE COURT:     You know, in a perfect world -- when I
7    asked at the pretrial conference or in innumerable other times
8    that we talked about this if there are evidentiary issues that
9    were going to be controversial or whatever, somebody would have
10   told me about this and we would have looked at it and --
11                MR. CASAS:     Your Honor, this is on our exhibit list.
12                THE COURT:     I understand.      I guess the world's not a
13   perfect place.
14                So each one of these is a claim --
15                MR. LIROT:     Every one of those entities received a
16   cease and desist letter and was sued.             The only basis for any
17   claim that would be even remotely accepted by the bankruptcy
18   court would have been the letters.            We can't make up our own
19   numbers, so we had to start with that.
20                MR. CASAS:     Oh, and to be clear, it's the letters
21   with the preliminary report of our expert attached to it with
22   the valuation of our claims.
23                THE COURT:     All right.      But that's not -- that's not
24   saying that they agree with you.            It's just saying that's the
25   claim that's been made against you so they're passing it on to
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 24 of 291 PageID 5904

                                                                                 24
1    Mr. Hopper; right?
2                 MR. LIROT:     That's it.
3                 So they sued for a million dollars for a lawn-care
4    bill you didn't pay, you still have to make the claim for a
5    million dollars.       That doesn't mean the million dollars is what
6    you owe for lawn care.
7                 MR. CASAS:     To the extent Your Honor thinks it's
8    prejudicial, at a minimum, we should be able to say that --
9                 THE COURT:     Oh, I'm not -- I'm not saying it's
10   prejudicial.      I'm saying I'm not sure of the relevance.
11                MR. CASAS:     The relevance is that Mr. Tomkovich has
12   already undermined the amount of advertisements that he claims
13   Mr. Hopper made, but yet they're attributing the full value of
14   all the advertisements to Mr. Hopper.             So it's --
15                THE COURT:     All right.      Here's -- what else do you
16   have besides this?
17                MR. POSTIGLIONE:       That's it.     A few follow-up
18   questions and then this.         Maybe ten minutes after for his
19   claim.
20                THE COURT:     All right.
21                MR. LIROT:     I think that's --
22                THE COURT:     I understand.      I'm going to think about
23   it.    Finish the rest of your questions.
24          (End of sidebar.)
25   BY MR. POSTIGLIONE:
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 25 of 291 PageID 5905

                                                                                 25
1    Q      Mr. Tomkovich, when -- you've testified that when you
2    found out about this lawsuit through a cease and -- or, I'm
3    sorry, you received a cease and desist letter and then realized
4    you had been sued; is that correct?
5    A      A cease-and-desist, which was a precursor to being sued.
6    Q      Okay.
7    A      So I complied, the best of my ability, with the
8    cease-and-desist.
9    Q      Tell me what steps you took.          What investigation did you
10   undertake to figure out what had gone on in your clubs?
11   A      First, I contacted Larry Walters in Orlando about the
12   cease-and-desist.        And he advised me get on FaceBook -- because
13   I don't know nothing, really, about FaceBook.
14                MR. LIROT:     Okay.    Judge, I'm a little cautious.
15   Mr. Walters is an attorney and I don't want Mr. Tomkovich to
16   intentionally blurt out attorney-client privileged
17   communications.
18                MR. POSTIGLIONE:       Let me do this.
19   BY MR. POSTIGLIONE:
20   Q      I don't want to know anything you talked about with
21   Mr. Walters.
22                MR. LIROT:     I don't mind what basic directions might
23   have been given, but I don't want to get into the depth of any
24   attorney-client communications.
25                THE COURT:     I understand.      I think it's going to be
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 26 of 291 PageID 5906

                                                                                 26
1    fine.
2                 Mr. Tomkovich understands that, and I'm sure counsel
3    is not going to ask him questions that will invade
4    attorney-client privilege, so let's just see where it goes.
5                 Go ahead, sir.
6    BY MR. POSTIGLIONE:
7    Q      Go ahead and finish your answer.
8    A      He advised me to take the pages and things down that were
9    in the cease-and-desist.         I investigated that and had no
10   control over the FaceBook pages of Flash Dancers and M.T.
11   Productions.
12                So my second thing was to do, I had to hire an
13   outside media company, which was 813 in Tampa, and then they
14   changed their name -- I guess their business got bigger -- and
15   became S3 Media, but essentially the same 813 company, if that
16   makes any sense.
17   Q      Well, I think, Mr. Tomkovich, you testified that you don't
18   believe you did anything wrong.           Is that -- my understanding
19   correct?
20   A      Correct.
21   Q      Then why would you need to take the images down?
22                I mean, if you had the right to use them, why take
23   them down?      Why hire --
24                MR. LIROT:     Objection.      Subsequent remedial measure.
25                MR. POSTIGLIONE:       I don't -- I don't agree with --
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 27 of 291 PageID 5907

                                                                                 27
1                 THE COURT:     I don't think that's it.         I'll allow him
2    to answer his understanding of why he took it down.
3                 THE WITNESS:      Under the advice of Larry Walters, he
4    said:    Comply with the cease-and-desist, and that's why.
5                 MR. POSTIGLIONE:       Okay.    Pending Your Honor's
6    decision on the issue.
7                 THE COURT:     Okay.    That's fine.
8                 So are you done -- are you done other than that?
9                 MR. POSTIGLIONE:       Yes, sir.
10                THE COURT:     All right.      Ladies and gentlemen, if you
11   just -- we got something we need to talk about and it's going
12   to take a minute.
13                I know you just got out here, but give us five
14   minutes, if you'll just step back, and I'll get you right back
15   out.    If you need to use the restroom or whatever, feel free.
16   Thanks.
17                COURT SECURITY OFFICER:         All rise for the jury.
18          (Jury out at 9:51 a.m.)
19                COURT SECURITY OFFICER:         Please be seated.
20                THE COURT:     That's fine, you can walk around for a
21   few minutes while we're figuring this out.
22                So I guess, Counsel, I see what you're saying, but
23   isn't this just -- so first of all, the fortuity that
24   Mr. Hopper filed bankruptcy is -- is what it is.                If he hadn't
25   filed bankruptcy, you wouldn't have had these pieces of paper.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 28 of 291 PageID 5908

                                                                                 28
1                 But isn't it just essentially passing through a claim
2    that's been made to a party that potentially could be liable as
3    a third party for it, or a -- liable as either in a
4    counterclaim or a crossclaim, without necessarily meaning to
5    agree that that's how much money is involved?
6                 I mean, if it -- what's it evidence of?             Is it
7    evident that -- are you trying to suggest that this is evidence
8    that the defendants believed that these are the damages of the
9    plaintiffs in this case?
10                If that's what you're trying to suggest, I think
11   that's going a little far.
12                MR. POSTIGLIONE:       I'm not.
13                What I'm trying to say is that they're going to put
14   on testimony later in the day that these claims were worth
15   nothing, yet they filed documents in the bankruptcy saying
16   they're worth $350,000.
17                THE COURT:     Okay.    That's a fair point.        I tell you
18   what, let's do it this way.          I'm not going to say yes now, but
19   I'm not going to say no forever; in other words, let's see how
20   the evidence comes out.         And if I feel like this is fair
21   rebuttal, essentially, to what they're going to say, we'll
22   think about it.
23                Mr. Tomkovich isn't going anywhere.            We can always
24   bring him back up and talk to him.            Okay?
25                MR. POSTIGLIONE:       Okay.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 29 of 291 PageID 5909

                                                                                 29
1                 THE COURT:     Let's do it that way.         All right.
2                 And now that Mr. Lirot knows why you want to use them
3    that way -- who knows, but let's take it a step at a time.
4                 MR. CASAS:     Well, to be clear on the point, Your
5    Honor, Mr. Lirot knew full well where we were going.                 I
6    actually sent him messages about this many, many months ago.
7                 THE COURT:     I'm not -- I'm not -- I don't mean it's a
8    surprise.
9                 What I mean to suggest is I'm a little dubious about
10   introducing this, but I could be persuaded that it's
11   appropriate depending on the testimony that is elicited by the
12   defendants.
13                So if the case they put on convinces me that it would
14   be fair to let you do it, then I'll let you do it.
15                MR. CASAS:     Yes, Your Honor.       Just to be clear about
16   our basis, it's not just that he -- we expect the testimony
17   will show that they claim that there were zero.                Mr. Tomkovich
18   has testified that they're only responsible for two, ergo, the
19   value of the claim is full as opposed to just two ads.
20                So...
21                THE COURT:     I hear you.      I hear you.
22                All right.     I'm going to --
23                MR. LIROT:     Judge, I'm going to clear this up.
24                I'm not going to ask Mr. Tomkovich what these images
25   are worth under any circumstances.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 30 of 291 PageID 5910

                                                                                 30
1                 THE COURT:     All right.      Well, we'll see.       I'm not --
2    I want to be clear.        I will -- I am -- I will entertain a
3    request to recall Mr. Tomkovich to address this issue or maybe
4    even on rebuttal, it depends.           But right now, that's what we're
5    doing on it.      All right.
6                 So are you done --
7                 MR. POSTIGLIONE:       Yes.
8                 THE COURT:     Are you done, then?
9                 MR. POSTIGLIONE:       For now, yes.
10                THE COURT:     Okay.    All right.      Let's have the jury,
11   please.
12                COURT SECURITY OFFICER:         All rise for the jury.
13          (Jury in at 9:56 a.m.)
14                THE COURT:     Thank you.      Ladies and gentlemen,
15   Counsel.
16                MR. POSTIGLIONE:       Your Honor, that's all the
17   questions I have at this time.           I'll pass the witness.
18                THE COURT:     All right.      Mr. Lirot?
19                MR. LIROT:     May it please the Court.
20                And, Judge, what I intend to do is to ask
21   Mr. Tomkovich on cross-examination all of the questions related
22   to the answers elicited by Mr. Postiglione, then I intend to
23   talk to Mr. Tomkovich in direct examination.
24                So if it seems disjointed, I apologize, but I think
25   that's the best way to do it to make sure that we understand
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 31 of 291 PageID 5911

                                                                                 31
1    the nature of the questions.
2                  THE COURT:    That's fine.
3                  And, ladies and gentlemen, I think we did this
4    yesterday with Mr. Hopper.
5                  Rather than having Mr. Tomkovich get off the stand in
6    the plaintiffs' case and come back in the defendants' case,
7    we're just going to do it all at one time.
8                  So you may proceed, Mr. Lirot.
9                                  CROSS-EXAMINATION
10   BY MR. LIROT:
11   Q      Good morning, Mr. Tomkovich.
12   A      Good morning.
13   Q      How long have we known each other?
14   A      Probably close to ten years, maybe a little longer.
15   Q      All right.     And just to cut to the chase, yesterday you
16   gave testimony about all of the different entities involved in
17   Flash Dancers and Thee Officers Club?
18   A      Yes.
19   Q      Do you understand the distinction between you as a person
20   and the entities that own the business and the other entities
21   that own the properties for these two businesses?
22   A      Yes.
23   Q      Do you ever consider them to be one and the same?
24   A      No.
25   Q      Now, you talked a little bit about some of your marketing
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 32 of 291 PageID 5912

                                                                                 32
1    skills, and you talked about TV and radio, that was -- I think
2    your testimony was that that was, even to this date, probably
3    the most effective marketing; radio, maybe not so much, but
4    television definitely?
5    A      Yes.
6    Q      And then we got into some of the issues about social
7    media.
8                  Why did you get involved in social media?
9    A      Everyone around me said that's the way to go.               I just went
10   with the flow and that's when we hired someone outside to do
11   it.
12   Q      All right.     Did you have any expertise at all in FaceBook
13   or websites or anything of that nature?
14   A      No.
15   Q      Mr. Hopper talked about some of the admin.              I think we
16   looked at an e-mail dealing with some of the access to FaceBook
17   sites and the numbers and codes and passwords that you have to
18   put in to get access to them.
19                 Did you ever yourself have any admin code, password,
20   or any access to either the FaceBook page for Thee Officers
21   Club or Flash Dancers?
22   A      No.
23   Q      Mr. Postiglione was suggesting that you'd like to have
24   glamorous girls in your club.
25                 Was the intent ever to give the impression that any
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 33 of 291 PageID 5913

                                                                                 33
1    of -- and I'll just talk about the two Super Bowl ads -- that
2    either of those two women in those Super Bowl ads, was it your
3    intent -- let me back that up.
4                 Did you know anything about those ads?
5    A      I did not see those ads.
6    Q      Did you review them at all -- didn't see them; didn't
7    review them?
8    A      No.
9    Q      Didn't direct what should be in them?
10   A      No.
11   Q      We'll talk more about those later on direct, but when was
12   the first time you ever saw those?
13   A      I believe it was in the lawsuit.
14   Q      So before you got sued for those, you didn't even know
15   they existed?
16   A      That is correct.
17   Q      The issue that was brought up about the young lady who
18   testified and said that her husband was a pastor and was not
19   given a job or something because of some photograph.                 You don't
20   recall that there was any testimony that it was anything to do
21   with the image of her alleged to be on your FaceBook page?
22                MR. POSTIGLIONE:       Objection.     Leading.
23                THE COURT:     Overruled.
24   A      No, I have no -- no inkling that it was about the FaceBook
25   page.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 34 of 291 PageID 5914

                                                                                 34
1    Q      All right.     What do you think her testimony involved,
2    pictures that she voluntarily took of herself and put out?
3                  MR. POSTIGLIONE:      Objection.     Calls for speculation.
4                  THE COURT:    I'm not sure how this witness is going to
5    be able to say what another witness was -- or why another
6    witness said what she said.
7    BY MR. LIROT:
8    Q      All right.     What do you think about the suggestion that it
9    was somehow this FaceBook post that caused any harm to this
10   lovely lady's husband?
11   A      I don't think it caused anyone any harm.
12   Q      All right.     Let's talk about these tax returns, if we can.
13                 And Mr. Hearn is going to help us on the Elmo.
14                 So just by way of background.          I know that you've had
15   the opportunity to look at all of the images that are at the
16   basis of this suit; correct?
17   A      Yes.
18   Q      And the dates begin sometime in mid 2013 and continue to
19   sometime -- I think the last one is 2-17-2015.
20                 And if my colleagues think my assessment of those
21   dates is wrong, I'm sure they can correct me.
22                 Looking at all those images -- we start sometime in
23   mid 2013 and we finish February of 2015.              Does that refresh
24   your memory about the dates of these images?
25   A      I thought they ended in '14, but okay.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 35 of 291 PageID 5915

                                                                                 35
1    Q      I think the last one is February of '15.             I think that was
2    the only one in 2015.         Okay?
3                  Let's take a look at the 2013 tax return.             I'll just
4    go by exhibit number.         Let's look at Exhibit No. 36.
5                  MR. HEARN:    For Flash Dancers or M.T.?
6                  MR. LIROT:    I'll do Flash Dancers first.
7                  MR. HEARN:    Okay.
8    BY MR. LIROT:
9    Q      So you're familiar with tax returns to some extent; yes?
10   A      Yes.
11   Q      Says what you made?
12   A      What the gross figure was, yes.
13   Q      Right.
14                 The most important part is what you get to keep;
15   right?
16   A      That's important.
17   Q      How much money did you make or lose at this club in 2013?
18   A      I don't know where the number is.
19   Q      Maybe we can --
20   A      It's too far that way.
21   Q      Yeah.    Maybe we can make that a little bit smaller so we
22   can see what the designation is with the figures.
23                 So your income or loss is on Line 21.
24   A      And that is a minus of $6,159.
25   Q      So in 2013, is there any evidence, based on this tax
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 36 of 291 PageID 5916

                                                                                 36
1    return, that you did anything but lose money that year, whether
2    or not these images were on your FaceBook page?
3                  MR. POSTIGLIONE:      Your Honor, I'm going to object to
4    this.    He's not an accountant and he's testified someone else
5    prepared this for him.         I don't think he can testify to this.
6                  THE COURT:    I'm going to overrule that objection.
7                  I mean, you put it in through him.           I think he's
8    allowed to say what he understands his tax return to mean and
9    you can ask him questions about it if you want to.
10                 I agree that maybe it would be better to have an
11   accountant talking about all this, but I think this is the
12   evidence we have, so I'm going to allow it.               Go ahead.
13   BY MR. LIROT:
14   Q      So this year, you lost $6,159?
15   A      Yes.
16   Q      Let's look at the tax return for Exhibit No. 37.
17                 And this is the tax return for Flash Dancers for
18   2014.    And you made $480,000.         Take a look at Line 21.
19                 How much did you make for the whole year?
20   A      A profit of $3,372.
21   Q      And do you have any reason to believe that any of the
22   images at issue in this case, one, have any impact on your
23   income?
24   A      No.
25   Q      Do you have any reason to believe that the use of the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 37 of 291 PageID 5917

                                                                                 37
1    images at issue in this case provided any benefit to your
2    overall profit and loss?
3    A      No.
4    Q      And at the end of the year, you took home $3,372?
5    A      Yes.
6    Q      Let's look at Exhibit No. 38.
7                  This is Flash Dancers for 2015.          And it looks like
8    you made $428,895.
9    A      Yes.
10   Q      Now, we've looked at three of these tax returns.
11                 Generally speaking, do these look to be -- as income
12   and the operation of businesses go, pretty much the same, no
13   real --
14   A      Yes.
15   Q      -- bump, no real jump, no real decrease?             Pretty
16   consistent.
17   A      Yes.
18   Q      And at the end of the year, you made $17,107 profit?
19   A      Yes.
20   Q      Do you have any reason to believe that the one image of
21   Ms. Middleton on February 17, 2015, had any part to play in
22   that bottom line?
23   A      No.
24                 MR. POSTIGLIONE:      Objection.     Speculative.
25                 THE COURT:    Overruled.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 38 of 291 PageID 5918

                                                                                 38
1                  THE WITNESS:     No.
2    BY MR. LIROT:
3    Q      Let's look at Exhibit No. 39, please.
4                  This is the tax return from 2013 for M.T.
5    Productions, gross income $459 -- excuse me, $459,258; correct?
6    A      Correct.
7    Q      And down at the bottom in No. 21, you made $17,000.
8    A      Yes.
9    Q      Do you have any reason to believe that the one image of
10   Jessica Burciaga on June 16th or the one image of Rosie Jones
11   on April 26, 2013, had any impact or played any role in that
12   bottom line $17,000 profit?
13   A      No.
14   Q      Let's look at Exhibit No. 40, please.
15                 This is M.T. Productions Flash Dancers for 2014.
16   Gross income, 214,000 -- excuse me, $214,172.
17   A      Yes.
18   Q      That's about 250,000 -- or, excuse me, about -- I want to
19   say $250,000 less than the year before.
20                 Do you know why that is?
21   A      Yes.
22   Q      Why?
23   A      Closed for a remodeling.
24   Q      And that year you lost $11,541?
25   A      Yes.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 39 of 291 PageID 5919

                                                                                 39
1    Q      Do you think the one image of Ms. Posada on January 31,
2    2014, or the image of Ms. Lund, 2014, do you think that played
3    any role in the money you gained or lost that year?
4                 And now we know you lost $11,000.
5    A      No.
6    Q      What are the variables in what you do to make money or
7    lose money in this type of business?
8    A      The variables are sort of enormous.            More outside forces.
9    Q      The weather?
10   A      Weather.
11   Q      The economy?
12   A      The economy, yes.
13                THE COURT:     Okay.    Well, why don't you let him say it
14   instead of you.
15                MR. LIROT:     Very good.      Okay.
16                THE WITNESS:      The economy, the weather, the newest
17   and best place that opens up near you.              And that's what
18   happened here, I had competition, and the place was very dated
19   at the time and it needed a facelift.
20                So to do a major facelift to get a building permit
21   and the like, it was easier to close, remodel, take my time,
22   and then reopen again and start '15.
23   Q      Do you remember the dates of the facelift?              Was the
24   business closed to the public while you were doing this
25   facelift?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 40 of 291 PageID 5920

                                                                                 40
1    A      Yes.
2    Q      So if, in fact, these images overlapped with that period,
3    would you have gained any benefit whatsoever from their use?
4    A      I didn't gain any -- the remodeling was basically all
5    through the summer and into, like, November.               And then reopened
6    somewhere mid-November, I'd say -- this has been a long time so
7    I don't have the dates in front of me.             I didn't realize I was
8    going to answer this question.           And the relaunch happened for
9    '15.
10   Q      Okay.    And let me ask you a basic question.            If the
11   business is closed, you don't get any benefit from advertising?
12   A      No.
13   Q      Let's look at Exhibit No. 41.          And this is M.T.
14   Productions for 2015.
15                 It looks like the remodel had a beneficial impact,
16   $649,473.      Do you think that's why that number is so much
17   higher than the year before?
18   A      Absolutely.
19   Q      And let's take a look at your bottom line.              You made
20   $59,269.
21   A      Yes.
22   Q      Do you think the one image of Ms. Middleton from
23   February 17th, 2015, had any impact whatsoever --
24   A      No.
25   Q      -- on the profit or loss you enjoyed that year at that
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 41 of 291 PageID 5921

                                                                                 41
1    club?
2    A      No.
3                  MR. LIROT:    I think that's it for the tax returns.
4                  Thank you, sir.
5    BY MR. LIROT:
6    Q      Now, Mr. Postiglione -- Postiglione, forgive me -- asked
7    you if you sued Mr. Hopper.
8    A      Yes.
9    Q      Why did you sue Mr. Hopper?
10   A      I felt as a third-party vendor, he was responsible for
11   this lawsuit that came my way.
12   Q      Had you not been sued by these folks, would you have ever
13   sued Mr. Hopper?
14   A      No.    At the time, our relationship with Mr. Hopper was
15   going in a positive direction.
16   Q      Was that just a fundamental business decision?
17   A      It was a big monetary decision because this has cost me
18   quite a bit also.
19   Q      Sometimes is it hard to make decisions based on business
20   realities that might be adverse to your friendship?
21   A      Yes, it is.
22                 MR. LIROT:    I believe the rest of my questions will
23   be on direct, so I'm going to shift to that.
24                 And, Judge, if we could take just a brief break, I
25   want to grab my notes so I can do that as efficiently as
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 42 of 291 PageID 5922

                                                                                 42
1    possible.
2                  THE COURT:    Sure.
3           (Pause in proceedings.)
4    BY MR. LIROT:
5    Q      I think that you've already testified as to the first club
6    you had was Crossroads, and that you later turned that into
7    Thee Officers Club, and you obtained that club around 1992,
8    1993.
9    A      Yes.
10   Q      All right.     Is that club next to a school?
11   A      Yes, it is.
12   Q      What was the alcoholic beverage status of the club?
13                 If I can explain my question.          What kind of alcohol
14   was sold when you bought it?
15   A      It had only a beer and wine license.
16   Q      Did you later apply for what's called all 4COP, a full
17   liquor?
18   A      Yes, I did.
19   Q      And were you successful in getting that?
20   A      Yes.   And the school had to sign off on that.
21   Q      All right.     Is it your experience that if somebody doesn't
22   operate a business properly, that you're able to get that
23   increase in the type of alcoholic beverages that you can sell?
24   A      It was very difficult.
25   Q      But you got it?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 43 of 291 PageID 5923

                                                                                  43
1    A      Yes.
2    Q      And we've heard a lot of talk about your business model.
3    Let's establish that once and for all.
4                  These businesses, both of them, are properly licensed
5    businesses in this jurisdiction?
6    A      Yes.
7    Q      And they comply with all of the proper zoning codes and
8    all of the other city codes that have to be followed in order
9    to operate these types of businesses?
10   A      Yes.
11   Q      Are you aware of the regulations in Jacksonville or Duval
12   County?
13   A      Yes.
14   Q      What regulations are applicable to the operation of these
15   two clubs?
16                 MR. POSTIGLIONE:      Objection, Your Honor.         I don't
17   think he testified to this.          It's beyond the scope of his
18   knowledge.
19                 THE COURT:    Well, he would -- he would be able to
20   testify to it because he runs the businesses.               I'm wondering a
21   little bit what the relevance of it is.
22                 MR. LIROT:    Well, Judge, I think there's been all
23   kind of innuendo that things happen that do not.
24                 I think he -- I think he should be given an
25   opportunity to describe what his business model is.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 44 of 291 PageID 5924

                                                                                 44
1                  THE COURT:    All right.      I'll allow it.
2    BY MR. LIROT:
3    Q      What is the attire of the female entertainers at these
4    two clubs?
5    A      They are in a bikini-type dress.           They are not allowed to
6    take anything off.
7                  So in reference in Jacksonville, they're more --
8    instead of strip clubs and things, they're referred to as
9    bikini bars here in Jacksonville.
10   Q      Is that because if you're topless, you can't sell alcohol?
11   A      Yes.
12   Q      If you sell alcohol, what are the restrictions, as you
13   understand them?
14   A      They have to be in bikinis and a -- basically a little bit
15   less than a three-quarter bottom.            Something in the ordinance
16   about the nape of the buttocks and then the showing of the
17   areola, goes into some -- things of this nature.
18   Q      Are you familiar with the ordinance, they defined all of
19   the specified anatomical areas that have to be covered --
20   A      That's the word I was looking for.
21   Q      -- so you can sell alcohol?
22   A      Yes.
23   Q      And is it your custom and policy to comply with those
24   regulations?
25   A      Yes.   And the police department here is quite vigilant on
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 45 of 291 PageID 5925

                                                                                 45
1    those type things.
2    Q      What about contact between the entertainers and the
3    patrons, what are the regulations pertaining to that?
4    A      There is no touching.
5    Q      No lap dances, none of the things that Mr. Postiglione
6    asked you about?
7    A      There is no touching.
8    Q      Is it your custom and policy to follow those regulations?
9    A      Yes.
10   Q      If you don't follow the regulations, what happens?
11   A      Well, the vice cops come in with a whole bunch of ski
12   masks and arrest the girls for touching or exposing
13   anatomical -- anatomical areas.
14   Q      Are you familiar with the Responsible Vendor requirements
15   for alcoholic beverage facilities?
16   A      Yes.
17   Q      Do you subscribe to that?
18                 Let me do this.      Let me ask you to explain that if
19   you would.      What are the responsible vendor qualifications or
20   services or policies at a given club?
21   A      When I was at the -- being part of the Responsible Vendor
22   organization, what happens is they send someone in about
23   four times a year, maybe five, goes over alcohol procedures,
24   knowing if someone is too drunk, knowing that -- the signs of
25   being too drunk, checking IDs, any type of enforcement IDs or
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 46 of 291 PageID 5926

                                                                                 46
1    basically sting operations from the ADT, and then a general
2    awareness to keep public safety.
3                 I mean, there's no reason that -- you have customers,
4    you don't want to have them hurt, have them drive off drunk and
5    get in trouble.       There's no reason for that or they'll never
6    come back.
7    Q      Are those businesses both certified Responsible Vendor
8    facilities?
9                 MR. POSTIGLIONE:       Your Honor, I'm not sure what the
10   relevance of any of this is.
11                MR. LIROT:     Well, Judge, I'll tell you, if I may?
12                THE COURT:     Well --
13                MR. LIROT:     Throughout this case we've been accused
14   of being some sort of --
15                THE COURT:     You're not going to make an argument in
16   front of the jury.
17                MR. LIROT:     Fair enough.
18                THE COURT:     So I feel like -- I feel like you've kind
19   of made your point here, so let's talk about something else.
20                MR. LIROT:     All right.
21   BY MR. LIROT:
22   Q      Let's go back to Mr. Hopper.
23                So to lay the foundation.         No admin privileges, no
24   password, no nothing.         You hired Mr. Hopper to do your social
25   media?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 47 of 291 PageID 5927

                                                                                 47
1    A      Yes.
2    Q      Did you have an agreement or understanding with Mr. Hopper
3    about what his responsibilities were in the promotional
4    materials that he would create?
5    A      Yes.
6    Q      And what was that?
7    A      That he would use licensed images and -- I had a format
8    also, how the flyers are supposed to be done, the name of the
9    club, the event, and the address, phone number -- and a lot of
10   times it was a two-sided flyer.           I always wanted a map on the
11   back.
12   Q      Okay.    Until you got the cease and desist letter that was
13   the precursor to this lawsuit, did you have any knowledge
14   whatsoever that there was any issue about anything on your
15   FaceBook page?
16   A      No.
17   Q      Did you review the FaceBook page?
18   A      No.
19   Q      What do you think Mr. Hopper meant about you operating
20   from 50,000 feet?
21                 MR. POSTIGLIONE:      Objection, Your Honor.
22   Speculation.
23                 THE COURT:    I'll let them answer.
24   A      He believed that it -- and rightly so, that I was the
25   owner and stuff, but I gave a lot of these duties out to the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 48 of 291 PageID 5928

                                                                                 48
1    managers, especially during that time frame of '12 to '14.
2    Q      Okay.    When you're the guy on top, is it normal to
3    delegate the kind of tasks that are at issue in this case?
4    A      Yes.    You can't do it all.
5    Q      Did you do exactly that?
6    A      Yes.
7    Q      All right.     Let's take a look at the Super Bowl ads that
8    we know Mr. Hopper created for you for your entities.
9                  So you testified that you never saw this before it
10   went on FaceBook?
11   A      That is correct.
12   Q      And you testified you never saw it until you got a cease
13   and desist letter complaining about this image?
14   A      Yes.
15   Q      All right.     What is it invitation to?
16   A      A Super Bowl party.
17   Q      Had you reviewed that ad, what would pop into your mind?
18   A      The word "Super Bowl," the infringement of the Super Bowl
19   trophy.     And the reason I know about the Super Bowl is when the
20   Super Bowl was here in 2005, the NFL sent representatives out
21   and said you were not allowed to use the word "Super Bowl," the
22   image of the NFL or to use the NFL ticket.
23                 And I complied with that going forward.            And they
24   suggested to use the term "big game."
25   Q      All right.     So unless you paid the NFL, you can't use the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 49 of 291 PageID 5929

                                                                                 49
1    word "Super Bowl"?
2    A      They don't let anybody use the word "Super Bowl."
3    Q      If you had seen this, what would you have done with this
4    ad?
5    A      I think it would have been in the garbage can and I
6    probably would have fired Mr. Hopper then.
7    Q      Did you get a cease-and-desist from the NFL?
8    A      No.
9    Q      No.
10                Did they -- after they found this was floating
11   around -- not this one, but the one before that you testified
12   to, and you complied with their request, did they file any
13   lawsuits?
14   A      No.
15   Q      Let's look at the other one, if we may.
16                Same question.      If you had seen this ad, what would
17   you have done with it?
18   A      The thing that sticks out to me in this ad is back to
19   "Super Bowl."       Anything else -- and possibly the two teams on
20   there.     I don't know how the trademark works for the Seahawks
21   and the Broncos.       I don't think they'd really have too much
22   issue with that, but "Super Bowl," they're very -- they're on
23   it, to say the least.
24   Q      And, again, not to belabor the obvious, but you never saw
25   any of these images?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 50 of 291 PageID 5930

                                                                                 50
1    A      I would not have -- if I would have seen that image, it
2    wouldn't be here today.
3    Q      And you never saw any of the other images at issue in this
4    case?
5    A      No.
6    Q      So was it ever your intent to give anybody the impression
7    that the people in those images were going to appear at your
8    club?
9    A      No.
10   Q      Was it ever your intent to give anyone the impression that
11   the people in those images endorsed your club?
12   A      No.
13   Q      Now, Mr. Postiglione asked you a little bit about those
14   interrogatories.       Do you have them up there?
15                 Do you remember when you reviewed those questions and
16   we worked together to try to come up with responses in accord
17   with our responsibilities to answer their questions?
18   A      Yes.
19   Q      Was it your belief at that time -- well, let me ask it as
20   a question.
21                 What did you believe the source of all the images
22   were?
23   A      All the advertising images were Shawn Hopper.
24   Q      And was that what you understood the question to be
25   directed to?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 51 of 291 PageID 5931

                                                                                 51
1                  MR. POSTIGLIONE:      Objection.     Leading.
2                  THE COURT:    Overruled.
3    A      Yes.
4    Q      Did you ever say anything on those interrogatories that
5    was untruthful, to the best of your knowledge?
6    A      No.
7    Q      And you signed them under oath?
8    A      Yes, I did.
9    Q      And you understood what that meant?
10   A      Yes.
11   Q      And I think we've already talked about this, but I'd like
12   to have you go just a little bit greater depth.
13                 Once you get the cease-and-desist, that's the first
14   time you've heard anything about these images, what was your
15   first course of action?
16   A      I called Larry Walters.
17   Q      Now, Mr. Postiglione asked you if you consistently paid
18   Mr. Hopper for doing this work.
19   A      Yes.
20   Q      In fact, we put a significant number of invoices already
21   into evidence in this case.
22   A      Yes.
23   Q      Once you found out about the problems with these images,
24   did you pay Mr. Hopper another penny?
25   A      No.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 52 of 291 PageID 5932

                                                                                 52
1    Q      Was he unhappy about that?
2    A      Yes.
3    Q      And what was your response?
4    A      Then the lawsuit came in.         But he had -- for all the
5    websites, he had all the passwords and stuff.               I owned the --
6    I -- the company owned dominions on GoDaddy where the host is,
7    not FaceBook, but the website, I'm talking about.                He had the
8    control of the content for the website, so he was the only one
9    that could put anything on there.
10                 When I took back that content through Brian Colber,
11   who worked for me, he said:          Hey, all you got to do is take
12   this -- what Brian Colber didn't tell me when this all
13   happened, without the codes to change anything on the password,
14   nobody could take the website down, but you cannot change
15   anything on the website.
16                 So I paid thousands of dollars per website to be out
17   there, but I couldn't change any of the content on the website.
18   Q      Let me try to clarify that.
19                 You get the cease and desist letter.           It's directed
20   at two FaceBook pages.         The FaceBook pages have administrators.
21   We've talked about that.
22                 When you try to comply with the cease-and-desist, did
23   you even have the information necessary to get on there and
24   pull all that stuff down?
25   A      No.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 53 of 291 PageID 5933

                                                                                  53
1    Q      What did you have to do to find that?
2    A      I had asked Larry Walters how to do that.
3                 He said:     You're going to have to probably hire
4    someone.
5                 I said:     Did you get it down?
6                 He said:     No, I'm not specialized in that area.
7    So...
8    Q      And you hired somebody?
9    A      I hired somebody that said they'd get it down.               And it
10   took them -- it wasn't overnight, but they did -- were able to
11   get ahold of the FaceBook page and then -- or subsequently then
12   deleted all those images.
13   Q      So this wasn't Hopper, this was somebody else.
14                Did you direct them immediately close down these
15   FaceBook pages?
16   A      After I found them.       It took me a week or two to find
17   someone that would be able to do it.             Because I went to the
18   people in my office, back to my --
19   Q      And you spent your own money to close those FaceBook pages
20   down?
21   A      Oh, yes.
22   Q      How much?
23   A      It was probably at least a thousand, maybe a little bit
24   more per FaceBook page.         And there were -- there were multiple.
25                And then in the midst of that, there were fake
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 54 of 291 PageID 5934

                                                                                 54
1    FaceBook pages that weren't sued, that weren't my -- any kind
2    of official ones.        I can't even know where those came from.
3                  But anyone can put a FaceBook page, like the -- like
4    one of the models have said, they had FaceBook pages of her and
5    it took her time to get it down.
6                  MR. LIROT:    Judge, may I have a moment?
7                  THE COURT:    Yes.
8                  MR. LIROT:    We have no further questions.           Thank you.
9                  MR. POSTIGLIONE:      Redirect, Your Honor?
10                 THE COURT:    Yes.
11                               REDIRECT EXAMINATION
12   BY MR. POSTIGLIONE:
13   Q      Mr. Tomkovich, you testified a second ago that you never
14   saw these ads that are at issue in this lawsuit, is that
15   correct, until the cease-and-desist came in; correct?
16   A      Yes.
17   Q      Don't you think as the owner of the dirt and the building
18   and a person that operates these two clubs, the person that's
19   the president of the clubs, that you should know what goes on
20   with respect to advertising?
21   A      That's why I hired some other people.            I could not oversee
22   all the stuff geographically from Georgia to South Florida to
23   Tampa.     I'm good, but I'm not that good.
24   Q      Don't you think that the person you hired or the people
25   you hired should be competent to monitor it as well?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 55 of 291 PageID 5935

                                                                                 55
1                 I mean, they're doing it on your behalf, aren't they?
2    A      I would like to think so.
3    Q      But you didn't -- you didn't -- that's not what happened
4    here; correct?
5    A      That is correct.
6    Q      And you just disown that.         You don't take any
7    responsibility for it because you didn't pay attention to it;
8    is that correct?
9    A      I wouldn't say it like that.
10   Q      How would you say it?
11   A      I do not know.
12                MR. LIROT:     I think that's argumentative.
13                THE COURT:     He's going to answer it, then we'll do
14   something else.
15                THE WITNESS:      I did not know about it.         And if I did,
16   those images of Super Bowl would definitely have not been up.
17   BY MR. POSTIGLIONE:
18   Q      What about the other ones?
19   A      I didn't know about the FaceBook pages.
20   Q      Your belief is you didn't have -- you didn't have
21   responsibility to know?
22   A      2012 to 2013 FaceBook, like I said earlier, I thought it
23   was going to go the way of MySpace has gone.
24   Q      Your belief is you didn't have an obligation to monitor
25   that because you delegated it to somebody else; correct?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 56 of 291 PageID 5936

                                                                                  56
1    A      Yes.
2    Q      You were asked some questions about your tax returns.                    And
3    I think that when we read those, it appears that every year
4    your clubs, according to your testimony, either lose money or
5    they barely made money; is that a fair statement?
6                  MR. LIROT:    Objection.      The tax returns speak for
7    themselves.
8                  THE COURT:    Overruled.
9    BY MR. POSTIGLIONE:
10   Q      Go ahead and answer, Mr. Tomkovich.
11   A      The tax returns are what they are.
12   Q      Did clubs barely make money or lose money, is that your
13   understanding from reading those tax returns?
14                 MR. LIROT:    Objection.      Relevance.
15                 THE COURT:    Overruled.
16   A      Those two clubs barely get it done.
17   Q      Why keep them open?       If they're not profitable, why not
18   shut them down?
19   A      I did shut one down and then reopened it, remodeled.
20   Q      If the clubs make no money, how did you afford to shut one
21   down for half a year and pay for a major remodel?
22   A      I budget my money well.
23   Q      Do those clubs pay rent?
24   A      No.
25   Q      They don't pay rent to the entities that you own?                In
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 57 of 291 PageID 5937

                                                                                 57
1    other words --
2    A      They don't make enough money.
3    Q      You don't charge those clubs a lease to lease the land and
4    the building from the companies you own?
5    A      Some leases are in place, but there's not enough money to
6    pay it.     So I can't throw myself out.
7    Q      Do you take a loss on your taxes for those other entities
8    because no lease money is paid to -- by the clubs?
9    A      I can't answer that because I don't know.
10   Q      Your accountant would know?
11   A      Yes.
12   Q      It's your testimony as well that your advertising doesn't
13   work; correct?
14                 These FaceBook pages, these advertisements, they
15   don't do anything.        That's what you testified to; correct?
16                 MR. LIROT:    That's not what he testified to.            He said
17   there's no evidence.
18                 THE COURT:    I'll let him answer the question.
19   BY MR. POSTIGLIONE:
20   Q      Go ahead and answer it.
21   A      In 2012 to '13, I know nothing about FaceBook.               I didn't
22   believe it worked doing anything.
23   Q      Then why do it?      Why pay somebody to create this content
24   for your clubs, to monitor it, to do the website; why do it if
25   it doesn't work?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 58 of 291 PageID 5938

                                                                                 58
1    A      The website, I liked.        And if you look on the bills, he
2    statistically charged me very little money to do any social
3    media for those two clubs.
4    Q      That wasn't my question.
5                  My question was:      Why pay Mr. Hopper, or anybody else
6    for that matter, for advertising if your testimony is it just
7    doesn't work?
8    A      Because everyone around me, all the new millennials, say
9    this is the wave of the future.           And when you go to the trade
10   shows, this is the wave of the future.             This is the wave of the
11   future.     Then they try and sell you these things for outrageous
12   pricing.
13                 Now, the newest thing is geo-fencing.            I don't know
14   nothing about that one either.
15   Q      If the advertising -- you just testified, I think, you're
16   smart with your money; is that correct?
17   A      I try to be.
18   Q      Is it smart to pay for advertising that doesn't bring a
19   return?
20   A      It's the shotgun approach.         You try a little bit of
21   everything.      You believe this is better than that.             That's my
22   belief.
23   Q      You're still doing social media; you're still doing your
24   website, correct, for both clubs?
25   A      Yes.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 59 of 291 PageID 5939

                                                                                 59
1    Q      Do you believe it's working?
2    A      It's a place -- how you say it -- a placeholder for those
3    two places that are relatively not that profitable.
4    Q      Your opinion, I think, was that the ads don't bring much
5    return.      Is that what I'm hearing?
6    A      For those two places, that is correct.
7    Q      Okay.    Did you do any kind of survey?          Did you hire
8    anybody to do a marketing analysis?
9                  Do you have any evidence to support that other than
10   your opinions?
11   A      The count through the door.          When I fly the plane up and
12   down the beach, it's a lot better than -- than this FaceBook
13   stuff.
14   Q      Do you use my clients images on your flyer over the beach?
15   A      No.
16   Q      Have you ever?
17   A      No.
18   Q      What is the address, the physical address, of Thee
19   Officers Club?
20   A      657 Wonderwood Drive.
21   Q      What is the address of Flash Dancers?
22   A      2003 Blanding Boulevard.
23   Q      Now, let me ask you something.          You maintain that -- or
24   you pay somebody to maintain those websites today; right?
25   A      Yes.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 60 of 291 PageID 5940

                                                                                 60
1    Q      Okay.    What are the -- do you know the website addresses?
2                  If I told them to you, would you be able to confirm
3    that?
4    A      I guess.     I haven't been on the website in a while.             I'm
5    not happy with those people either.
6    Q      How about TheeOfficersClub.com, is that one of your --
7    does that sound about right?
8    A      I don't know.
9    Q      You don't know.
10                 Okay.   What about FlashDancersFL.com?
11   A      Possibly.      I mean...
12   Q      Would you recognize the web page if I showed it to you?
13   A      Sure.
14   Q      Now, you testified that you made some changes since you've
15   been sued because you're more aware now of what can happen if
16   you don't monitor your website and your advertising.
17                 Is that fair to say?
18   A      Yes.
19   Q      Is that something you do today, you monitor your websites,
20   you monitor the advertising, or you pay your managers or
21   somebody to do that to be conscious of what goes on the
22   websites?
23   A      On the websites today -- and then the websites have been
24   wrong, because when I changed over all the websites at one
25   time, which is recently, some of the information from Club B,
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 61 of 291 PageID 5941

                                                                                 61
1    went on Club C, and C went on B, and it's been a little bit of
2    a struggle to get them to understand which Emperor is this.
3    Because there's four Emperors at one time.              There was three
4    Gold clubs.      So sometimes they took some information and moved
5    it around.      We're still fighting with some of that.
6    Q      I want to focus your attention to Flash Dancers and Thee
7    Officers Club.
8    A      Okay.
9    Q      You monitor those websites, is that your testimony?
10   A      Yes.
11   Q      Okay.    Does your website advertise:          We're, without a
12   doubt, the hottest gentleman's club in Duval County featuring
13   all nude dancers?
14   A      Well, it shouldn't say that.
15   Q      Does it say that?
16   A      I can't tell you that.        I haven't looked at it.
17   Q      Does it advertise backrooms for totally -- totally nude
18   friction dances?
19   A      That would be something that would have to be a South
20   Florida thing, because that is a term used in the South Florida
21   market.
22   Q      That's not my question.
23                 My question is:      Does the Flash Dancers website
24   contain that language?
25   A      Well, if it does today, which it shouldn't --
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 62 of 291 PageID 5942

                                                                                 62
1    Q      You don't know?
2    A      I don't know.      I'd have to call the company and find out.
3    Q      You still don't know?
4                  You've been sued and we've been litigating this for
5    three and a half years --
6                  MR. LIROT:    Objection.      That's not the nature of the
7    suit.
8    BY MR. POSTIGLIONE:
9    Q      Your testimony is that you've taken steps to eliminate
10   what happened in this lawsuit.
11                 Is that your testimony?
12   A      Yes.
13   Q      You have no idea what's on your website, do you?
14   A      I went to -- who it is now is ICON Media who I'm using.
15   ICON Media went and changed all the websites and put all the
16   information out.
17                 Now, some of the information, because it was an
18   overwhelming job as we went through this, I sat down with ICON
19   Media down there in South Florida to change it, and they
20   assured me that it was changed.
21                 Then one day, I go down and say:          Hey, this is back
22   up there again.
23                 And:   Oh, there was some sort of computer glitch.
24   We'll fix it.
25                 So if that's on there today, my next trip is to
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 63 of 291 PageID 5943

                                                                                 63
1    cancel their check.
2    Q      Are you through with your answer?
3    A      That's about all I got.
4    Q      Thee Officers Club -- does Thee Officers Club advertise:
5    Thee Officers Club is a dream come true, featuring 100 percent
6    nude, exotic dancers.         We are, without a doubt, the greatest
7    gentlemen's club in Duval County.            The number one place to be
8    in North Florida.
9                 Does your website say that?
10   A      It shouldn't say that.
11   Q      Does it?
12   A      I don't know right this second.           But in 2013 and '14 and
13   '15, it didn't.
14   Q      I didn't ask you about that.
15                You testified today that you don't have totally nude,
16   you don't have full-friction dancers.
17                That's your testimony; right?
18   A      That's correct.
19                MR. POSTIGLIONE:       May I approach the witness and show
20   these documents, Your Honor?
21                THE COURT:     Yes.
22                You can show Mr. Lirot first.
23                MR. POSTIGLIONE:       Your Honor, these are new exhibits.
24   I'd like to have them marked as Exhibits 55 and 56.
25                THE WITNESS:      Is there a date on this?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 64 of 291 PageID 5944

                                                                                 64
1    BY MR. POSTIGLIONE:
2    Q      Look at the top left corner.
3                 What is the date on those?
4    A      7-26-19.
5    Q      What's today?
6    A      Okay.    Same day.     That's absolutely -- I got issue with
7    those people, big time.
8                 MR. POSTIGLIONE:       Your Honor, may I publish these to
9    the jury?
10                THE COURT:     I don't know.      I haven't seen them and
11   you haven't put them into evidence either.
12                MR. LIROT:     We need a sidebar, Your Honor.
13                THE COURT:     Okay.    Why don't y'all go ahead and take
14   your break.
15                We'll make it 15 minutes and see you back here.
16                Thanks.
17                COURT SECURITY OFFICER:         All rise.
18          (Jury out at 10:41 a.m.)
19                COURT SECURITY OFFICER:         Please be seated.
20                MR. POSTIGLIONE:       Your Honor, do you have a copy?
21                THE COURT:     I do.
22                MR. POSTIGLIONE:       I apologize.      I thought you were
23   handed exhibits.
24                THE COURT:     Just this little tiny print you're
25   talking about here?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 65 of 291 PageID 5945

                                                                                 65
1                 MR. POSTIGLIONE:       I have a copy.
2                 THE WITNESS:      Some of it's a little small for me too.
3                 THE COURT:     I would have brought my glasses.
4                 MR. CASAS:     We can show you from the website, Your
5    Honor.
6                 THE COURT:     That's fine.      I can read it.
7                 I just was trying to figure out what I'm supposed to
8    be looking at.
9                 So is the representation that -- from counsel that
10   this is a printout from three officers -- or Thee Officers Club
11   and Flash Dancers Gentlemen's Club off of the website that's
12   currently --
13                MR. POSTIGLIONE:       Yes, Your Honor.       Those are -- the
14   ink is still hot on the documents.
15                THE WITNESS:      And the address is wrong here, too.
16                THE COURT:     Hold on.
17                Hold on.
18                Okay.
19                THE WITNESS:      I am not very happy now.
20                THE COURT:     All right.      So is there an objection,
21   Mr. Lirot, to the use of these documents?
22                MR. LIROT:     Yes, Your Honor.
23                THE COURT:     All right.      What's the objection?
24                MR. LIROT:     They're irrelevant in that they have
25   nothing to do with the time period in question, and I think
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 66 of 291 PageID 5946

                                                                                 66
1    that's a sufficient basis.          They have nothing to do -- pardon
2    me?
3                 THE COURT:     But didn't you -- I mean, I know it's
4    kind of --
5                 MR. LIROT:     I don't know how we could authenticate
6    them either, quite honestly.
7                 THE COURT:     Well, I'm sure if -- if Mr. Tomkovich
8    wants to say that this isn't on his website or on the company's
9    website, I guess he can say that.
10                I assume the best evidence would be to go online and
11   look at them, and I'm -- I guess I'm not really unwilling to
12   accept counsel's representation that they went to the website
13   today and this is what's on there.
14                So I'm not too worried about that, unless
15   Mr. Tomkovich, and he's willing -- of course, he can say
16   whatever he knows.        I guess what I'm -- I'm not sure who
17   started this, but, you did, I believe, Mr. Lirot, elicit from
18   Mr. Tomkovich --
19                MR. LIROT:     The business model.
20                THE COURT:     -- what the business model was.
21                MR. LIROT:     I did.
22                THE COURT:     And this is some evidence that the
23   business model's different than that.
24                Now, Mr. Tomkovich has already told the jury, and I'm
25   sure will tell them again, that this was not his doing or he
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 67 of 291 PageID 5947

                                                                                 67
1    didn't -- but I do think it --
2                 Counsel, what's your -- what are you trying to
3    accomplish and what is the -- why are these exhibits admissible
4    in this case?
5                 MR. POSTIGLIONE:       Your Honor, for several reasons.
6                 Number one, it's in direct contradiction to what he's
7    testified for the last 20 minutes, under my examination and
8    under Mr. Lirot's examination.           No nude friction.       We don't
9    advertise that.
10                We also have allegations of false advertising here.
11   Shows a pattern of conduct over an extended period of time.                     I
12   don't think there is --
13                THE COURT:     Yeah, but I don't think you can -- the
14   thing that I kind of -- I'm kind of probably with you, except,
15   you know, this suit isn't about what the club's doing now, it's
16   about what was going on in 2013 to 2015.
17                And so how does that -- how does what is on their
18   website today -- and I understand there's been testimony and
19   that's why I'm leaning your way, but I -- but -- but what --
20   where does this -- what does this do for us in the actual
21   claims that are before the Court?
22                MR. POSTIGLIONE:       Well, I think it goes to
23   Mr. Tomkovich's credibility.           He's testified again -- over and
24   over again that he monitors the websites.              He's -- we don't do
25   this sort of thing anymore.          It goes to the -- it's a direct
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 68 of 291 PageID 5948

                                                                                 68
1    contradiction to what he's been testifying to consistently this
2    morning.
3                 I think I'm allowed to examine him about it.
4                 THE COURT:     All right.      Mr. Lirot, you get the last
5    word.
6                 MR. LIROT:     Judge, this is impeachment only.            It's
7    not substantive evidence.          It's just going to mislead the jury
8    into thinking that the business model maybe back then was
9    different than what Mr. Tomkovich testified to.                And I think
10   that's 403.      I think it's just really misleading, and I don't
11   want to go off in that direction and have to distract them with
12   this ancillary issue.
13                THE COURT:     All right.      I'm going to overrule the
14   objection.      I think it's fair enough.
15                I don't -- I mean, Mr. Tomkovich will have every
16   opportunity to explain why these are on his websites --
17   assuming they are his websites, and I'm accepting counsel's
18   representation.
19                If -- Mr. Lirot, if you want them to actually pull up
20   the computer and show it to him, I'll be happy to have them do
21   that, but I don't really have any real --
22                MR. LIROT:     Well, I just maintain my objection and
23   leave it at these documents.
24                THE COURT:     All right.
25                MR. CASAS:     Your Honor, just for the record, for
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 69 of 291 PageID 5949

                                                                                 69
1    evidentiary basis, since he's maintaining his objection for the
2    record.
3                 THE COURT:     Yes.
4                 MR. CASAS:     613(b), prior inconsistent statement.
5    He's had an opportunity to explain, deny the same.                 He's
6    allowed to be impeached.         It's also an admission of party
7    opponent, statement against interests.
8                 So I think all the ways that it can get in are there
9    for those purposes, Your Honor.
10                THE COURT:     All right.      Okay.    I've overruled the
11   objection.
12                I will allow these exhibits into evidence.              I'll
13   allow Mr. Tomkovich to be examined on them.               I will then, of
14   course, permit Mr. Lirot, as he wishes to, to counteract that
15   in any way he chooses to do so.
16          (Plaintiffs' Exhibits 55 and 56 were received in
17   evidence.)
18                THE COURT:     I'm going to go ahead and take a break.
19   When I come back, I'll also have a ruling on the proof of
20   claim.
21                So the jury has given us a question that says:               Will
22   all the information presented on the screen to the jury be
23   available for our review at the end of the trial?                If not, can
24   we review -- basically they're looking for the tax returns.
25                And I'm going to tell the jury when they come out
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 70 of 291 PageID 5950

                                                                                 70
1    they will have exhibits admitted into evidence available for
2    their review.
3                 COURT SECURITY OFFICER:         All rise.
4           (Recess taken, 10:49 a.m. - 11:01 a.m.)
5                 THE COURT:     So I'm -- before the jury comes out, I
6    want to finish on the proof of claims here.
7                 Can I get -- can I get those exhibits back?
8                 Mari, do you have them?
9                 No, no, no, no.       That's not -- the proof of claims.
10   Do we have those or -- I'll keep these, so that's fine, but I'm
11   taking about -- no, you don't have them?
12                COURTROOM DEPUTY:       Which?
13                THE COURT:     The ones that we were talking about
14   before that.
15                Have you already tendered them?
16                MR. POSTIGLIONE:       I have not.
17                THE COURT:     Oh.
18                MR. POSTIGLIONE:       And those would be?
19                THE COURT:     So my question for you is -- and we're
20   trying to find one of the cease and desist letters, but is
21   it -- is it true, Counsel, that the amount of the claim is
22   directly tied to the cease and desist letter which attached the
23   Chamberlain report for each of the -- for each of the
24   relevant --
25                MR. POSTIGLIONE:       It's actually not true.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 71 of 291 PageID 5951

                                                                                 71
1                 Mr. Chamberlin's initial damage analysis, I think,
2    was 410,000.      Those add up to 350.        165 and 30, I had them
3    written down, but I can't remember.
4                 THE COURT:     So where did they come -- where did they
5    come from, Mr. Lirot?
6                 MR. LIROT:     I filed them.
7                 THE COURT:     Right.
8                 MR. LIROT:     My recollection is I attached a copy of
9    the cease and desist letter to every one of the claims.
10                THE COURT:     Well...
11                MR. LIROT:     I would not have made up a number.
12                THE COURT:     Yeah.    Well, I'm --
13                MR. LIROT:     There were a bunch.
14                THE COURT:     I've got -- I mean, I'm looking at Flash
15   Dancers, Inc.       I'm not sure what -- why is there more than one
16   per customer here?
17                MR. LIROT:     Maybe they've got copies of the amended
18   ones.
19                MR. POSTIGLIONE:       That's the point, Your Honor.
20   There's multiple copies over a long period of time that state
21   the same number over and over.           They all add up to 350.
22                THE COURT:     All right.      But, Mr. Lirot, you're
23   telling me that you were -- you were attempting to tie it to
24   the demand that had been made?
25                MR. LIROT:     Absolutely.      That was -- from the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 72 of 291 PageID 5952

                                                                                 72
1    bankruptcy procedures, that's the only basis that I could use
2    to come up with a number.          Anything else would just be either
3    invalid or fraudulent.
4                 MR. HEARN:     Your Honor, I can give you the demand
5    letters, if that helps.
6                 THE COURT:     Yeah, that would be good.          Thank you.
7                 MR. LIROT:     Is there one for 100 --
8                 THE COURT:     All the ones here, at least the ones that
9    were handed to me just now, all of them are $165,000.
10                They don't -- I can't tell -- they're all for Flash
11   Dancers.     None of them are for the other one.
12                And I can't tell why there's multiple copies of a
13   claim for $165,000.        Doesn't even -- it's not even clear to me
14   these are -- I don't exactly know what I'm looking at here,
15   but...
16                MR. HEARN:     Well, here's why.        Okay.   So --
17                THE COURT:     Actually, there's one that was filed in
18   October of 2017 that's for 45,000.
19                MR. POSTIGLIONE:        There should be another one there
20   for 30, and there's several --
21                THE COURT:       110.   So that's -- there's only one -- a
22   couple that have a date on them.            The rest of them don't even
23   have dates on them.
24                There's one for 30,000.         And I'm not exactly sure
25   what I'm looking at here.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 73 of 291 PageID 5953

                                                                                 73
1                 I do see, actually, now one for Thee Officers Club.
2    Okay.    The ones for Thee Officers Club are at the back here.
3                 So I've got one, two, three, four for Flash
4    Dancers -- no, five for Flash Dancers; two for Thee Officers
5    Club.    I'm not really sure what I'm looking at.
6                 So, Mr. Hearn, you said you had some helpful
7    information?
8                 MR. HEARN:     Well, here's -- I have the demand letter,
9    if you want to look at them.
10                THE COURT:     Yeah.
11                MR. HEARN:     It's a little bit difficult to track all
12   of the numbers in them.         But there's -- I separated it just a
13   little bit because the one for Flash Dancers had a matrix in it
14   that identifies the alleged values of the claims of the
15   individual plaintiffs who have -- were going to assert claims
16   against them.
17                I kind of separated them there, Your Honor.              The
18   matrix that's sticking out of the bottom, that's the $165,000
19   figure.
20                THE COURT:     All right.      I --
21                MR. POSTIGLIONE:       Your Honor, if it will make it
22   easier --
23                THE COURT:     Yeah.    Go ahead.
24                MR. POSTIGLIONE:       Well, I was just going to say, if I
25   can use one of each for each club or something, but the 165 to
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 74 of 291 PageID 5954

                                                                                 74
1    30, I won't use all seven of them.
2                 THE COURT:     Yeah, okay.
3                 I'm -- Mr. Hearn, did you have anything else?
4                 MR. HEARN:     This is the M.T. Productions/Officers
5    Club demand letter.        It's a -- it's a little bit more difficult
6    to track because of the way that it's organized, in my view.
7                 It's harder to look at fairly quickly and determine
8    what the total value of the claims that are being asserted
9    are -- or is.
10                THE COURT:     Our firm has handled dozens of these
11   matters against some of the world's largest corporate
12   defendants and has some of the nation's most renowned experts
13   in the model and talent industry, ready to assist us in
14   litigating this matter.         We are prepared to litigate this to
15   the fullest extent of the law.
16                Well, that -- that turned out to be true.
17                MR. LIROT:     Clairvoyant.
18                MR. POSTIGLIONE:       I'm sure we meant it when we wrote
19   it, Your Honor.
20                THE COURT:     All right.      I'm going to sustain the
21   objection, and here's why.          I do not -- there's only
22   two reasons this could come in.
23                One is that it's actual evidence of the value of the
24   claim by -- by Mr. Tomkovich or his companies.               And I don't --
25   I don't have any reason to think that that's true.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 75 of 291 PageID 5955

                                                                                 75
1                 Secondly, it would be to discount or dispute any
2    evidence that the defendants put on that the values of the
3    claims were not as advertised by the plaintiffs or to be
4    contended for by the plaintiffs.
5                 But it -- I just don't think this is evidence of
6    that.    It -- all it is is essentially a pass-through of a
7    claim.     It would be, as my law clerk and I were talking, if
8    somebody makes a million-dollar claim against you and you think
9    it's nonsense, but you have a potential third party who would
10   be responsible for whatever the amount of the claim is, you
11   would likely make a million-dollar claim against that third
12   party, that doesn't mean you think the claim is worth a million
13   dollars, it just means you're passing through the potential
14   responsibility for it.
15                And so to whatever extent it's relevant, I don't -- I
16   think it would be minimally helpful to the jury and I think
17   under a 403 analysis, I think any -- let me get the rule so I
18   say it right.       I never remember how to -- which comes first.
19                But to the extent it could be considered potentially
20   relevant evidence, the court makes a finding that the probative
21   value of the evidence is very minimal and it's substantially
22   outweighed by the danger of confusing or misleading the jury.
23                The Court sustains the objections to the proof of
24   claim.
25                But the Court has agreed to the admission of 55 and
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 76 of 291 PageID 5956

                                                                                 76
1    56, and counsel may examine on those.
2                 Are we ready to go?
3                 MR. POSTIGLIONE:       Ready, Your Honor.
4                 THE COURT:     Let's have the jury, please.
5                 COURT SECURITY OFFICER:         All rise for the jury.
6           (Jury in at 11:11 a.m.)
7                 COURT SECURITY OFFICER:         Please be seated.
8                 THE COURT:     Thanks for your patience.          I promise I
9    won't get in the way of you and lunch when it comes that time.
10                You probably would be justified in thinking that I
11   have a pretty easy job, but, actually, I work -- I work the
12   hardest when you're not here.           So I just want y'all to know I'm
13   not -- I'm trying to earn my keep.
14                So we had some discussions about certain exhibits and
15   whether they were going to be admissible or not, and I've made
16   those rulings and we're going to -- we're going to proceed.
17                In the meantime, though, I did get a question which
18   asked if all of the information presented on the screen to the
19   jury, will that be available for your review, specifically
20   referencing the tax returns.
21                The answer to that question is yes.            You will have
22   the picture -- anything that's a piece of paper or something
23   like that, you'll have all that back with you.               The pictures,
24   the tax returns, anything else I've admitted, you'll have all
25   that back with you.        Okay?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 77 of 291 PageID 5957

                                                                                 77
1                  All right.    You may proceed, Counsel.
2                  MR. POSTIGLIONE:      Can we get the screen.
3    BY MR. POSTIGLIONE:
4    Q      Mr. Tomkovich, you had an opportunity to look at these
5    exhibits.     I want to draw your attention to the one on the
6    screen.     I believe Exhibit 55.
7                  Is that a -- is that a picture of the front page of
8    Flash Dancers' website?
9    A      It looks like it.
10   Q      All right.     And the fact that the Jacksonville club, the
11   fact that the address is the same as what you testified to,
12   that's the website for the Flash Dancers here that we're
13   talking about; is that correct?
14   A      Yes, sir.
15   Q      And you see the website highlighted there in the bottom of
16   the corner, FlashDancersFL.com; that's the website, isn't it?
17   A      Yes.
18                 MR. POSTIGLIONE:      Okay.    Next page, please.
19   BY MR. POSTIGLIONE:
20   Q      I want to draw your attention -- I believe you said --
21   testified earlier that there is no nude friction, there's no
22   complete nudity at these clubs.           Is that correct?
23   A      That is correct.
24   Q      On the website there you're advertising:             It's without a
25   doubt the hottest gentleman's club in all Duval County
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 78 of 291 PageID 5958

                                                                                 78
1    featuring all nude and exotic dancers, in addition to backrooms
2    for totally nude friction dancers.
3                  Is that what that says there?
4    A      That's what it says.
5    Q      And your testimony is that's not -- that's not what goes
6    on at that club there?
7    A      That is incorrect information.
8    Q      Well, can you explain that to the jury, please.
9    A      Yes.   In 2016, the end of 2016, I switched web hosting
10   people from the S3 Media, which was 813, I alluded to earlier,
11   and went to ICON Media -- or ICON Media Web Design.                 They took
12   on 12 websites at the same time.            And subsequently doing that,
13   they had wrong information.
14                 And there's more wrong information on this about the
15   address location of the property too.             Besides just a -- this
16   information of nude dances and friction dances.
17                 I had a meeting with these people some months -- oh,
18   let's see.      '16, they got hired.        They put the websites up on
19   in '17.     So it's mid '18, I noticed some of this stuff was
20   wrong and, again, tried to get them to fix it.
21                 They said it was some sort of computer glitch and it
22   won't happen again and we'll fix it.             I took it at what their
23   word was and I haven't looked at it again.
24                 And here we are with the same problem and I -- that's
25   my explanation.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 79 of 291 PageID 5959

                                                                                 79
1                 If I had nude dancers like that, I would be making
2    beaucoup money in Jacksonville, Florida.              And I know that for a
3    fact.
4    Q      Mr. Tomkovich, it's been wrong for three years, then?
5    A      No, it's not wrong for three years.            I started with them
6    to shift over in the end of '16.            So we get to '17, they start
7    putting them up.       It takes some time to build a website.
8                 I don't know the exact time, but...
9    Q      Mr. Tomkovich, who -- I mean, look, you come in here and
10   your testimony is:        Mr. Hopper did it; Mr. Hopper did it;
11   Mr. Hopper did it.        Oh, by the way, I don't know who did it.
12                That's from 2013 -- I'm sorry, 2013 to 2015, that's
13   your testimony.       It's Hopper's fault; right?
14                Now, it's ICON Media's fault.
15                Where is your -- where does your responsibility
16   start?
17   A      It starts where --
18   Q      Where is your job -- when is it your job to monitor
19   backroom for totally nude friction dances on your own company
20   website?     You're 100 percent owner.
21                You own the real estate --
22                THE COURT:     I think the point of your question is
23   made.    Let him answer it, please.
24                MR. POSTIGLIONE:       Thank you, Your Honor.
25                THE WITNESS:      I did monitor it.       And I went and had a
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 80 of 291 PageID 5960

                                                                                 80
1    meeting with them personally to fix this mess.               They said they
2    were going to fix it.         It was some sort of computer glitch.
3                  Okay?   And I had someone with me at the meeting also
4    that can attest to that.
5                  So I was taking issues with fixing this stuff.
6                  Now, can I monitor it every day?          I don't get online
7    every day and look at this nonsense.
8    Q      Would you agree with me --
9    A      But this isn't even -- from the time this happened, this
10   was a different company that had the website.
11   Q      Would you agree with me that if language on its face on
12   its website is true, then you're breaking the law -- this club
13   is breaking the law here in town?
14   A      Yes.   As the law is today, yes.
15                 MR. POSTIGLIONE:      Let me show you the next exhibit,
16   please.
17   BY MR. POSTIGLIONE:
18   Q      Do you recognize this to be the screenshot of the web --
19   or a printout of the web page of Thee Officers Club
20   Jacksonville?
21   A      It doesn't say Officers, it just says The Premier
22   Gentleman's Club on mine.
23   Q      Look up top there.
24   A      Oh, the top.
25   Q      I think there's something lost.           There's a printout.       I
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 81 of 291 PageID 5961

                                                                                 81
1    think it's not showing on the screen.
2    A      You have a scrivener's error also?
3                 MR. LIROT:     What exhibit is that?         Forgive me.
4                 MR. POSTIGLIONE:       56.
5                 THE WITNESS:      Okay.    I'll attest that that's Thee
6    Officers Club logo.        On here, I can't see it.
7    BY MR. POSTIGLIONE:
8    Q      Let's look at what this one says.
9                 Let's see if we can find a computer glitch in this
10   one.
11   A      Uh-huh.
12   Q      Okay.    You got a dancer on the pole.
13                New and improved.
14                That's because you did those renovations; right?
15   A      But this isn't the current look of the place right now on
16   this -- on this picture.
17   Q      This website was printed -- this screenshot was taken
18   today you testified; right?
19   A      But it has not been updated either.
20   Q      Okay.
21   A      So this is not what it looks like today either.
22   Q      Let's read what it says.
23                The Officers Club is a dream come true.             Featuring
24   100 percent nude exotic dancers.            We are, without a doubt, the
25   greatest gentlemen's club in Duval County.              Thee Officers Club
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 82 of 291 PageID 5962

                                                                                 82
1    is the number-one place to be in Northern Florida for nude
2    friction dances.
3                 Is that what it says?
4    A      Yes, that's the terminology they use in South Florida and
5    I hired a South Florida company to do the website.
6                 And in South Florida, it is nude and friction dances,
7    not in North Florida.
8    Q      The website says North Florida; correct?
9    A      That's correct.
10   Q      So, again, is this a computer glitch?
11   A      This is what they told me they were going to fix it.
12   Q      Is there anyone in your organization, for instance, your
13   managers at Thee Officers Club, the guy who works there, or at
14   Flash Dancers, the guy who works there, has the keys to the
15   place, is it that person's responsibility to monitor this
16   content?
17   A      That's how I had it set up, and I've asked them to do
18   that.    But obviously they're not as good as proofreaders as we
19   are today here.
20                But I went there to this ICON Media when I noticed
21   this and had a meeting with them to get this stuff down.                  And
22   you caught me off guard when you showed to me it's still up.
23   So I have some other issues with them after this is over.
24   Q      You would agree with me that if this language is true, in
25   other words, if there are, in fact, full friction nude dances
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 83 of 291 PageID 5963

                                                                                 83
1    in the backroom at Thee Officers Club here in Jacksonville,
2    then that's against the law; correct?
3    A      Yes, sir.
4    Q      Okay.    Mr. Tomkovich, I just -- you've given the same
5    answer that you just gave with respect to these websites.
6    A      I gave you the truth.
7    Q      You gave me the same answer you gave when you were asked
8    about what my clients are alleging here; would you agree with
9    me?
10                 Somebody else's fault.        I didn't know about it.        I
11   didn't monitor it.
12                 MR. LIROT:    Objection.      Argumentative.
13                 THE COURT:    I'll -- is there a question?
14   BY MR. POSTIGLIONE:
15   Q      Was that your testimony?
16   A      That I didn't put this stuff up?           No, I did not.
17   Q      Your testimony or your answer would be the same or has
18   been the same since 2013 and 2016, the time period in this
19   lawsuit about these images on your social media; right,
20   somebody else's fault?
21   A      Yes.
22   Q      And you, as the owner of the club, the owner of the real
23   estate, completely disclaim any responsibility for any of your
24   employees' actions from 2013 to the present day with respect
25   to --
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 84 of 291 PageID 5964

                                                                                 84
1                 MR. LIROT:     Objection.      Assumes facts not in
2    evidence.     Not employees.
3                 THE COURT:     Yeah.    Well, I'm going to sustain the
4    objection.      I think that's a legal argument.
5                 What else you got?
6                 MR. POSTIGLIONE:       Give me two seconds, Your Honor.
7    BY MR. POSTIGLIONE:
8    Q      Mr. Tomkovich, when was your meeting with ICON?
9    A      It was about eight, nine months ago on this issue.                And
10   not just on this issue.         It was also the issue of the SCO and
11   how they were charging the SCO, which I'm led to believe is how
12   you have your rankings higher.
13                And I was paying for SCO -- what do they call them,
14   like, Google ad words.         You pay money, then you click, and
15   every time somebody clicks, it's ten cents or something of this
16   nature.
17   Q      Mr. Tomkovich, I want to give you a chance to talk, but my
18   question was specific.         When was your meeting with ICON?
19   A      The last meeting with them about this issue was about
20   eight months ago.        And I took it for granted -- maybe not even
21   that long ago.
22   Q      Who did you meet --
23   A      I took it for granted that it was fixed.
24   Q      Who did you meet --
25   A      A lot of other things, not just this.            The address is
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 85 of 291 PageID 5965

                                                                                   85
1    wrong -- not the address on there, but the location of the
2    address of the facility is wrong.
3                 It says the corner of 295 or 275.            That's all the way
4    in Tampa.
5    Q      Who did you meet with?
6    A      Joe Whitebald and Mark -- Mark -- I don't remember what
7    his last name is -- in their office in Pompano Beach.
8    Q      Now, you saw this language on the website eight months
9    ago, and you met with them and told them to take it down but
10   it's still up?
11   A      I don't know if it was -- there was 12 websites we were
12   discussing.      And I gave them a list of wrong information.              Then
13   we went back again and they didn't fix it.              And again.      And
14   they assured me at the last meeting they were going to fix it,
15   and here we are today, you pulled it up -- which I appreciate,
16   because they just got fired today.
17   Q      You're a reasonable person --
18   A      Not when it comes to this.         That's wrong.
19   Q      Can you look at that ad and draw a reasonable conclusion
20   that if I went to Flash Dancers or Thee Officers Club, based on
21   these ads, that there would be totally nude dancing and totally
22   nude, full friction dances in the backroom?
23                Is that a reasonable conclusion from reading that
24   language?
25                MR. LIROT:     It speaks for itself and that's asking
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 86 of 291 PageID 5966

                                                                                 86
1    him to speculate on what somebody else might think about that.
2                 MR. POSTIGLIONE:       I'm asking what his opinion is,
3    Your Honor.
4                 THE WITNESS:      In Jacksonville, Florida, there was --
5                 THE COURT:     I'm going to let him answer this
6    question, and then I think we've really exhausted this topic.
7                 I think we've exhausted this topic.
8                 All right.     Do you understand the question, sir?
9                 THE WITNESS:      Yes.
10                THE COURT:     All right.      You can answer the question.
11                THE WITNESS:      In Jacksonville, Florida, they would
12   know that was not correct advertising.
13   BY MR. POSTIGLIONE:
14   Q      I've got a final couple questions.
15                Based upon looking at this -- and your testimony is
16   it's wrong and you're clearly upset about it -- can you now
17   understand or can you revisit your earlier testimony that it's
18   not reasonable for my clients to be upset that they've been
19   associated with something like this?
20                MR. LIROT:     Objection.
21                THE COURT:     I think it's -- I'm going to overrule it.
22   He can answer it.
23   A      I can't change my answer.
24   Q      Even after seeing this, you aren't going to change your
25   testimony?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 87 of 291 PageID 5967

                                                                                 87
1    A      No.
2                  MR. POSTIGLIONE:      Okay.    I'll pass the witness, Your
3    Honor.
4                                RECROSS-EXAMINATION
5    BY MR. LIROT:
6    Q      Mr. Tomkovich, this was the result of an error?
7    A      Yes, it's error.
8    Q      What did you do during the break?
9    A      I went out there and called ICON Media, told them I was in
10   federal court, and why is this back up there again.
11                 And they said:     Well -- I said you are fired and
12   you'll be hearing from another attorney, and that's when I had
13   to walk back in here.
14   Q      And they ran like 12 different websites for 12 different
15   clubs that all have different business models based on where
16   they are?
17   A      Yes.
18   Q      Do any of those clubs advertise -- for that location, is
19   it your intent to advertise anything that's not lawful within
20   the jurisdiction where those clubs are located?
21   A      No.
22   Q      And as far as this website, what Mr. Postiglione asked
23   about his clients being upset, there's nothing in this case or
24   that anybody's been shown that shows any website as it was in
25   existence back in 2013, '14, and '15?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 88 of 291 PageID 5968

                                                                                 88
1    A      Totally different website, totally different language.
2                  MR. POSTIGLIONE:      Objection.
3                  THE COURT:    What's the objection?
4                  MR. POSTIGLIONE:      Misstates testimony.
5                  THE COURT:    Overruled.
6                  THE WITNESS:     Totally different websites, totally
7    different information.         It would have never have had nude
8    dancing on there.
9    BY MR. LIROT:
10   Q      So you complied with cease-and-desist, their images come
11   down.
12                 If there's something in error on a website today,
13   would they have any basis to be upset about that?
14   A      If I put their images on the new website, absolutely, but
15   I did not do anything like that.
16   Q      So their images aren't on this website?
17   A      Nowhere.
18   Q      The addresses are incorrect?
19   A      The addresses look correct, but the geographical
20   directions on how to get there are incorrect.
21   Q      275 is over on the west coast, Tampa?
22   A      Yes.
23   Q      The room descriptions are incorrect?
24   A      Yes.   They describe facilities in South Florida.
25   Q      Would you agree with me that this is ripe with error and
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 89 of 291 PageID 5969

                                                                                  89
1    does not describe anything that occurs at Thee Officers Club or
2    Flash Dancers?
3    A      That is correct.
4                 MR. LIROT:     That's all I have.
5                 THE COURT:     All right.      Ladies and gentlemen, do you
6    have any questions at this time for Mr. Tomkovich?
7                 All right, sir.       You may step down.       Thank you very
8    much.
9                 Who's the plaintiffs' next witness, please?
10                MR. CASAS:     Mr. Chamberlin, sir.
11                MR. LIROT:     You can't keep those.
12                Give those back to this lovely lady.
13                THE COURT:     We'll make copies.
14                Good morning.      How are you, sir?
15                THE WITNESS:      Good morning.
16                COURTROOM DEPUTY:       Would you raise your right hand,
17   please.
18                Do you solemnly swear that the testimony you are
19   about to give before this Court will be the truth, the whole
20   truth, and nothing but the truth, so help you God?
21                THE WITNESS:      I do.
22                COURTROOM DEPUTY:       Please state your full name and
23   spell your last name for the record, sir.
24                THE WITNESS:      It's Stephen Mark Chamberlin.          It's
25   Chamberlin, C-h-a-m-b-e-r-l-i-n.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 90 of 291 PageID 5970

                                                                                 90
1                 THE COURT:     He's waiting for me to tell him it's
2    okay.
3                 It's okay.
4               STEPHEN CHAMBERLIN, PLAINTIFFS' WITNESS, SWORN
5                                 DIRECT EXAMINATION
6    BY MR. CASAS:
7    Q      Good morning, sir.       How are you?
8    A      Doing good.     A little nervous.
9    Q      Please state your occupation for the record.
10   A      Sir, I'm a model agent.
11   Q      And how long have you been a model agent?
12   A      30 years now.
13   Q      Please describe your educational background for the jury.
14   A      I graduated from the University of New South Wales in
15   Sidney with a dual degree in economics and law.
16   Q      And when was that?
17   A      I graduated in 1985.
18   Q      You said you had a degree in economics?
19   A      It's economics law, yes, sir.
20   Q      And law?
21   A      Yes, sir.
22   Q      Are you an attorney?
23   A      No, sir.
24   Q      So you never had a license to practice law?
25   A      No, sir.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 91 of 291 PageID 5971

                                                                                 91
1    Q      I detect a slight accent.         When did you move to the United
2    States?
3    A      1989, I believe.
4    Q      '89?
5    A      Yes, sir.
6    Q      And where have you primarily lived, sir?
7    A      For the -- primarily Los Angeles.           I was in New York for a
8    number of years, and now I'm based in Miami.
9    Q      Okay.    Please describe for the jury generally what your
10   experience is in the modeling industry.
11   A      I represent models worldwide.          I started out at an agency
12   in Australia.       I had the opportunity to work -- to move to
13   Los Angeles and work in what is -- what was or is the most
14   established agency in Los Angeles.            It's called LA Models.
15                 It's still in operation today and probably is the
16   largest and most successful agency in Los Angeles.                 I was
17   brought in as an agent there.           Within a year or so I was the
18   director of the women's department.
19                 I worked there for approximately, like, five years.
20   I moved to New York on behalf of the company to open what is
21   New York Models.       It's still in operation today.           I worked
22   there for a couple years between there and Los Angeles, between
23   the two agencies.
24                 And then I started my own agency.           Started out just
25   one employee, that was myself, and grew it into a company.                      We
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 92 of 291 PageID 5972

                                                                                 92
1    had over 30 employees and -- for ten years.
2    Q      Let me ask you about that.         You said you started your own
3    agency.     What was the name of that agency?
4    A      It was called Warning Management.
5    Q      And you said you started it from one employee and grew to
6    how much, sir?
7    A      We had close to 40 employees.          Turn over -- it was one of
8    the first model agencies to become a public company.
9    Q      And when did it become a public company?
10   A      2006/2007, I believe.
11   Q      And at some point, did you end up leaving that agency?
12   A      I did, sir.     About 2008/2009.
13                As a lot of public companies do, they took a
14   different direction from where I was at, and left.                 I
15   started -- I had my own management company called Rumble Storm,
16   which doesn't -- it works -- operates worldwide.                It doesn't
17   have a physical address, but I represent 30 or so models, a
18   number of celebrities, and I have these models placed in
19   agencies all around the world, and I earn a commission from
20   those agencies.
21   Q      Let me ask you a question about -- Rumble Storm, you said?
22   A      Yes, sir.
23   Q      How long has Rumble Storm been in operation?
24   A      Now, it's been since the end of -- since I left Warning,
25   so it's ten years.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 93 of 291 PageID 5973

                                                                                  93
1    Q      And are you still an owner of that company?
2    A      I am, sir.
3    Q      And you said that you have at present 30 models that you
4    manage; is that correct?
5    A      30 to 35, yes, sir.
6    Q      So that is currently; correct?
7    A      Currently.
8    Q      So is that to say that you are a current model agent?
9    A      I'm an agent also for an agency in Miami called Michele
10   Pommier's.      Michele is one of the grande dames of modeling.
11   She's been in the industry for over 40 years, and I've been
12   working with her for the last three years.
13   Q      Now, throughout the course of this trial, we've heard the
14   term "model agent," several times, and now you're using it, but
15   please explain to us what does a model agent do.
16   A      A number of things, but primarily we find work for the
17   models.     Legitimate agencies, the only way we make money is if
18   the models make money.
19                We take a commission from the work that they do.                   I
20   also -- very responsible for the development and the career of
21   models.     It's not just like a temp employment agency.              From
22   their first shoot to how they're marketed to where they travel
23   to their career development is -- is part of my responsibility.
24   Q      And you mentioned that you've been doing this for 30
25   years.     As you sit here today, what are some of the most
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 94 of 291 PageID 5974

                                                                                 94
1    memorable models that you've represented as an agent?
2    A      It's been a lot.       I've had -- some of the most memorable
3    experiences, I think, also, I've had is, first million-dollar
4    booking was with a model called Claudia Schiffer.                I negotiated
5    a number of million-dollar deals for Paris Hilton.                 I was Paris
6    Hilton's agent.
7                 But it's not always about money.           I started a model
8    called Jessica Biel.        I booked her first job, I think it was
9    Teen magazine, to the cover.
10                Jennifer Garner was a model that I found on the
11   street and started.
12   Q      Did you say Jennifer Garner?
13   A      Jennifer Garner, yes.
14                It's been a number -- I negotiated the deal for the
15   Dalai Lama to tour through Latin America.
16   Q      Let me ask you this.        Also through the course of this
17   trial we've heard testimony from the models about the different
18   types of models that are out there in the model industry.
19                Could you explain to the jury, in your training and
20   experience, the different categories of model.
21   A      Categories and types of models, it blends.              An agency --
22   often if you go to an agency website -- sorry, sir, I feel like
23   I have my back to you.
24                THE COURT:     That's the way it works.         You can either
25   face Mr. Casas or the jury.          I'm fine.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 95 of 291 PageID 5975

                                                                                 95
1                 THE WITNESS:      Yes, sir.
2                 If you go to an agency website, they'll be broken
3    down, usually, like, new face models to models that are just
4    beginning.
5                 We have a division which is often labeled Editorial,
6    which are the models you'll see in the major campaigns for
7    products.
8                 We have fashion models.         And some of the models can
9    be in more than one category.           But often when a client is
10   looking for it, we have commercial models, you know, the smiley
11   friendly girl you see next door with the big teeth, the Pepsi
12   Cola ad or the toothpaste ad or those type of ads.
13                Social media influencers, the type of models that you
14   more work with their websites and their social media followers.
15   BY MR. CASAS:
16   Q      So thank you for ending on that topic of social media
17   influencers.
18                How long has that really been a new thing in the
19   modeling industry?
20   A      Social media influencers, I think, have been around for
21   probably the last sort of, I believe, eight, ten years --
22   eight years, I guess.
23                In the modeling industry, it was something that came
24   on that traditionally an advertiser would employ a model, book
25   her for a photo shoot, promote the products that they're trying
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 96 of 291 PageID 5976

                                                                                 96
1    to sell.     Social media models then have been gathering or
2    growing their followers, the people that look at their constant
3    feed.
4                 It's -- and so then they'll actually advertise the
5    products themselves.        So they'll bring a product on, they'll
6    go:    Hey, I use this breakfast thing every morning or I wear
7    these swimsuits or I use this hair gel, and that goes directly
8    to their followers, which is the same as -- you know, you have
9    to look at -- sorry for going on, but Vogue magazine has a
10   subscription base, I think, of 1.2 million subscribers, but I
11   know some of the plaintiffs in this case have ten times that
12   amount of followers.
13                So you look at $100,000 for a single page for an
14   advertisement in Vogue that goes out to a million people, and
15   I'm sure the statistics that more people might read that
16   magazine in the dentist office or somewhere along those lines,
17   but you've got a social media influencer that puts out there a
18   post or advertisement that goes to multi-millions of followers.
19   Q      Let me ask you a follow-up to that.            So now with the
20   advent of social media, Instagram, Snapchat, Twitter, all those
21   types of platforms, how important is it to have a following or
22   what factor is it to have a following when a model is being
23   considered for a particular job, as an agent?
24   A      I've seen the trend in the last few years where it really
25   started with the major fashion shows.             So the models would go
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 97 of 291 PageID 5977

                                                                                 97
1    to a casting -- you know, there can be hundreds of models there
2    to a casting and -- I try to make everything personal.                  I think
3    about myself, how I'd do it.
4                 Okay.    I'm an advertiser.       The model walks in, they
5    ask now:     How many followers do you have on social media?
6                 And if I'm an advertiser, I think:            Well, if she's
7    working for me or he's working for me and they put out a post
8    that goes to their followers because of something they're
9    doing, that's increased advertising for me.
10                But also if I'm using a model in a runway show or
11   something like that and they have a lot of followers, there's
12   going to be recognition of those followers, where those people
13   will be following a similar kind of thing.              So they'll see --
14   they'll see it.       Traditional modeling school continues.
15   Q      Let's go back to you a little bit.
16                What are some of the major brands that you've
17   negotiated deals for?
18   A      I've worked right across the board.            You know, publishing
19   houses, all the major magazines worldwide, Condé Nast, the
20   Vogues, the Elle, Ws, I could go on.             I believe I've worked
21   with all the magazines.
22                Major brands, from Apple to Coca-Cola, right away
23   across board, all those.         And all the advertising agencies that
24   hold these -- that hold these clients as if out of the base
25   level, they'll call.        I've booked fashion brands, Chanel, Louis
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 98 of 291 PageID 5978

                                                                                 98
1    Vuitton, on and on.        I'm sorry.
2    Q      Thank you.
3                 Now that we've had a chance to learn a little bit
4    about you, can you describe generally what the negotiation
5    process is when an agent is trying to book a model for a
6    particular job.
7    A      There's a number of steps, and it starts out with asking
8    the client -- it's a number of questions you have to ask.
9                 First you want to know what the product is.
10                You want to know the type of advertiser, who they
11   are, what they do, what are the sort of advertisements, where
12   they sit in the market.         And then how long are they using it;
13   how are they going to use the image.
14                What's the shoot going to look like?            Because -- and
15   then we look at -- we look at the different types of models and
16   the different rates and apply that to the industry -- or to the
17   negotiations.
18   Q      Let's break that down a little bit, sir, please.
19                You mentioned that one of the first things you look
20   at is what the product is.          Explain that.
21   A      You have advertisers that have certain products.               So it is
22   what is the model going to be endorsing or promoting?
23                Product can vary, right the way from swimsuits to
24   Coca-Cola to all the different -- anything you see in
25   advertisements.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 99 of 291 PageID 5979

                                                                                 99
1    Q      And why is analyzing or looking at the product important
2    to you as a model agent?
3    A      You're associating a model with that product.
4                 It's important -- it's important in the development
5    of her career, important in the development of her rates as a
6    model.     The type of work that a model does is very important.
7    Q      And do you take a look at the potential negativity that
8    could be associated with any particular product as a factor in
9    the negotiation process?
10   A      I try to consider every factor.           We look at -- we look at
11   everything, the type of client, the -- definitely what the
12   product is.
13                There's a number of easy-to -- easy-to-understand
14   kind of products.        If it's a personal hygiene product, if
15   you're putting a model to a personal hygiene product, to a
16   sexually -- condoms, those sort of products, anything along
17   those lines, there's a certain -- because you have to look at
18   going forward, all right, what other clients are going to be
19   working with this model or what direction you're taking that
20   model in and what type of clients do you want to associate the
21   model with.
22   Q      Okay.    You mentioned the term about "usage."            What is
23   "usage"?
24   A      Usage is a number of things, but usually it's the way
25   that -- once the advertiser has the images they want to use is
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 100 of 291 PageID 5980

                                                                                 100
1     how they're going to get them out to people.
2                  Would you like me to break down sort of how that
3     works?
4     Q     No, not yet.
5                  Now, you also mentioned the "term of use," what is
6     that?
7     A     The term of use is how long are they going to use it for.
8                  30 years of being an agent, I've never written a
9     contract that says you can use it forever and ever.                It's
10    always a period of time.
11                 It could be the season, you know, a spring collection
12    of clothing, or summer.         It could be for a year.        Very rarely
13    do I have contracts that go for more than a year.                Because
14    then -- otherwise they're going to be out there forever.                  The
15    model wants to work for different clients, other clients, and
16    you get a chance to renegotiate it and -- for further usage.
17                 Most clients know that period of use is limited.
18    Q     Let me ask you another question about day rate.                You used
19    the term "day rate."        Explain to the jury what a day rate is.
20    A     Day rate is a basis for all negotiations.              It is for the
21    model's time on set.        When she gets there and works, that's her
22    working day.      That's the rate -- for that, you're really
23    saying:    Okay, the advertiser can use an image to advertise.
24    It's to associate their name with the images.
25                 But different models, different rates, depending upon
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 101 of 291 PageID 5981

                                                                                101
1     a whole number of factors that -- of what the day rate is.
2                  It applies right across all industries, how much do
3     you get paid for a days' work.
4     Q     And you said that the day rate depends on a bunch of
5     factors.     What type of factors does it depend on?
6     A     There's a number of factors.          It depends on the experience
7     of the model, her work history, the type of clients she's
8     worked with before, her position in the market.               There's a
9     number of factors along those lines.
10    Q     And is there any one factor that always applies or does it
11    vary from job to job, from negotiation to negotiation?
12    A     If -- no, it -- it varies depending upon all the questions
13    that you need to ask.        Every job is different and needs to be
14    negotiated.
15    Q     All right.      Taking you back to the term "usage."
16                 What are the different types of standard usages in
17    the industry, the modeling industry?
18    A     As I mentioned before, usage is a sort of -- you have the
19    images.    How are you going to get them to the people that you
20    want to promote your product to?
21                 In -- not into the old days, but when I started, you
22    looked at catalogs, you looked at flyers, you looked at
23    newspaper advertisements, magazine advertisements.                Things have
24    changed slightly now, you're looking at the website of the
25    client that's using it.         Social media goes worldwide.          Anyone
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 102 of 291 PageID 5982

                                                                                102
1     can access social media.         The numbers are incredible.
2                  You're looking at posters, billboards, the hangtags
3     you see when you buy clothes, the little hangtags, the photo,
4     the model wearing the clothes.           Flyers, coupons.
5                  Then there's other usages where sometimes clients
6     want to advertise a third party, not just their own industry.
7     They may advertise another company or something else on there
8     as well on the advertisements or tie the image into another
9     advertisement.
10                 Branding.     Branding is a little more complicated.
11    It's really like a personal endorsement.
12                 Like models wear clothes or a product, and if there's
13    dialogue that goes with it, the dialogue is about the product,
14    about the shoes, or about the top, or about the -- whatever.
15    The Coca-Cola or the product.
16                 When you start getting into where a model is like,
17    you know, I use or I do this, that becomes branding, or someone
18    speaking about the model, that becomes branding.
19    Q     Thank you.      So focusing on that branding aspect, when
20    branding is a part of the usage, does that command a higher
21    premium?
22    A     Yes, sir.
23                 It becomes a usage that you negotiate like all the
24    other usages.
25                 We apply a day rate to that usage and we negotiate.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 103 of 291 PageID 5983

                                                                                103
1     Q     These factors that you've described, including the term
2     "day rate," "usage," are they used in all model negotiations?
3     Is that something you analyze as part of the negotiations
4     process?
5     A     It's the way the industry works.            All those things are
6     part of the rate.       You look at all those things, yes.
7     Q     How long have you personally, as a modeling agent, used
8     this process you're describing to negotiate model deals?
9     A     It was taught and drummed into me from the first day I sat
10    at a booking desk.       So it's 30 years now.
11    Q     When you first started out, sir, as a modeling agent --
12    pour yourself water.
13    A     Do you mind?
14    Q     Was there some sort of a mentorship program, a training
15    program, a school or anything that you went through?
16    A     No, sir.     I sat at a desk with some experienced agents,
17    and I wasn't allowed to negotiate right from the start.
18                 My job was to learn the process, to learn -- you had
19    to ask the questions.        That's the basis of any contract is you
20    go through and you ask the questions, the product usage and all
21    the other factors.
22                 And then from there, the other agents would talk and
23    go say:    What models are you interested in?
24                 You'd send out different models in each of those
25    categories that we spoke about earlier, and depending upon
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 104 of 291 PageID 5984

                                                                                104
1     their experience, there would be different day rates depending
2     upon what the product was.
3                  You weren't allowed to start right with that, but you
4     learn as you go.
5     Q     Is there, like, a model agent university or a school?
6     A     My mom kept asking that, but no, no, there wasn't, sir.
7     Q     So in the Navy we used to call it OJT, on-the-job
8     training.     Is that what you had to do, sir?
9     A     Yes, sir.
10    Q     Throughout the course of your career and in negotiating
11    the types of deals you're discussing about, what type of
12    interactions did you have with other agents that you would work
13    with?
14    A     Worked in two ways, once -- working at LA Models, which
15    was an independent agency -- it wasn't a part of a network,
16    like the Elite group where they had an agency in every -- so I
17    traveled quite a lot worldwide to see the shows, Paris, Milan,
18    London.    And in each -- each major city, there'd be anywhere up
19    to 15 or more agencies.
20                 And it's a strange industry in that we share the
21    models.    So I'll send models to agencies that I work with.
22                 So being an independent agency and one of the big
23    ones, I was welcomed in all those agencies and I spent a lot of
24    time traveling.       So you'd spend time talking to agents, talking
25    about what sort of rates.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 105 of 291 PageID 5985

                                                                                105
1                  And if I was going to take one of your models -- if
2     it was your model, and you developed her and grown her in your
3     market in London, you're going to send her to me in London,
4     we're going to talk about her rates and what sort of work she's
5     done and what direction and those things.
6                  So I have that interaction.          And also, when booking
7     with a lot of the major clients, especially the big department
8     stores, Macy's, Nordstroms, all of those sort of agencies,
9     they'd employ probably an ex-agent that would negotiate with
10    the model agencies because they were constantly booking.                  We
11    did bookings all day, many, many bookings a day, a week for
12    these big -- we used to advertise constantly.               And these guys
13    knew the jobs, they knew the rates, but they still had to
14    negotiate with us.
15    Q     Thank you, Mr. Chamberlin.
16                 Now, sir, you -- as part of your world of modeling,
17    as a modeling agent, okay, you had interactions with other
18    agents; is that right?
19    A     Yes, sir.
20    Q     Now, the negotiation process that you've described here
21    for how you negotiate, in your opinion, is that widely accepted
22    in the industry, in the modeling industry?
23    A     Yes, sir.
24    Q     As a modeling agent, do you negotiate on behalf of the
25    model or on behalf of the company you're trying to sell the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 106 of 291 PageID 5986

                                                                                106
1     image or image and likeness to?
2     A     No, on behalf of the model.
3     Q     Have you ever had a situation where a company comes to you
4     and says:     Listen, Mr. Chamberlin, all I've got is $10,000.
5     That's my budget, and I want Model X.             How would you negotiate
6     that deal?
7     A     Often they won't ask -- or they may ask for Model X, but
8     usually they say -- it happens quite often:              Here's our budget.
9     You still go through the exact same process.
10                 What's your product?        What are you -- how are you
11    going to distribute these?          You ask all the same questions.
12    And then you break it down.
13                 So if I gave them a model whose day rate was 10,000,
14    then she wouldn't be getting paid for putting it up on a poster
15    or a billboard in a store.          So you have to work back.
16                 You know, you may not -- you know, you don't have to
17    explain the process and -- I'm sorry to go through all this
18    with you, but you don't -- you wouldn't do this with a client,
19    and say:     Okay, 10,000, great.
20                 These girls, you know, once I know what the usage is
21    and terms and all the questions that we normally ask, I'd say
22    here, these are the models that we could -- you know, that
23    would work for that rate.
24    Q     So even in that situation where the other party isn't
25    necessarily negotiating with you, but telling you that's all
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 107 of 291 PageID 5987

                                                                                107
1     they're going to pay, you, as the modeling agent, would still
2     use all those factors to analyze what they get for $10,000?
3     A     Yes, sir.
4     Q     Okay.    Now, we talked about that there's no university or
5     formal schooling for this type of stuff.
6                  In your world, is there some sort of a, like, a
7     guidebook or publication or anything that helps you learn how
8     to do these deals?
9     A     There was a book that came out a number of years ago,
10    pretty much in response to that change I mentioned earlier
11    where old-school bookers that were used to booking catalogs and
12    flyers and leaflets, the traditional what was advertising, as
13    social media and these things became more prevalent, a lot of
14    advertisers who were using Facebook, using Instagram as their
15    major form of advertising, as their distributorship worldwide.
16                 So they'd need to become aware.           And we'd say:      Well,
17    you have to pay for that.
18                 And they're like:       No, it's only this.       It's only
19    that.
20                 But it got to a point agencies were talking about it
21    all around the world, how do we deal with this.               A guide came
22    out -- it was put out by the European Models Association,
23    called The White Book Guide to Modeling Fees.               It actually
24    listed everything right through.
25    Q     Everything that you're talking about today?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 108 of 291 PageID 5988

                                                                                108
1     A     Yes, sir.
2     Q     And you've read this publication?
3     A     Yes, sir.
4     Q     And is there anything in that publication that goes
5     against what we're talking about right now?
6     A     It's a general guide.         And it was -- again, it was written
7     a little while ago.
8                  If anything, the usages of -- from when they first
9     wrote it, the usages of and the incidents of social media usage
10    has grown.
11                 I think everyone's seen the rise in social media.                  So
12    it's applicable.       And then we modify it.        It was a guide.       It
13    wasn't -- it wasn't:        Here's -- this is how you do it.           It was
14    a guide to it and explaining it to a lot of different markets.
15    Q     So you're here today in your capacity as what's called an
16    expert to assist the jury in making a determination.
17                 Prior to taking the stand, did you happen to talk
18    with anybody else in your industry to determine if your
19    methodology and approach to the negotiation process was sound,
20    that you're right?
21    A     I work with agencies -- as mentioned, I'm talking to
22    agencies every day.
23                 Michele Pommier, like I said, is a famous name that's
24    been around for 40 years in Miami.            Her experience is -- I've
25    often spoken to her about this, but I have a couple other
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 109 of 291 PageID 5989

                                                                                  109
1     peers, agents, that I've worked with over the years.                 A
2     gentleman called Chris Forberg.           Chris is probably going on 40
3     years of work now.       He was director of IMG men's agency in New
4     York, and DNA, and then he came out after I had left and became
5     a director of LA Models.
6                  I've often sat and, you know, there's always
7     questions.     I know how to do it.        But it's always good to have
8     someone else to bounce off and there's often many different
9     circumstances.
10    Q     And just to be clear that you answered my question --
11    A     I'm sorry.
12    Q     -- did you go over with them the process that you're using
13    as a modeling agent to make sure that it is indeed the standard
14    in the industry?
15    A     Yes, sir.     Yes, sir.     I know it's the standard.          I've
16    worked in many different agencies with a lot of different --
17    agents move from agency to agency.            When you come in with an
18    experienced agent, you're not going to sit down and go:                  Okay,
19    well -- because things happen, you know, you'd end up with a
20    girl not getting paid her fair rate for the work that was done.
21                 MR. CASAS:     Your Honor, because there was an
22    objection to this the other day, I'd like to tender the witness
23    as a qualified image and likeness valuation expert.
24                 THE COURT:     All right.
25                 MR. LIROT:     We'll just maintain our challenge for the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 110 of 291 PageID 5990

                                                                                110
1     record.
2                  THE COURT:     That's fine.
3                  All right.     You may proceed.
4     BY MR. CASAS:
5     Q     Sir, what's your experience as an expert in the field of
6     image evaluation in other matters?            How many times have you
7     done it?
8     A     Sat here in trial?        I think this is my fourth time, first
9     time with a jury.
10    Q     Are you a little nervous today?
11    A     Yes.
12    Q     What got you started in the path of serving as an expert
13    as a modeling agent?
14    A     It's a -- it's a reach.         I believe, actually, I think your
15    law firm was one of the first to reach out to me.                There was a
16    number of models that I knew were being affected by a
17    proliferation of image misuse.           And I actually -- I had
18    inquiries from a few different law firms that models had
19    mentioned my name and said:          Listen, reach out to him.
20    Q     Okay.    And what type of cases have you been involved with
21    as an image valuation expert?
22    A     I've done -- I've done quite a few of gentleman's clubs,
23    strip clubs, if the name's appropriate, swing clubs, adult --
24    adult lifestyle clubs.
25                 I've worked for -- I've worked for cases involving
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 111 of 291 PageID 5991

                                                                                111
1     plastic surgeons, dentists, restaurants, bars, clubs.                 I think
2     that's sort of along the list.
3     Q     When this lawsuit was brought, what was the nature of your
4     experience in the -- as an expert as an image valuation expert?
5     A     I believe this is only the second or the third report that
6     I've been asked to write.
7     Q     Now, I'm using the term "image valuation expert."
8                  How do you interpret that?         How do you define that?
9     A     It's my experience looking at an image and reverse
10    engineering it back to working out what would be a fair -- a
11    fair valuation or a rate that models should have been paid to
12    do that job.
13    Q     So in performing the services that's this image valuation
14    expert, what documents do you review as part of this process?
15    A     I usually start with the images, the images of the models
16    that have been misused.
17                 I review then -- because these are not models I
18    represent, I need to review as much as I can about them, learn
19    their history.      Normal process I do with a new model coming in.
20                 Speak to them about the type of work, what records
21    they have, earning documents, that's -- along those lines.
22    Q     When you use the term "earning documents," what do you
23    mean?
24    A     There's a number of earning documents.             So there would be
25    contracts that are written up that describe the terms and the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 112 of 291 PageID 5992

                                                                                112
1     outline of the contract, payment stubs, 1099s, anything that
2     shows the -- the details of the job and the payments made.
3     Q     And when you're talking about the details of the job,
4     you're talking about past jobs that a particular model has
5     done; is that correct?
6     A     Yes, sir.
7     Q     All right.      And as you sit here today, what's your thought
8     on whether models are good bookkeepers?
9     A     It's difficult.       It's a -- it's -- and what's even more
10    annoying is that a lot of the clients, they can sit and tell me
11    about the work they've done, and more -- more times than not --
12    very rarely will I come across a client that I haven't worked
13    with.
14                 And if it's a client that I've worked with, I'm
15    usually very familiar with the rates that they would have been
16    paid for the jobs that the model describes, they're talking
17    about.
18                 And I see the rates.        I know the rates they would
19    have been paid.       They confirm they're the rates they're paid.
20    But empirical proof is a term I've learned from some of these
21    cases.
22    Q     Let me ask you this question.           You said you take a look at
23    the image that was stolen.          I'm assuming you're talking about
24    the actual advertisement at issue in this particular case; is
25    that correct?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 113 of 291 PageID 5993

                                                                                113
1     A     Yes, sir.
2     Q     And what do you look at that for?
3     A     That's the basis of where I need to -- it's like the --
4     it's the end result of the contract.            The image is being used.
5     The usages are there to be seen.           I -- it's the result of what
6     should have been a contract on the model's day rate and the
7     type of usages and how it's being used.
8                  So I need to look at that because that's what I'm
9     being asked to do.
10    Q     When you say what you're being asked to do, as part of
11    learning how to help the trier of fact, have you looked into
12    guidance from the legal system to help you understand what you
13    should do to try to get to that fair market value for the theft
14    of an image?
15    A     Yes, sir.
16    Q     And what have you learned?
17    A     I've learned that to create -- to come to a fair market
18    value, they have a -- it's called a hypothetical negotiation.
19    I need to recreate how -- I've described how I -- we do the job
20    in the industry.       I have to recreate a negotiation that didn't
21    take place, but the end result is there's the job.
22                 The model is -- worked the job, they've used it the
23    way they want to use it, so I've just got to reverse-engineer
24    it.   I've got to get backwards.          Okay?
25                 I can work out the rate on the past history of that
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 114 of 291 PageID 5994

                                                                                114
1     model, the type of jobs she's done, if there's anything
2     straight-line kind of relevance.           And I look at how they've
3     used it.     I look at the usages.        I look at any other factors
4     that are in that image that I can see.
5     Q     Now, in the testimony of the models that are at issue in
6     this case, they've often told the jury that they would not have
7     allowed their image to be used by a strip club ever, at least
8     most of them.
9                  So I'm sure they told you that; is that right?
10    A     Yes, sir.
11    Q     So how does that factor into this hypothetical
12    negotiation?
13                 How can you have a hypothetical negotiation when a
14    model is telling you she wouldn't have done it in the first
15    place?
16    A     It's something I -- I do consider it, and it's a question
17    I ask all the models.        You know, is this an assignment you'd
18    accept?    Because that would also give me a clue to sort of
19    rates and things that they'd accept to do the job.
20                 But I've been asked to do a job, and I do it as an
21    agent.    The job has been done.         It's there.     The evidence is
22    there.    There's the model, there's the image, there's the
23    usage.    I can still reverse back on what I believe the rates
24    and things should be.
25    Q     So irrespective of what the model is telling you, that she
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 115 of 291 PageID 5995

                                                                                115
1     wouldn't have done it, your job as an expert in this field is
2     to engage in the hypothetical negotiation; is that right?
3     A     Yes, sir.
4     Q     And you've been retained as an expert in this consolidated
5     case; is that correct?
6     A     Yes, sir.
7     Q     And what were you retained to do?
8     A     I was retained to analyze a number of things: analyze the
9     images, look at the usages, look at the product, analyze the
10    plaintiffs' work history.
11                 I feel like I'm repeating some of these, but just
12    this is what I was asked to do.           Analyze the plaintiffs' work
13    history.     Look at their past -- the type of clients that
14    they've worked for, their position in the market, social media
15    presence, web presence.         There's a lot of factors that go into
16    a rate.    Some things you can give a numerical value to and some
17    things you can't.       You know, current fame, certain things like
18    that that -- you have to consider everything.
19    Q     And that's what you were asked to do in this case;
20    correct?
21    A     Yes, sir.
22    Q     And you were also asked to look at the advertisements at
23    issue in this case; right?
24    A     Yes, sir.
25    Q     And to be specific, the advertisements that were generated
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 116 of 291 PageID 5996

                                                                                116
1     by the defendants, Flash Dancers and Thee Officers Club; is
2     that correct?
3     A     Correct.
4     Q     And did you do so?
5     A     I did so.
6     Q     Okay.    What, if anything, were you asked not to look into?
7     A     Things I didn't look into and -- was -- I didn't look at
8     the term of usage.       I'm not sure -- I did ask, trying to find
9     out when the images were -- you can see when the images were
10    posted, because there's a date there.             I wasn't given the dates
11    that they were removed or that time period, or if they had been
12    removed.
13    Q     So to be clear, you did not consider the extended use of
14    the images for purposes of arriving at a valuation for damages
15    in this case; is that correct?
16    A     It's correct.
17    Q     And what about reputational harm, did you look into that?
18    A     I considered, but I didn't assign or I didn't -- I didn't
19    assign a value to reputation harm.
20    Q     So later on, obviously, I'm going to get to the point
21    where you tell the jury in your opinion what you think the
22    image theft to each plaintiff is worth, but to be clear, in
23    that valuation, you do not include potential reputational
24    damage or anything like that; right?
25    A     No, sir, I don't.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 117 of 291 PageID 5997

                                                                                117
1     Q     Okay.    Now, were you asked to provide a report in this
2     case?
3     A     Yes, sir.
4     Q     And did you?
5     A     I did, sir.
6     Q     And as part of your participation in this lawsuit, you had
7     an opportunity to review the complaint?
8     A     I did.
9     Q     And the allegations that the plaintiffs are making?
10    A     Yes, sir.
11    Q     And have you spoken to the models in this case?
12    A     On a number of times, yes, sir.
13    Q     Generally speaking, what is your overall opinion as to
14    whether or not the plaintiffs suffered a quantifiable harm in
15    this case?
16    A     As an expert in the -- in the industry, and after
17    reviewing the images, after reviewing all of the models'
18    history, their position, their experience, I believe that they
19    have -- each plaintiff has suffered just quantifiable harm and
20    injury due to the use by the defendants' advertising.
21    Q     So let's go back in time a little bit to when you were
22    first retained in this case.
23                 Was it before the lawsuit was filed or after?
24    A     It was before the lawsuit was filed.
25    Q     And what was your involvement in the case prior to the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 118 of 291 PageID 5998

                                                                                118
1     lawsuit was filed?
2     A     I was asked to do a preliminary report, come up with a
3     fair market value for the use by the defendants of the
4     plaintiffs' images.        That's what I was asked to do.
5     Q     Were you also asked to actually go on to the defendants'
6     website and social media sites?
7     A     I don't believe I was asked, but I did -- I needed to
8     see -- that's part of my research is that I need to see what
9     type of advertiser the people are, what the product is they're
10    advertising, what other advertisements look like, what sort
11    of -- what is the model going to be associated with with the
12    use of these -- these images.
13    Q     And when you did that, your own search on the website and
14    social media, were you also doing it in preparation to assist
15    us with a demand letter or a cease and desist letter?
16    A     Yes, sir.     I believe that was -- I was told that my report
17    would be attached to a demand letter.
18                 MR. CASAS:     Permission to approach, Your Honor.
19                 THE COURT:     Please.
20                 MR. CASAS:     Handing the witness what has been
21    previously marked as Exhibits 2, 7, 4, 10, 12, 14, 17, 23, and
22    24.
23                 And I'll submit that these are the exhibits of the
24    alleged false advertisements in this case, Your Honor.
25                 THE COURT:     All right.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 119 of 291 PageID 5999

                                                                                119
1     BY MR. CASAS:
2     Q     Please take a look at those.
3     A     Yes, sir.
4                  THE COURT:     So these are the same images of the
5     models that we've been discussing throughout the trial?
6                  MR. CASAS:     Yes, Your Honor.
7                  THE WITNESS:     Yes, sir.
8     BY MR. CASAS:
9     Q     Do you recognize those?
10    A     Yes, sir.
11    Q     How do you recognize them?
12    A     These are the images I was given and are subject of my
13    report.
14    Q     And in addition to seeing those images, were you also able
15    to verify that they were on their actual social media and
16    website; is that right?
17    A     Yes, sir.
18    Q     And whose specific websites and social media were they on?
19    A     I went to both the websites of Thee Officers Club and
20    Flash Dancers.
21                 I Googled the others, but there was also links on
22    those sites to the social media pages, so I followed those
23    links.
24    Q     In your standard practice of evaluating these types of
25    cases, what do you do first, do you go to social media or do
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 120 of 291 PageID 6000

                                                                                120
1     you go to the website?
2     A     Usually website first, and then -- and then there will be
3     links.    It makes it easier.        But I'll also Google the name.
4     I'll Google other references.
5                  There's often a number of police reports, a number of
6     other -- anywhere the club or the identity was mentioned on
7     social media, it gives you an understanding of what the
8     images -- how you're associating with an advertiser.                 How the
9     models are going to be associated.
10    Q     Explain to the jury why specifically you were looking at
11    the defendants' website and social media.
12    A     One, that was where the images were used.              Again, just the
13    style of images.       If you have your photo up against there and
14    all the photos around it, you're going to be judged as part of
15    the -- part of the whole.         So it's -- you need to see what type
16    of advertisements.
17                 They have a tone.       They have a theme.       They have a
18    style.    It's all part of my -- I consider everything.
19    Q     So in review of their -- well, I'm sorry.              When did you
20    actually take a look at their social media and websites?
21    A     As soon as you sent me the -- you sent me these images.
22    Q     Do you remember the time frame?
23    A     I believe it was late 2015.
24    Q     All right.      And was there anything in particular that
25    gained your attention or really stuck out at you about these
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 121 of 291 PageID 6001

                                                                                121
1     particular defendants at that time?
2     A     There's a lot of -- there's a lot of hyperbole that is
3     common in advertising.        You know, it's the greatest club in the
4     world.    It's known nationwide.         It's, you know, bigger and
5     better and the parties are fun.
6                  The girls -- they advertise the girls would be nude
7     and full friction.
8                  There was -- there was alcohol, I think.             You know
9     what, I don't remember that part.           But -- just the images of --
10    the way they -- the way they promoted the -- the girls that
11    worked there.
12    Q     Now, you said you -- you testified that you saw at the
13    time that you first went on to the social media and the
14    websites in late 2015, I believe is what you said, that they
15    were full nude and full friction; is that correct?
16    A     Yes, sir.
17                 MR. LIROT:     Objection.
18    Q     And you're sure about that?
19                 MR. LIROT:     Best evidence.
20                 THE COURT:     Are we sure we're talking about the
21    two that are involved in this case?
22                 MR. CASAS:     I'll ask the judge's inquiry.
23    BY MR. CASAS:
24    Q     Are you sure you're talking about the two that are
25    involved in this case, that's Flash Dancers in Jacksonville and
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 122 of 291 PageID 6002

                                                                                122
1     Thee Officers Clubs in Jacksonville?
2     A     Yes, sir.
3                  MR. CASAS:     Permission to approach, Your Honor.
4                  THE COURT:     Yes.
5                  MR. CASAS:     Withdrawing the exhibits for this moment.
6     BY MR. CASAS:
7     Q     Now, in a moment I'm going to ask you about your
8     individual findings for each of the plaintiffs in this case.
9                  Before we do so, can you confirm whether you applied
10    the same industry standard and methodology that you used
11    throughout the course of your 30 years of experience in
12    analyzing the plaintiffs in this case?
13    A     Yes, sir.
14    Q     Let's talk first with Ms. Canas, Paola Canas, one of our
15    Colombian models.
16                 What documents or research did you rely on as part of
17    your analysis of her case?
18    A     I looked at everything I could find.             I researched online.
19    I spoke to Ms. Canas.        I looked online at her agency in
20    Colombia.     I looked at all the work I could find of hers.
21                 She supplied me a number of documents of earnings.
22    She was just -- she'd worked for the major brands in Colombia.
23                 Again, that's one market I haven't booked into, but
24    I've seen a number of models come to the States, and I've
25    represented models that have done the major catalogs there, the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 123 of 291 PageID 6003

                                                                                123
1     Espiro, the Beseme.        She was -- she had a really high profile
2     in Colombia.      And she'd moved to the States a number of years,
3     and she's -- over the last few years, I've seen her profile
4     grow in Miami.
5     Q      So did you use a translator to talk to her?
6     A      No.   But she struggled on.        My son -- my son is Latino
7     born and his Spanish is very strong.            I've been learning.        I'm
8     definitely not skilled, but we had enough words to get through,
9     and a lot of it is brand names, jobs, and the records that she
10    had.
11    Q      So you spoke to her, did the best you could.              And then
12    after that, you went and verified what you found with your
13    research; correct?
14    A      Yes, sir.
15    Q      What assessment do you have as to her overall status and
16    career as a model?
17    A      I think I told you a little bit of that.             But I was
18    surprised Ms. Canas wasn't as tall as other models that I've
19    had work for runway work.         Usually they have the height because
20    clothes are made in sample size, and that's why they have --
21    girls are a certain height because they just had one.
22                 But Ms. Canas had actually done quite a bit of runway
23    work throughout Latin America, but also Paris, Milan, Canada.
24    She'd worked in a number of markets.
25                 She's extremely fit and she's developed a really nice
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 124 of 291 PageID 6004

                                                                                124
1     niche in the market.        Done a number of covers -- actually,
2     quite a few covers, and covers of those major catalogs out of
3     Colombia.     So she was...
4     Q     As part of your analysis and research regarding Ms. Canas,
5     do you have an opinion as to whether or not she has developed
6     an established day rate?
7     A     She has.
8     Q     And what is that opinion, sir?
9     A     For the use by the clients, by the defendants here, I
10    believe to be -- no, I don't believe -- I established a day
11    rate of $10,000.
12    Q     Okay.    So you established a day rate for her of $10,000.
13                 Do you have an opinion as to what types of usages
14    apply to the defendants' usage of Ms. Canas' image?
15    A     So that $10,000 day rate, which would be for her time on
16    set, which included advertising, advertising is a usage, but
17    then it was also distributed worldwide on social media on
18    their -- I believe on their Facebook page.
19                 MR. CASAS:     Your Honor, permission to approach the
20    witness.
21    BY MR. CASAS:
22    Q     I'm handing you what's been marked as Plaintiffs'
23    Exhibit 10.
24                 What is that?
25    A     That's the image of Ms. Canas on the Flash Dancers'
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 125 of 291 PageID 6005

                                                                                125
1     Facebook page.
2     Q     Is that the same image that you used and evaluated to
3     determine her fair market value?
4     A     Yes, sir.
5     Q     What about that particular image helped you determine the
6     usage as it applies for determining the fair market value rate
7     you apportioned to her?
8     A     The attachment of the name Flash Dancers to her image,
9     that's the definition of advertising.             So it's Flash Dancers'
10    advertising.
11                 The product in this advertisement is Ms. Canas
12    herself.
13    Q     All right.      Explain that for us, because I was just about
14    to ask you, I don't see any other advertisements about drinks
15    or specials or any other product.
16                 It's just her on there; correct?
17    A     Yes, sir.
18    Q     What does that mean to you as a modeling agent?
19    A     You need to look at the advertiser.            The advertiser is a
20    gentleman's club.       The main product at a gentleman's club is
21    women entitled Strippers.         I don't know if there's a more
22    polite word -- or entertainers, but it's strippers.                That's the
23    product they're advertising.
24                 You take away the girls, the strippers, it's a bar.
25    And that's a different -- it would be a different rate.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 126 of 291 PageID 6006

                                                                                126
1     Advertising a bar is a different rate than advertising a
2     gentleman's club where the product is the model herself.
3                  MR. CASAS:     Withdrawing the exhibit from the witness.
4     BY MR. CASAS:
5     Q     So your established day rate for Ms. Canas is $10,000.
6                  Do you have an opinion as to what Ms. Canas'
7     reasonable royalty should be for defendants' unauthorized usage
8     of her image?
9     A     The rate is 20,000 total.
10    Q     And how did you arrive at that number, sir?
11    A     That's the usage of her day rate of $10,000 for
12    advertising, and the usage on social media of $10,000, the
13    distribution of the image worldwide.
14    Q     All right, sir.       Let's -- just because they're both
15    Colombian, no particular order, but let's go with Ms. Lina
16    Posada.
17                 Did you have an opportunity to analyze her claim?
18    A     I did, sir.
19                 Ms. Posada --
20    Q     Hold on.     Let me ask a question.
21                 Handing the witness what's been marked as Plaintiffs'
22    Exhibit 24.     What is that, sir?
23    A     That's the image I was given to -- to work with.
24    Q     To what, sir?
25    A     To work with, to assess.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 127 of 291 PageID 6007

                                                                                127
1     Q     Okay.    And what documents or other research did you rely
2     on as part of your analysis of determining a fair market value
3     for Ms. Posada's claim?
4     A     I went through the exact same process that we always do.
5                  I had discussions with Ms. Posada.           She gave me a
6     number of documents outlining work history.
7                  We talked about her development, her position in the
8     industry, the direction she was taking her career.
9                  I researched online.        I looked at -- I looked at the
10    catalogs and the work history she'd done, everything I could
11    research.
12                 There's a number of websites listing -- even her own
13    social media I looked at.         I looked at all the images that she
14    used in those social media.
15                 You get a full picture, because that's been my job
16    for all this time is to represent the model and understand
17    where she is in the market.
18    Q     So in assessing all that, was there anything specific that
19    stood out about Ms. Posada that perhaps made her stand out from
20    the rest?     There doesn't need to be a correct answer to that.
21    I'm just curious.
22    A     I think that, you know, Ms. Posada had been in the
23    industry for 15 years.        She was really experienced.          It's
24    always difficult for models to change countries, you know, you
25    started out again.       You've got to build up brand awareness,
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 128 of 291 PageID 6008

                                                                                128
1     build up people and clients that want to use you.
2                  She did -- she did the Wonder Bra campaign, which is
3     for Colombia.      It's known worldwide.        Maybe not the Colombian
4     one, but Wonder Bra is a product that is known worldwide.
5                  And she is -- she is a lovely woman that I knew
6     clients would enjoy working with.
7     Q     How often have you spoken to Ms. Posada over time?
8     A     At least seven or eight times.           I've met with her, I
9     think, three times.
10    Q     And do you have an opinion as to what Ms. Posada's
11    established day rate is?
12    A     I established a day rate for the use by the defendants of
13    her image of 15,000.
14    Q     Okay.    And you had an opportunity to analyze the usages
15    that defendants employed and how they advertised her image?
16    A     I did.
17    Q     And so you have that in front of you.             Is there anything
18    in particular that stood out as part of your analysis that got
19    your attention?
20    A     Yes, sir.     It was used -- she was -- it was used on social
21    media.    It was used to promote her as the product available.
22                 It's a beautiful woman at a gentleman's club.              It was
23    used to promote a party, the Super Bowl party.
24                 Flash Dancers gentleman's club is across the image,
25    the heading, the title on social media and their website.                  It
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 129 of 291 PageID 6009

                                                                                  129
1     was also used to advertise alcohol.
2     Q     What does that mean to you?
3     A     Alcohol is a major client that models have to be 25 or
4     more, you know, well above what appears to be the drinking age.
5     And advertisers pay a lot of money for models to advertise
6     alcohol.
7                  The rates things are good because usually, you know,
8     it takes you out of the market for -- you can't be popping up
9     on the Coors and the Budweiser and all these.
10                 Once you do one, you get paid for that and that's
11    what it is.
12                 Multiple uses of the image.          So advertising
13    discounted drink, discounted alcohol, it all goes to the
14    association with the model, and this needs to be looked at.
15                 MR. CASAS:     All right.     And counsel is approaching
16    the witness briefly retrieving the exhibit.
17                 THE COURT:     Mr. Casas, do you -- I think for some
18    reason y'all have that as Exhibit 24.             I believe it's actually
19    25.
20                 MR. CASAS:     As I was, that would be correct.           My
21    sticky's wrong.
22                 THE WITNESS:     That was good noticing, sir.
23                 THE COURT:     Ms. Diaz was the one that told me.            I
24    didn't know it.
25                 I think maybe y'all did that yesterday, too.              For
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 130 of 291 PageID 6010

                                                                                130
1     some reason you got -- anyway, it is 25.
2                  MR. CASAS:     On it, sir.
3                  Thank you, Ms. Diaz.
4     BY MR. CASAS:
5     Q     The last page of the exhibit, sir, what is that?
6                  Handing it back to you.
7     A     This is Ms. Posada's image used on the Flash Dancers'
8     calendar and events page on their website.
9     Q     And is that, as you recall it, to look at the time that
10    you went on their website, sir?
11    A     Yes, sir.
12    Q     And are there any social media links on that website?
13    A     Yes, sir.
14    Q     What are they?
15    A     Facebook and Twitter.
16                 MR. CASAS:     Retrieving the document.
17                 THE WITNESS:     Also, just on this, there was an -- SES
18    Clubs is a group of other clubs as well.
19    BY MR. CASAS:
20    Q     All right.      Hold on a second.       Make sure there's a
21    question pending.
22    A     I'm sorry, sir.
23    Q     There's what?
24    A     A link in the bottom corner there to SES Clubs.
25    Q     What does that mean to you, sir?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 131 of 291 PageID 6011

                                                                                131
1     A     I remember it's a group of -- I don't know if they are
2     singly owned, it was just another group of strip clubs.
3     Q     And what was your -- after reviewing the use on social
4     media and website and analyzing that they were promoting --
5     advertising alcohol, what was your opinion as to the fair
6     market amount she should be entitled to as part of her damages?
7     A     It was 45,000.
8                  MR. CASAS:     Your Honor, it's 12:26.
9                  THE COURT:     Yes, I think it's probably a good
10    stopping point.
11                 All right, ladies and gentlemen, let's go ahead and
12    take our lunch break.
13                 We will -- let's hold it to an hour and five, so
14    let's be back in the jury room at 1:30.
15                 Please remember all my instructions.            And, you know,
16    I remembered the other day, I usually say this to juries, but I
17    assume y'all know this by now.           When I told you you couldn't
18    talk to each other about the case, I certainly didn't mean you
19    couldn't talk to each other about anything else, and I hope
20    that's been true.
21                 So -- but have a nice lunch, remember my
22    instructions, be back in at 1:30, okay?             Thanks.
23                 Oh, I'm sorry, we have a note.
24                 All right.     We will deal with this on the get-go.
25                 Thanks.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 132 of 291 PageID 6012

                                                                                132
1                  COURT SECURITY OFFICER:        All rise for the jury.
2           (Jury out at 12:27 p.m.)
3                  COURT SECURITY OFFICER:        Please be seated.
4                  THE COURT:     I've got a -- no, you're good.
5                  So I have a criminal law matter I need to go deal
6     with, and so I'm going to leave.
7                  But I'm going to just -- I'll let Ms. Diaz pass the
8     question to both of you and then just put it on the clerk's
9     table when you're done with it.           We'll deal with it when I get
10    back.    Okay?
11                 MR. LIROT:     Very good, Judge.
12                 COURT SECURITY OFFICER:        All rise.
13          (Recess taken, 12:28 p.m. - 1:30 p.m.)
14                 COURT SECURITY OFFICER:        This Honorable Court is back
15    in session.
16                 THE COURT:     Is everybody ready?
17                 Let me ask you about this, the -- I want to make sure
18    that -- because, you know, we had so much of this in the -- in
19    Mr. Tomkovich's.
20                 So Mr. Chamberlin testified, I believe, that he
21    looked at the websites of these two institutions during the
22    relevant period and saw references to fully nude and so forth,
23    the same ones we talked about earlier this morning, and the
24    jury wants to know about that, too.
25                 Is that --
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 133 of 291 PageID 6013

                                                                                133
1                  MR. LIROT:     We're ready for that.
2                  THE COURT:     You are?
3                  MR. LIROT:     We're ready for that.
4                  THE COURT:     Okay.
5                  MR. LIROT:     We can go right ahead.
6                  THE COURT:     Fair enough.      Okay.
7                  All right.     Let's have the jury, then.
8                  And I'm just going to tell the juror that we'll wait
9     till the end and see if his question has not been answered.
10                 COURT SECURITY OFFICER:         All rise for the jury.
11          (Jury in at 1:33 p.m.)
12                 THE COURT:     All right.      Welcome back.     Before the
13    lunch break, one of the jurors left me with a question.
14                 I've talked to the lawyers.          I think what I'd prefer
15    to do is let the examination finish out and you may get an
16    answer to your question.         If you don't, we'll deal with it at
17    the end of the testimony.           Okay?
18                 You may proceed, sir.
19                 MR. CASAS:     Thank you, sir.
20    BY MR. CASAS:
21    Q     Good afternoon.
22    A     Good afternoon, sir.
23    Q     Prior to the break, I had asked you some questions about
24    your investigation and analyzing and researching defendants
25    prior to drafting reports and coming up with your opinions.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 134 of 291 PageID 6014

                                                                                  134
1     And I believe you testified that you had actually visited their
2     website and their social media accounts; is that correct?
3     A     Yes, sir.
4     Q     And do you remember the time frame that you did that, sir?
5     A     It was late 2015, September/October, somewhere around
6     there.
7     Q     Do you recall if it was prior to or after the firm sent
8     their cease and desist letter?           If you know.
9     A     It was before.
10    Q     And why do you say that?
11    A     I was told that I needed to finish the report to be
12    attached to the cease and desist letter.
13    Q     Now, I showed you all the images that appear in the
14    advertisements.       You went through all of them, correct, today
15    in court?
16    A     Yes, sir.
17    Q     And at the time those images were up on the defendants'
18    respective websites, is that when you saw that there was full
19    friction and nudity in the website?
20    A     Yes, sir.
21    Q     And why was that relevant to you?
22    A     It went to the type of establishment that it was.                To
23    mention that full nude, full friction, that takes it to another
24    whole level, I believe.         That's where the models are being
25    promoted as the product and the product is going to be fully
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 135 of 291 PageID 6015

                                                                                135
1     nude and engaging in full friction.
2     Q       All right.    Now, what was your understanding of the term
3     "full friction" then?
4                  THE COURT:     Do we really have to?
5     BY MR. CASAS:
6     Q       Well, let me just ask this as a phrased question without
7     getting an answer.
8                  Did you have an understanding of what that meant?
9     A       Yes, sir.
10    Q       And was that factored into your analysis at all at that
11    time?
12    A       It was part -- it formed part of the overall picture of
13    what type of establishment, what type of club, and what the
14    services that were provided -- or promoting, at least.
15    Q       As a modeling agent, was that something you considered in
16    evaluating the amount of damages that the plaintiffs would be
17    seeking?
18    A       Yes, is the short answer.        I've never come across friction
19    in the industry, full friction as a category or a -- for me, it
20    just added to the -- to the overall picture of the type of
21    advertiser that the models' images were associated with.
22    Q       All right.    And one final question about this issue.
23                 I think you also testified that you saw that there
24    was alcohol related to the -- to the strip club; is that
25    correct?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 136 of 291 PageID 6016

                                                                                136
1     A     Yes, sir.
2     Q     And was that important in analyzing the usage of the
3     plaintiffs' photograph?
4     A     Yes, sir.     Alcohol, I think, it would -- I talked about
5     this earlier.      Alcohol is a major product or source of income
6     for models, to be able to advertise alcohol, yes, sir.
7     Q     All right.      And before the break, we had already gone
8     through Ms. Canas and Ms. Posada, and I'd like to ask you now
9     about Ms. Burciaga, the plaintiff in this case.
10                  Do you have an opinion as to what her established day
11    rate is?
12    A     For the use by the defendants, I established a day rate of
13    $50,000.
14    Q     Okay.     Was there anything in particular, sir, in your
15    analysis of Ms. Burciaga that stood out as particularly
16    relevant at arriving at your established day rate for her?
17    A     Ms. Burciaga, at the time, was one of the leaders in the
18    whole social influencing kind of movement.
19                  She had a real lot of social -- of web presence.
20    There's a lot of stories about her.            She looked -- I believe
21    Ms. Burciaga testified -- looked a lot like Jennifer Lopez at
22    the time, a younger version, that was being compared to.                  She
23    was rumored to be in relationships with a number of -- with a
24    few different celebrities and there was a lot of -- there was a
25    lot of media.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 137 of 291 PageID 6017

                                                                                137
1                     But also, Ms. Burciaga was an incredible
2     businesswoman at the time.           She had established a few different
3     businesses, a clothing company, I think, Sailor & Saint.                  She
4     had a hair company.          And she was the face of those brands.          And
5     wasn't really a model, as such, but a celebrity and a valued
6     person for brand association --
7     Q       Okay.
8     A       -- with a large number of followers.           I don't remember the
9     exact number at the time.
10    Q       What were the identified usages as it pertains -- that
11    they appeared in the actual advertisement that the defendants
12    created and used?
13    A       Can I just turn to Ms. Burciaga's?          I'm sorry.
14                    The usages are advertising, which encompasses the day
15    rate.     The Flash Dancers name is attached to her image, as
16    we've discussed as advertising.
17                    It was used on social media.       It was distributed
18    worldwide on their Facebook page.
19                    At the time, also, it was -- it was very
20    personalized.        Happy Father's Day.      And I know there's --
21    Q       Let me ask you some questions about that.
22                    MR. CASAS:     I'm going to approach the witness, Your
23    Honor, with Plaintiffs' Exhibit 12.
24                    THE WITNESS:     Thank you.
25    BY MR. CASAS:
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 138 of 291 PageID 6018

                                                                                138
1     Q     Is that Ms. Burciaga's image?
2     A     It is, sir.
3     Q     And what about that particular advertisement caught your
4     attention in determining your valuation of her reasonable
5     royalties?
6     A     The statement attached to it is they're wishing a Happy
7     Father's Day and they're describing certain clientele, and
8     it's -- it's coming from her.          It's implied.      Again, she's
9     represented as the product of the club.             That's -- that's what
10    caught my eye.
11    Q     What specifically about that affected the usage that you
12    attributed to the image?
13    A     I thought about it for a while.           I was -- it's bordering
14    on branding.
15                  It's her -- using terms that -- to dill some sugar
16    daddies, and out there, and it's Happy Father's Day, and it's
17    unauthored, but it's not something Ms. Burciaga would say.                  So
18    I left it as -- just as the advertising and the use on social
19    media.
20    Q     Well, if you could tell us -- you did tell us what that
21    meant.    But do you understand that -- what that means in your
22    own mind, the term dill?
23    A     Oh, yes, sir.
24    Q     Okay.     And what is your overall opinion as to the total
25    amount of reasonable royalty that she should be receiving here
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 139 of 291 PageID 6019

                                                                                 139
1     in this case?
2     A       I believe it's $100,000, sir.
3     Q       Okay.     Moving on next to Ms. Rosie Jones.
4                     MR. CASAS:   Counsel is going to hand what's marked as
5     Plaintiffs' Exhibit 23.
6     BY MR. CASAS:
7     Q       What is that, sir?
8     A       That is the image of Rosie Jones as used by the
9     defendants.
10    Q       And what's your opinion as to what her established day
11    rate for defendants' usage is?
12    A       I established a day rate for the use by the defendants for
13    Ms. Jones of $10,000.
14    Q       And what was your basis for that, sir?
15    A       I researched Ms. Jones extensively, spoke to her.              I
16    looked at her past work history, the type of clients she worked
17    with.
18                    Ms. Jones is extremely famous throughout Europe,
19    Great Britain.        I reached out to her agency in London, I've
20    known for many years.
21    Q       Let me just be clear about that.          Are you saying you
22    actually spoke to her agency in London?
23    A       Yes, sir.
24    Q       And what was that -- the purpose of that conversation,
25    sir?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 140 of 291 PageID 6020

                                                                                140
1     A     To get a background of history of the jobs, where
2     Ms. Jones was at the time I wrote the report, the direction the
3     agency was taking her in.
4                   I had a fairly good idea, but it's always good to get
5     another agent's opinion.
6     Q     Is that part of your methodology in arriving at the
7     figures that we're talking about, if there was an agency you
8     would speak to them?
9     A     Always, sir.      Yes, sir.
10    Q     Okay.     And what's your opinion as to what her established
11    day rate is, sir?
12    A     $10,000.
13    Q     And what's your overall opinion as what the type of usages
14    were as defendants used it?
15    A     Again, it's been used on social media -- well, it's used
16    for advertising.       Flash Dancers, the name's attached to the
17    image.    They used it on social media, distributed it worldwide.
18                  They referred to her as well, a little science
19    experiment.      But, again, I kept it at the two usages,
20    advertising and social media.
21    Q     So, you know, you said you kept it at the two usages.
22                  I'm curious, when you arrived at these figures that
23    you're informing the jury about, did you ever talk to the
24    models themselves about what amount you were ascribing to their
25    particular usage?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 141 of 291 PageID 6021

                                                                                141
1     A      The models have asked me.
2     Q      And?
3     A      Often they're not -- they're not -- they're not pleased
4     with my summary.
5     Q      What do you mean by that?
6     A      They feel their images and the way it was used would be
7     valued a lot higher.        It's not a rate that they would do it at,
8     if there was any rate.
9                   I'm in the middle of it, yes.
10    Q      And when you say you're in the middle of it, what do you
11    mean by that?
12    A      Just between assigning a value that I believe is the fair
13    market value, I'm sure the defendants aren't happy, but I do my
14    job.    I've been doing this for 30 years.           I'm used to models
15    not being happy.       Sometimes you try -- you try and do it right
16    and I do the best I can.
17                  MR. CASAS:    Retrieving Plaintiffs' Exhibit 23.
18    BY MR. CASAS:
19    Q      And just to be clear, when you say sometimes the models
20    are not happy, you mean that they would want you to ascribe a
21    higher amount; is that right?
22    A      Yes, sir.
23    Q      The next plaintiff I'd like to go over is Ms. Brooke
24    Johnson.
25                  What's your opinion as to Ms. Johnson's established
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 142 of 291 PageID 6022

                                                                                  142
1     day rate?
2     A       I established a day rate of Ms. Johnson of
3     seven-and-a-half thousand dollars.
4     Q       Say again?
5     A       I established a day rate of $7,500.
6     Q       How did you arrive at that number, sir?
7     A       Research on Ms. Johnson's career.          I looked back at her
8     work history, where she was at the time, career projection.
9                  At that time, Ms. Johnson had -- had a child or two,
10    and her career was winding down.
11                 She had done some really outstanding work in the
12    past.     She did a Bacardi campaign.         It was nationwide.       And was
13    a contract model for a couple of companies where she was
14    guaranteed, whether she worked once or -- she was guaranteed a
15    number of days, it was either eight or ten days a year, she was
16    guaranteed a certain amount.
17                 She has -- she had some beautiful images.             But also
18    the position of her career at the time was a factor I had to
19    take into account.       I took into account everything.
20    Q       But why didn't you look at Ms. Johnson's, like, say, you
21    know, highest number that she ever made in her career, just use
22    that to apportion it to the defendants?
23    A       It's not always -- it's not always so clear-cut.              And
24    usually the product -- none of these models have worked for a
25    gentleman's club.       There's no straight line.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 143 of 291 PageID 6023

                                                                                  143
1                  So the straight-line comparison as such, with all the
2     same conditions and same terms, you wouldn't need me.                 You
3     could just present the things and I wouldn't need this issue.
4     But there's a lot of factors that go into it.
5                  Every day -- if that was the -- if that was the
6     stable line, then there'd be no rises in models' rates and or
7     declines in models' rates.          And we all know that happens.
8     Different reasons models become more famous and demand higher
9     rates, and often parts of their career, it's going to slow
10    down, and that's fashion.
11    Q       I'll hand you what's been marked as Plaintiffs' Exhibit
12    14.
13                 What is that, sir?
14    A       It's the image of Ms. Johnson as used by Thee Officer's
15    Club.
16    Q       And based on your review of that advertisement, what
17    usages did you identify?
18    A       I identified advertising Thee Officer's Club's name as
19    attached to the image, and it was distributed worldwide on
20    social media.
21    Q       And so how many total usages did you ascribe to that, sir?
22    A       It was two.
23    Q       And what is your overall opinion as to what her reasonable
24    royalty should be in this case, sir?
25    A       $15,000.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 144 of 291 PageID 6024

                                                                                144
1                  MR. CASAS:     Permission to approach, sir.          Retrieving.
2     BY MR. CASAS:
3     Q     This particular advertisement is one of those that has
4     nothing but the image of Ms. Johnson; is that correct?
5     A     Yes, sir.
6     Q     The next plaintiff I'd like to go over is Plaintiff Jamie
7     Eason.
8                  I'll hand you what's been marked as Plaintiffs'
9     Exhibit 4.
10                 Do you recognize that, sir?
11    A     Yes, sir.
12    Q     What is that?
13    A     An image of Ms. Eason as used by Thee Officer's Club.
14    Q     And what's your opinion as to Ms. Eason's established day
15    rate for defendants' usage?
16    A     I established a day rate for Ms. Eason for use by the
17    defendants of 12,500 a day.
18    Q     And how did you arrive at that, sir?
19    A     Same process.       I spent a lot of time researching.           I've
20    spoken with Ms. Eason a number of times.             Past work history.
21    And Ms. Eason's career is really interesting.               She has a number
22    of sponsorships.       She worked in bodybuilding.
23                 It's all commercialization of her image, so people
24    using her image for all commercialization.              So I took into
25    account all the factors I could and spent a lot of time working
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 145 of 291 PageID 6025

                                                                                145
1     on that.
2     Q       And what were the actual usages that you identified as
3     used by the defendant?
4     A       It was used for advertising Thee Officer's Club's name
5     attached to Ms. Eason's image, and it was distributed on social
6     media worldwide.
7                  MR. CASAS:     Retrieving the exhibit.
8     BY MR. CASAS:
9     Q       And what's your overall opinion as to what her reasonable
10    royalties should be in this case?
11    A       12-and-a-half thousand day rate, $25,000 for the two
12    usages in total.
13    Q       Say that one more time.
14    A       $25,000.
15    Q       The next plaintiff I'd like to discuss is Plaintiff Marsha
16    Lund.
17                 Approaching with Plaintiffs' Exhibit 17.
18                 What is that, sir?
19    A       The image that was used by the defendants of Ms. Lund.
20    Q       All right.    What -- in reviewing that image as part of
21    your analysis, what usages did you identify the defendants had
22    used?
23    A       Advertising, as with Thee Officer's Club's name attached
24    to the image, and it was distributed worldwide on social media.
25    Q       Do you have an opinion as to what her established day rate
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 146 of 291 PageID 6026

                                                                                146
1     is, sir?
2     A     I established a day rate of 12,500 for Ms. Lund for the
3     use by the defendants.
4     Q     Thank you.
5                  And, overall, what's your overall opinion as to the
6     reasonable royalty she should be entitled to?
7     A     It's $25,000.
8     Q     Thank you.      Retrieving the exhibit.
9                  Next plaintiff we'll talk about is Ms. Sarah
10    Underwood.
11                 You conducted a review and analysis of her, sir?
12    A     Yes, sir.
13    Q     What is your opinion as to the types of usages that the
14    defendants used in this particular advertising?
15                 Handing Plaintiffs' Exhibit 2 to the witness.
16    A     Thank you.
17                 The defendants used Ms. Underwood's image for
18    advertising.      The name Thee Officer's Club is attached to the
19    image.     It was used on social media, on Facebook, distributed
20    worldwide.
21    Q     And what is the established day rate based on defendants'
22    usage that you ascribed to her, sir?
23    A     Ascribed $20,000.
24    Q     Why, sir, is it slightly higher than the other models we
25    talked about?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 147 of 291 PageID 6027

                                                                                147
1     A     Ms. Underwood's work history was quite impressive.                She
2     was named -- she was a Playmate of the Month and she was also
3     named Playmate of the Year.
4                  She was also one of the earlier adopters of social
5     media and influences, and her numbers were, at the time I wrote
6     this report, were growing.
7                  She's since -- since writing this report, she's
8     developed her career way further.           But at the time, Playmate of
9     the Month, Playmate of the Year, and her growing social media
10    network.
11                 Also, she appeared on a number of TV shows.              She was
12    on The Girls Next Door, the Playboy TV show.
13                 She was -- had a large-world presence and quite a lot
14    a bit of -- quite a lot of publicity.
15    Q     Thank you, sir.
16                 And what's your overall calculation and opinion as to
17    what she should be entitled to in this case?
18    A     $40,000.
19                 MR. CASAS:     Retrieving the exhibit from the witness.
20    BY MR. CASAS:
21    Q     And, lastly, I would like to speak about Ms. Laurie Ann
22    Young, also a plaintiff in this case.
23                 Approaching witness with Plaintiffs' Exhibit 7.
24                 What is that, sir?
25    A     That's the image of Ms. Young as used by Thee Officer's
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 148 of 291 PageID 6028

                                                                                148
1     Club.
2     Q       Do you recall that image?
3     A       I do, sir.
4     Q       Do you have an opinion as to the types of usages that were
5     employed by the defendants' use of the advertisement?
6     A       Yes, sir.     It was used for advertising with Thee Officer's
7     Club across the image, on the side of the image, and with the
8     website, the link on the bottom of the image.               So three times
9     Thee Officer's Club is mentioned on there, a premier
10    gentleman's club.
11                 It was used on social media.          It was also used to
12    promote and sell discounted alcohol, but it also used
13    name-brand alcohol, so Jager is a brand, and that was -- as
14    mentioned on here, we have Jager bombs, five dollars, Jager
15    bombs all night.        That's a third party -- that's a third party
16    advertising.
17                 So not only do they use it to promote the club,
18    promote Ms. Young as the product at the club, but also a named
19    alcohol brand, so it's used to advertise alcohol.
20    Q       Thank you.
21                 So when counsel first gave you that -- well, let me
22    ask you this.        When you were first retained on this case, did
23    you receive a copy of these exhibits first or did you first go
24    to the social media and websites?           Which happened first?
25    A       I received a copy of this.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 149 of 291 PageID 6029

                                                                                149
1     Q     All right.      So you review the copy and you see that
2     they're selling alcohol; right?
3     A     Yes, sir.
4     Q     Is that part of the reason that you then went on to the
5     website and social media to confirm that they indeed sold
6     alcohol?
7     A     It was one of the reasons.          I wouldn't say that was the
8     primary reason.       I wanted to see the type of club and all --
9     the style of advertising.
10                 I wanted to see the images, how they were used, where
11    they were used, yes, sir.
12                 Alcohol is definitely a part of it.            Alcohol is --
13    again, I'm sorry to keep repeating myself, but it's an
14    important part.       I've spent a lot of time booking a lot of
15    alcohol jobs over the years.
16    Q     Did you take any additional steps, if you recall, to
17    verify whether or not at the time they had an alcohol license?
18    A     Sorry?    Could you repeat?
19    Q     Did you take any additional steps at the time that you
20    researched their website and club to determine whether or not
21    they actually did have an alcohol license with the State of
22    Florida?
23    A     No, sir, I didn't.
24                 MR. CASAS:     Retrieving the exhibit.
25    BY MR. CASAS:
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 150 of 291 PageID 6030

                                                                                150
1     Q       Sir, what's your overall opinion as to -- I'm sorry, let
2     me ask you this.       What was the established day rate based on
3     defendants' usage that you arrived at?
4     A       $10,000.
5     Q       And overall, what's your overall opinion as to what she
6     should be entitled to?
7     A       I had three uses, the advertising, which includes the day
8     rate; social media use on Thee Officer's Club Facebook, and a
9     combination of coupon third party, because of the promotion of
10    the alcohol and by name of Jager.
11                 So, in total, it was $30,000.
12                 MR. CASAS:     Thank you, sir.
13                 That's all the questions I have on direct.
14                 MR. LIROT:     May it please the Court.
15                                 CROSS-EXAMINATION
16    BY MR. LIROT:
17    Q       Good afternoon, Mr. Chamberlin.
18    A       Mr. Lirot.    How are you, sir?
19    Q       Do you have a copy of your report?
20    A       I do, sir.    It's a bit messed up now, but I do have a
21    copy.
22    Q       All right.    Well, I'm going to track this report as the
23    basis of my question, so I hope that makes it a little easier
24    for us.
25                 Let's look at the cover.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 151 of 291 PageID 6031

                                                                                151
1                  MR. CASAS:     Your Honor, for record, what's the date
2     of this report?
3                  MR. LIROT:     March 13, 2018, which is what was in the
4     evidence that was given to us.
5                  THE WITNESS:     Yes, sir.
6     BY MR. LIROT:
7     Q       Right one?
8     A       Got it, sir.
9     Q       We're on the money?
10    A       I'm sorry?
11    Q       That's the correct report?
12    A       Yes, sir.
13    Q       All right.     The first question I -- down at the bottom, it
14    says:     Subject to protective order.
15                 Why is that on there?
16    A       I'm trying to remember the -- I believe it was necessary
17    to put it on there, sir.         I provided a lot of documents and
18    things as well.
19    Q       Were you aware that all the documents relied on by an
20    expert are discoverable by my side?
21    A       No, sir.
22    Q       Are you aware of any protective order that was issued in
23    this case to support the inclusion of that language on the
24    front page of your report?
25    A       No, sir.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 152 of 291 PageID 6032

                                                                                152
1     Q     Let's go to page 2.        And it says:      Stephen Chamberlin,
2     image expert witness, gives your address, and it talks about
3     four paragraphs of your professional background.
4                  The only question I'll ask -- and it -- it shows a
5     number of different agencies, pretty much tracks the same
6     testimony that you gave earlier in talking about your
7     experience.
8                  Is there any aspect of your professional background
9     that involves talent-related activities or feature acts or
10    modeling related to the adult entertainment industry?
11    A     Sorry, just, could you -- I just missed the part in the
12    middle -- say it one more time.
13    Q     Have you ever done any work for gentlemen's clubs?
14    A     No, sir.
15    Q     You ever procure a model for a gentleman's club?
16    A     I have not.
17    Q     And at the very last paragraph, it says that:               With close
18    to 30 years' experience as a full-time professional within the
19    modeling and talent industry, I'm very familiar with market
20    current rates for high-end models and well regarded for my
21    expertise in the economics of image use.
22                 Whom would be those people who find you well regarded
23    for your valuation?
24    A     I believe the law firms that have engaged me as an image
25    valuation expert.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 153 of 291 PageID 6033

                                                                                153
1     Q     So just in litigation, just in being an expert witness,
2     that's where you've been highly regarded?
3     A     No, sir.     I often get calls from different agencies and
4     clients to help evaluate a contract that's in negotiation or
5     that is being considered.
6     Q     Turn the page, if you would.
7                  This says:     General model and talent industry
8     definitions, an important point to note in the preparation of
9     reports.
10                 And this appears to be the definitions that go into
11    your formula; correct?
12    A     Yes, sir.
13    Q     What is a coupon?
14                 I know that some of the valuations that you gave on
15    some of the exhibits in this case kick it up by an exponential
16    multiple by the use of the word "coupon."              What is a coupon?
17    A     I can read the definition here, but let me -- I can go
18    into it as well.
19                 A coupon includes, but is not limited to, use of an
20    image to offer discounts for entry, participation to a club,
21    party, or event, or discounts on products.
22                 It's often -- I'm sorry.         Go ahead.
23    Q     So if I've got an advertisement that invites people to
24    come to my club, that's a coupon?
25    A     No, sir.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 154 of 291 PageID 6034

                                                                                 154
1     Q     What makes it a coupon?
2     A     If you offer free admission with this -- with this image,
3     with this coupon, with this -- print out this image, mention at
4     the door that you saw this image, bring this image and it's
5     half-price entry, those sort of things make it a coupon.
6     Q     Well, let's look at Ms. Posada, because I think that's one
7     of the -- yes, Exhibit 25.
8                  It's in your report, I think.
9     A     Yes, sir.
10    Q     I don't have any page numbers.           I don't know if you do,
11    but I don't.
12    A     I don't either, sir.        I'm sorry.
13    Q     No apology necessary.
14                 So what is it about this that makes it a coupon?
15    A     The coupon was that they advertised discounted alcohols --
16    discounted alcohols, two-for-one domestic bottles of beer;
17    $5 -- I'm sorry, it's hard to read on here for me.                The
18    printing is a little -- $5 bomb specials.              Anything that offers
19    a discount.
20                 It's the -- again, it's the association.             But in
21    Ms. Posada's case, it was that they're promoting alcohol
22    specials.
23    Q     And that's a coupon?
24    A     Yes, sir.
25    Q     Wouldn't that -- doesn't this piece convince you that
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 155 of 291 PageID 6035

                                                                                155
1     anybody that would walk in the street would get the same deal?
2                   Is there anything about this that says:            You need to
3     have this in your hand in order to get this kind of a discount?
4     A     That's not the purpose of advertising.             The purpose of
5     advertising is to promote that.           And that's what you've done
6     here, you've promoted cheap drinks using Ms. Posada's image.
7     Q     Well, maybe I'm naive, but to me a coupon is I go through
8     Publix, I get a loaf of bread for what would otherwise be a
9     dollar, but if I have a coupon, I can get it for 80 cents.
10    A     You're not naive, Mr. Lirot.
11    Q     That's not the usage of the term here.
12    A     No.     It's -- again, if you're getting those coupons
13    they're offering, they're offering cheap deals on products;
14    correct?      Is that what you mean?
15    Q     My question to you is if anybody off the street can get
16    the same deal, why is that a coupon?
17    A     They can get the same deal, but they're being informed by
18    it by the advertisement in this case.             And, again, it's because
19    it's using her image as a coupon.
20    Q     So your assumption is that everybody that goes into the
21    club would be aware of this promo?
22    A     No, sir.
23    Q     Okay.     So the people that come in off the street that know
24    nothing about this and get the same deal -- but that still
25    makes this a coupon?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 156 of 291 PageID 6036

                                                                                156
1     A     Well, they get the same deal, which is a discount on
2     alcohol, but it's being advertised here.             And advertisement is
3     kind of what we're talking about with all these images is --
4     Q     Fair enough.
5     A     -- my reading of it.
6     Q     Let's look again -- I'm back on the definitions.
7     A     Yes, sir.
8     Q     And as I understand it, you utilized all of these
9     definitions in the formulation of your method to provide your
10    opinion in this matter?
11    A     The question is?       Sorry.
12    Q     You used all of these definitions -- I assume that's why
13    you put definitions in the very beginning of your report, so we
14    knew what you were talking about?
15    A     I'm not saying I used them all.           I would have considered
16    them all, but I'm not saying I used them all.
17    Q     Okay.    Well, why don't -- I'll go through a few and then
18    you can tell me whether or not those factored into the
19    formulation of your opinion.
20    A     Yes, sir.
21    Q     The embarrassment factor.          Where there is -- where there
22    is embarrassment for being associated with the advertisement or
23    marketing of certain products that are less reputable or more
24    embarrassing or similar, and for which a higher degree of
25    compensation is negotiated.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 157 of 291 PageID 6037

                                                                                157
1                  Now, let me just stop there.
2                  You've already conceded that you've never
3     participated in any negotiations for any models in the adult
4     entertainment world.
5     A       Yes, sir.
6     Q       So moving along.
7                  Clients understand that a stigma is attached to
8     products that are personal in nature, sexual, political,
9     embarrassing, or unhealthy.          Premiums are negotiated for such
10    products.
11                 How do you know?
12    A       Because it's something I've been doing in the industry for
13    the whole time.
14    Q       So you put models in adult businesses and made sure that
15    because it was labeled by these adjectives, they get more
16    money?
17    A       I've missed your question there again.           Sorry, sir.
18    Q       You're saying that because premiums are negotiated for
19    such products -- and you've conceded that you've never
20    negotiated any placement of anyone in a gentleman's club at any
21    time.     How do you know?
22    A       I've negotiated a lot of embarrassment products, whether
23    it was -- I went through these earlier, from --
24    Q       Did you say condoms?
25    A       Hemorrhoid creams, condoms, erectile disorder, all those
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 158 of 291 PageID 6038

                                                                                158
1     kind of things.       Even -- even a lot of young girls for acne
2     treatment is an embarrassment product, if you put a young girl.
3     And these attract a premium as opposed to a beauty product.
4     Q     I guess -- I guess I'll ask this:            Why would a strip
5     club -- and you have it in here:           By way of example, a strip
6     club would attract a large premium.
7     A     It's something I had to consider, where would I put it in,
8     what was the reason.        And the report was for a strip club.
9                  So I -- it was one of the things that definitely
10    would be an embarrassment factor, whether it's embarrassing
11    factor, but one of the things also to remember is that the
12    clubs promoted the model as a product, so it was associated
13    with the club.
14    Q     That's your opinion.        We'll get into that.
15                 So right now, as we stand here today, a big part of
16    the way that you created your method was the embarrassment
17    factor; correct?
18                 Because it included things that were personal in
19    nature or sexual or embarrassing or unhealthy.
20    A     It was a -- it was a factor.          I've repeated this line, and
21    I'm sure everyone's getting sick of me, hearing it, but I
22    considered everything.
23                 And one -- you said we'll get into it later, so I
24    won't -- I won't reiterate it, but the product is probably one
25    of the -- well, it is, it's the first question we ask, and it's
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 159 of 291 PageID 6039

                                                                                159
1     one of the most important issues.
2                  So I believe the product being the models themselves
3     is probably more important than the embarrassment of it.
4     Q     So wouldn't your -- and I'm trying to figure was there a
5     percentage or was it a floating variable?
6                  Would there be some adjustment between the models
7     that basically are proud of their work in sexually related
8     materials, like Playboy, or Zoo, or Nuts, or Loaded, or any of
9     those magazines that are full of pictures of either scantily
10    clad, topless, or completely naked women?              Isn't that sexual in
11    nature?
12    A     Yes, sir.
13                 MR. CASAS:     Objection, Your Honor.        Compound.
14                 THE COURT:     He can answer it.
15                 Just answer it the best you can.
16                 THE WITNESS:     Yes, sir.
17    BY MR. LIROT:
18    Q     So what adjustment did you make to your formula for those
19    plaintiffs in this case that apparently have no problem posing
20    naked?
21    A     The adjustment is that those jobs that they -- if they
22    appeared in Playboy, these are jobs that they had a chance --
23    they said yes to; they consented to that job.
24                 They had a chance to negotiate that job, and they
25    believed or their agent believed, or in discussion with both,
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 160 of 291 PageID 6040

                                                                                160
1     that it was fitted in the direction of their career that they
2     wanted to go.
3                    Again, I believe the product in the advertisements is
4     the model herself, which classifies her as a stripper, is a
5     little bit different than a magazine that has her name and full
6     of details about her and all these sorts of things, and help
7     promote her career, however you want to see it, you know,
8     there's different opinions, but still promoted her career, as
9     opposed to being promoted as an entertainer.
10                   I get really tired of the word stripper.           But as a
11    dancer/stripper at a club that's available for people to come
12    and see with full friction and full nude dances.
13    Q      And that was a big feature of your formula; right?
14    A      What was that, sir?
15    Q      Full friction, nude dances?
16    A      No.
17    Q      Not at all?
18    A      I didn't say "not at all," either.
19    Q      Hold that thought, because I want to talk to you about
20    that later, but I think this is something that I want to ask
21    you about.
22                   Playboy had a circulation of what back in 2013, '14,
23    '15?
24    A      I -- do you know what, I don't know in those -- in those
25    years.       I don't even know in current years.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 161 of 291 PageID 6041

                                                                                161
1     Q     Would you concede to me that it was probably a little
2     broader than the Facebook pages for Thee Officer's Club and
3     Flash Dancers?
4     A     No, sir.
5     Q     Why would you not?
6     A     Because I believe Playboy then was probably around maybe
7     300,000 -- I'm just rough guessing, it may be more; Facebook
8     goes worldwide.       And it's open to everybody.         And if someone
9     looks at another strip club, the algorithms push it into their
10    feed, other strip clubs, and it's an amazing form of
11    advertising.
12    Q     How would you ever find Thee Officer's Club Facebook page?
13    A     I know that if you -- well, you know what, I'm not an
14    expert on social media, on those things, but this is just in my
15    opinion that if you --
16    Q     But you don't know -- so you don't have an opinion?
17                 MR. CASAS:     Objection, Your Honor.
18                 THE COURT:     Yeah, you need to let him answer.
19                 MR. LIROT:     I don't mean to interrupt him, Judge.
20    I'm sorry, I'm excited.
21                 THE WITNESS:     If you're looking at any strip club on
22    your Facebook page, it will feed in other suggestions or other
23    relevant places, suggested sites, things like that.                And Thee
24    Officer's Club and gentleman's club will come up.
25    BY MR. LIROT:
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 162 of 291 PageID 6042

                                                                                162
1     Q     How -- unless you know where it is and you're looking for
2     that site, how would you ever bump into it?
3     A     Sorry, I thought I just -- I tried to answer that for you.
4     Q     That was your answer.         We'll move along.
5     A     Yes, sir.
6     Q     Let's go to the next definition.
7                  Exposure.     Namely, how broadly a model/talent's
8     likeness will be circulated is taken into consideration in
9     negotiating the fee.
10                 So your position is that because these two relatively
11    small clubs -- I think that testimony is part of this record.
12    A     Relative to what, sir?
13    Q     In Jacksonville, Florida.          Because these --
14                 MR. CASAS:     Objection, Your Honor.        Counsel is
15    testifying.      Assumes facts that this witness has not heard.
16                 MR. LIROT:     Facts in evidence.
17                 THE COURT:     All right.     Well, you can ask him to
18    assume things, if you want to.
19    BY MR. LIROT:
20    Q     Have you ever been to Thee Officer's Club?
21    A     No, sir.
22    Q     Did you think it might be important to verify what their
23    business model was before you concluded something that was part
24    of your methodology?
25    A     Concluded what their business model was?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 163 of 291 PageID 6043

                                                                                163
1     Q      Yeah.
2     A      Yes, sir.     That's one of the first reasons why I visited
3     the site and looked at their advertising.
4                    I'm more -- I'm more involved in advertising, but
5     from that, I see what they're promoting, what type of club,
6     what their images are, what the -- what the experience is
7     there, what the parties are.
8                    I do have a general idea of what a strip club is,
9     sir.
10    Q      These two clubs, what general idea could you possibly have
11    if you didn't step into them?
12    A      I have a general idea that they have women dancing naked,
13    probably with a stripper pole, selling alcohol.               That's the --
14    Q      What if the big components of that summary were entirely
15    wrong?
16    A      Sir, you're laughing at me.
17    Q      I'm not laughing.      I'm not laughing.
18    A      I don't understand why.
19    Q      I'm just in a good mood.
20    A      Okay.
21    Q      I think we're getting close to the end here, so without
22    knowing the business model of these clubs, are you just
23    assuming some stereotype for clubs all over the place?
24    A      I don't believe so, because I spent a lot of time on the
25    websites and Facebook page, and there was images there from --
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 164 of 291 PageID 6044

                                                                                164
1     shot from within the club.          The style of club -- okay.
2                  No, it's not a stereotype.         I looked at the
3     advertising.      I looked at the promotions that the club did.
4     You know, what a great club, they do this, they do that.                  I
5     believe I had a pretty good handle on what the -- what the
6     business model was, sir.
7     Q     Would you agree with me that there's not a page of that in
8     your report?
9     A     On the type of club?
10    Q     On what you just described, all the stuff you looked at.
11                 You just said you looked at all types of different
12    things.
13                 Would you agree with me that in this entire report,
14    there's one page -- let's look at that just for a second, and
15    we'll get back to it because --
16    A     No, sir, I wouldn't agree with you.            I believe there's the
17    assessment of the damage, the methodology, how I did it.                  The
18    categories of documents I considered in calculating damages,
19    all that's in there.
20    Q     We'll take care of that with each individual plaintiff.
21    I'm talking about --
22    A     That's okay.      I thought you were saying that I agreed with
23    you on that answer.
24    Q     I don't know that we're going to agree on a lot.
25    A     We know that, sir.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 165 of 291 PageID 6045

                                                                                165
1     Q     We can probably take that for granted.
2                  Go ahead and let's look at the single page that
3     purportedly depicts something from my clients' websites.                  It's
4     pretty much toward the back.
5                  It's like right in front of all of the -- you did
6     kind of a collage of images of the plaintiffs.
7                  So I think it's the one right in front of that.
8     A     Yes, sir.
9     Q     All right.      So would you agree with me that nowhere on
10    this page does it say anything about full nude, friction dances
11    or anything of the like?
12    A     I agree with you, sir.         I don't see that written on any of
13    these -- any of these.
14    Q     If that was a component, a variable in the formula that
15    you used to reach your opinions, why would you not put it in
16    there?
17    A     I have examples of defendants' advertising imagery, but I
18    did a preliminary report for -- that was attached to the -- I
19    did a preliminary report that was attached to the demand
20    letter, and in that, I mentioned that the club was fully nude.
21    Q     This is your report for this case, and it doesn't tell us
22    anywhere in here to adopt or incorporate anything related to
23    the cease and desist letter, does it?
24    A     It doesn't do what, sir?
25    Q     Let's say, page 1:        Please refer to this other document
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 166 of 291 PageID 6046

                                                                                166
1     you got a few months ago because I want to incorporate all that
2     into this.
3                   So then you're on notice.        You go:     Oh, I better look
4     at that too.
5                   Is there one word in this report that incorporates
6     anything from any prior opinions or evidence or materials or
7     anything that you looked at in this report?
8     A     I --
9     Q     You want to look it over?
10                  Take your time.
11    A     Yeah, I can look it over, but it pretty much outlines the
12    whole methodology and what I did.
13                  You know what, it may not refer to -- I know the
14    original -- the preliminary report, I did refer to the club
15    being totally nude and selling alcohol.
16    Q     Okay.
17    A     Maybe I didn't -- I didn't follow that through, but I did
18    break down that it was a gentleman's club.               And I lay out all
19    of the assessments, how I -- the categories of documents, the
20    information I considered in my methodology.
21    Q     Well, we'll get to that.         But as we sit here today, you're
22    trying to refer to something that's not part of this report.
23                  Would you agree with that, that this -- whatever
24    letter, whatever study, whatever you referenced, whatever you
25    looked at is not in this report?           This is a stand-alone report
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 167 of 291 PageID 6047

                                                                                167
1     that doesn't incorporate any other document by reference.
2     A     Again, I don't -- I missed the first part of your
3     question.
4                   What isn't incorporated into this?
5     Q     You got, at least to some degree, a legal background.
6                   Are you familiar with the concept of incorporating by
7     reference something else?
8     A     I can -- I can -- I can take from the language and what
9     you're saying, I can -- I can understand that, yes, sir.
10    Q     Okay.     And there's nothing in this report that
11    incorporates by reference any other work.              This is a
12    stand-alone report for this case that you've given us to
13    support your methodology and your opinions.
14    A     The first report, the preliminary report I did, I think,
15    like I said, was done in 2015, early.             I believe it was either
16    the second or the third report I've ever written as an expert.
17    Q     So you're a rookie, but not an expert?
18    A     I was an expert in the industry and I stand by the
19    figures.
20                  This report was a consolidated report of the
21    two reports at that time, and --
22    Q     So you just word process a lot of stuff from other
23    reports, from other clubs?
24                  MR. CASAS:    Objection, Your Honor.        Number one, he's
25    not letting him finish.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 168 of 291 PageID 6048

                                                                                168
1                  Number two, he's following up with a question during
2     a question -- during an answer.
3                  MR. LIROT:     I will refrain from doing that, Judge.
4                  I apologize.
5                  THE WITNESS:     I can still answer the question, if you
6     like, sir.
7                  I stand by all the numbers that I put in the
8     preliminary report.        It was the third report I did.
9                  I've learned a lot from subsequent reports, from time
10    with attorneys.
11                 The first report I did, I wrote down and I came up
12    with the figure -- it was a bit like school math; I had the
13    answer correct, but I didn't show my work.
14                 And usually then before a case happens, I'm brought
15    into a deposition.
16                 You've never deposed me at all, Mr. Lirot.
17    BY MR. LIROT:
18    Q     No, I think this is our first opportunity for this -- for
19    Q and A.
20    A     It is, sir.      We've spoken a number of times.           I've always
21    enjoyed saying hello.
22    Q     I've always enjoyed our meetings, but we've never had this
23    opportunity.
24    A     You told me we're going to have some fun yesterday or you
25    were looking forward to having fun with me.              I'm not sure it's
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 169 of 291 PageID 6049

                                                                                169
1     fun for me, but we'll go from there.
2     Q     Well, it's all relative.
3     A     It is.
4     Q     Let's talk about the next page, Fair market value or total
5     compensation.
6                  Now, as I understand it, this is a very important
7     component of your methodology.
8     A     It's -- fair market value, yes, sir.             Well, it's one of
9     the things -- it's one of the -- the things I've been asked to
10    analyze and to provide an opinion on.
11    Q     It's the big issue in this case; right?
12    A     Yes, sir.
13    Q     So let's read this, and I want to focus on a couple of
14    words here.
15                 Fair market value or total compensation, this is the
16    definition that you've given as a component of this report.
17                 An agreed price between a willing seller, the
18    model/talent and/or agent, and a willing buyer.
19                 That's where you begin?
20    A     Yes, sir.
21    Q     Now, your testimony was that we can't do that because not
22    one of these plaintiffs would ever consider doing anything with
23    a gentleman's club.
24                 MR. CASAS:     Objection.     Misstates the testimony.
25                 MR. LIROT:     Well, why don't you correct me.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 170 of 291 PageID 6050

                                                                                170
1                  What is wrong with that assumption?
2                  MR. CASAS:     Objection.     I have a pending objection.
3                  MR. LIROT:     I'm sorry.
4                  THE COURT:     What's your objection?
5                  MR. CASAS:     Misstates the testimony as phrased as to
6     what his testimony was with regard to willing buyer, willing
7     participant, and the interplay between the plaintiffs in this
8     case, sir.
9                  THE COURT:     I'll let the -- I'll let the witness
10    answer the question.
11                 MR. LIROT:     I'll rephrase the question.
12    BY MR. LIROT:
13    Q     As I understand it, you said you have to back into this
14    because we don't have any evidence that we can look to because
15    these models would not be willing to perform at a gentleman's
16    club; correct?
17    A     The models have told me that, most of the models, not...
18    Q     Well, is that one of the assumptions in this formula?
19    A     No, sir.
20    Q     It's not?
21                 So you're backing into a negotiation that we have no
22    basis to really do other than your imagination.               That's not
23    what you said when you were on the stand before.
24                 MR. CASAS:     I'm going to object.        Argumentative, Your
25    Honor, your imagination.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 171 of 291 PageID 6051

                                                                                171
1                  THE COURT:     I'm going to let him answer it.
2                  I mean, he -- the witness is certainly capable of
3     defending himself, so I'm going to let him do it.
4                  Go ahead, sir.
5                  THE WITNESS:     So you're confusing -- I wouldn't
6     assume that you're confusing -- I don't mean to -- that, but I
7     think you're putting two things together.
8                  Fair market value is what we're after here.
9                  Your client used the images.          We're trying to find a
10    fair market value for the use of the models.
11                 The way of finding that is the hypothetical
12    negotiation.      So the end result of a negotiation is the images
13    are used.
14                 We have that.      I have all the images there that the
15    images have been used.        I work on a hypothetical negotiation,
16    whether the models say they'll do the job or not, is the way I
17    answered it.
18    Q     Well, have you been either criticized or excluded as an
19    expert because of the highly speculative --
20                 MR. CASAS:     Objection, Your Honor.        Previous
21    discussions with (unintelligible).
22                 THE COURT:     I'm going to sustain the objection.
23                 MR. CASAS:     Your Honor, I'd also like an instruction
24    to the jury to disregard anything that might be in his question
25    that --
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 172 of 291 PageID 6052

                                                                                172
1                  THE COURT:     Let me see counsel at sidebar.
2           (At sidebar, out of the hearing of the jury:)
3                  MR. LIROT:     I'm not getting into cases.          I thought I
4     was going to be allowed to ask him if he'd ever been --
5                  THE COURT:     No, we talked about this yesterday.            You
6     said you were going to use the points that were made in those
7     decisions, but you weren't going to reference them, and that's
8     what I expected you to do.
9                  MR. LIROT:     I'm just borrowing the language.
10                 THE COURT:     Well, no, you asked him if he'd been
11    excluded or rejected.        What I'm saying to you is, if you want
12    to find something in those opinions and you want to ask him
13    about it as a defect, that's fine, but we're not -- we're not
14    getting into the other cases, so you're --
15                 MR. LIROT:     I'll adjust.
16          (End of sidebar.)
17                 THE COURT:     So ladies and gentlemen, as with all
18    expert witnesses, this witness has testified in other cases and
19    different -- they, you know, different juries or different
20    judges can have opinions.
21                 And what I've concluded in this case is that this
22    witness is qualified to be in front of you, and you're going to
23    be the ones that will decide what to take away from the
24    testimony.
25                 And I'll be instructing you later that you're free to
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 173 of 291 PageID 6053

                                                                                173
1     accept or disregard or accept some or disregard others, so this
2     is going to just be what your opinion is about this witness as
3     it's going to be with all the other witnesses.
4                  Okay.
5                  All right.     You may proceed, Mr. Lirot.
6     BY MR. LIROT:
7     Q     Fair market value, still on the same page, and I think you
8     already testified to it.         The White Book Guide to Model Fees,
9     you said that that was one of the resource materials or
10    manuals, I think you referred to it as, a manual, that you used
11    to help form your opinion?
12    A     I used it more as a written-down explanation of what
13    occurs in the industry.
14                 I was pretty much -- I understood all the usages and
15    how, and I developed along pretty much exact same lines as what
16    was written in the guide.
17                 It was -- it was included in there that it showed and
18    clearly worded as sometimes it's hard to take all the pieces of
19    an -- of the industry and put it into words that would not
20    confuse people when I'm trying to explain things.                But the book
21    laid out, fairly clearly, suggestions on how to negotiate new
22    media, by taking the day rate and applying it to Facebook and
23    all those sort of uses.
24    Q     Is this it?
25    A     Yes, sir.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 174 of 291 PageID 6054

                                                                                174
1     Q     This is what you included in the back of your report for
2     us to review as the -- I think they call it an authoritative
3     treatise or something of that nature.
4                   Do you understand what that means?
5     A     Again, I can take -- I don't know the term, sir, but I can
6     take it from your...
7     Q     Did you rely on this in formulating your opinion?
8     A     I didn't rely on it, not entirely.
9                   It's -- as I mentioned, 30 years in the industry,
10    it's actually time for a new one of those and people have
11    approached me for my opinions on formulating a new guide to --
12    to understanding modern negotiations and things like that.
13    Q     But in your report, it doesn't say anything about
14    formulating a new guide or I think you say the general rule of
15    industry is and as referenced in The White Book Guide to Model
16    Fees is an additional day rate for each usage.
17                  This is that; right?
18    A     That's the cover of it, sir, yes, sir.
19    Q     Okay.     Is it big or is it just these three pieces of
20    paper?
21    A     Well, it was doubled over.          It was folded.
22    Q     Right.     It was a pamphlet at some point.
23    A     It was a little booklet.         Yeah, it wasn't very impressive.
24    It was sent out free of charge to every agency across -- around
25    the world.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 175 of 291 PageID 6055

                                                                                175
1     Q     But is this the entirety of that?
2     A     Yes, sir.
3     Q     Okay.     I'm going to ask you to -- and I'll try to put this
4     up.
5                   Would you mind putting it up, no?
6                   MR. CASAS:    Objection, Your Honor, to any
7     prepublishing to the jury of any documents that aren't in
8     evidence.
9                   THE COURT:    That's fine.
10                  What are you trying to do here?
11                  MR. LIROT:    I want to -- I want to see that he relied
12    on it and I want to be able to make sense of it.
13                  It's part of his report.        It's part of his record.
14                  THE COURT:    May I see it?
15                  MR. LIROT:    Certainly.
16                  THE COURT:    Mr. Casas, do you need to see it?
17                  MR. CASAS:    No, Your Honor.
18                  THE COURT:    All right.     Well, as I understand it --
19    Ms. Diaz.
20                  As I understand it, which is fairly typical, the
21    report itself is not being introduced.             That's not unusual.
22    But I think Mr. Lirot can use a portion of the report and ask
23    the witness questions about it, so I'll let you do that, sir.
24                  MR. LIROT:    And it was never my intention to
25    introduce the report.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 176 of 291 PageID 6056

                                                                                176
1                  THE COURT:     I understand.
2                  MR. LIROT:     Just the items referenced in the report
3     as a basis for its opinions.
4                  THE COURT:     That's fine.
5                  MR. LIROT:     So there's page 1 -- or the cover,
6     forgive me, says published -- excuse me, I think it's down
7     there on the left.        Maybe if we could move that a little bit
8     just to make it legible to the jury.
9                  Published by the Association of Model Agents for the
10    use of members only.
11    BY MR. LIROT:
12    Q       When was this published?
13    A       I don't have an exact date, sir.          I would just be
14    hazarding a guess.        I'm sorry.
15    Q       You want to take your best guess, since it's something you
16    relied on in your report?
17    A       Sir, it wasn't something I relied on.           I've answered that
18    a couple of times.        I'm not trying to be argumentative with
19    you, but it was -- for me, it was a reference point.                 I didn't
20    rely on it entirely.
21                 If I -- well, continue on, but that was my answer on
22    that.
23    Q       Well, if it's a reference point, would you agree with me
24    that that's another way of saying it's something that you
25    relied on to some extent?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 177 of 291 PageID 6057

                                                                                177
1     A     Again, I'm not trying to be argumentative with you.                 I --
2     it clearly laid out -- I think as you go through, and maybe
3     we'll see this, it lays out suggestions.             It was a suggestion
4     book on how to handle new media at the time.
5                  I believe it was very early in the adoption of new
6     media as an advertising source.
7                  So, all right, best guess, I'm thinking somewhere
8     maybe 2011, 2012, maybe.         It's just a -- it's just a rough
9     guess.    I could be off by a few years either way.
10    Q     I found no date of publication.           I found no -- other than
11    this on the back, you know, usually in a book there's some
12    information of where it was published, when it was published.
13    A     Again, sir, it's -- it was a guide.            It was sent out to
14    all agencies as a guide, as a discussion point.               It's not going
15    to tell anybody -- it's not going to tell me:               Okay, this is
16    how you do it.
17                 I never tried to do that and I would never -- I'd
18    never do that.      I examine all the facts of a negotiation
19    myself.    I have all the information that I can.
20    Q     So what -- correct me, but is this something that's kind
21    of optional, take it or leave it; maybe this is a good idea,
22    maybe this isn't a good idea?
23    A     It was a guide.       Yeah, you know, it's -- you can't -- you
24    can't set rates, you can't set -- for anybody.               Everyone
25    negotiates.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 178 of 291 PageID 6058

                                                                                178
1                     But the procedure in the industry is -- is fairly
2     set, but still, you need to -- every -- every job that you ever
3     book is different.        There's always different factors to it.
4     There are a multiple of factors that come into it that need to
5     be examined.
6     Q       Okay.
7     A       It was a guide.     It was a guide to how to deal with
8     clients that say:        Oh, well, listen, we're using it only on
9     Facebook or Twitter or this, you know.             We shouldn't have to
10    pay for that.
11    Q       Let's look at page 4, and, I think, page 1 and 2.              They
12    talk about all kinds of different stuff, editorial, press,
13    videos, packaging.        But on page 4, it says Internet.
14                    Would you agree with me that that's what brings us
15    here are images that were on the Internet?
16    A       Yes, sir.
17    Q       All right.     And on the left, under where it says
18    Internet -- where it says Internet Usage Only, it says one day
19    rate.
20                    Is that what you used as your reference point in
21    doing this research?
22    A       No, sir.     I -- again, I always feel like it's
23    argumentative.        I see what you're trying to do.
24                    No, is my experience in the industry.         Every day
25    picking up the phone and talking to clients or working on the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 179 of 291 PageID 6059

                                                                                179
1     Internet, talking to clients backwards and forwards, that's
2     what I relied upon.
3                  We're well into using our own negotiation techniques,
4     but I still -- this was a guide, a thing -- and if you look at
5     the last page, which is Further Internet Commerce Rates, it
6     actually breaks down the Internet usage to Facebook, Twitter,
7     Foursquare.
8                  Facebook was 100-percent suggested of the day rate.
9     So you have the day rate for advertising, and then you have a
10    100-percent day rate for use on Facebook.              That was the
11    suggested thing.
12                 But it also broke down all the others.            It wanted
13    25 percent for Twitter and things like that.
14    Q     Well, let's look at what you just referred to, the
15    Internet and e-commerce rates.
16    A     Yes, sir.
17    Q     Now, this looks like it came from something different.
18    Where did this come from?
19    A     No, it was done as an insert into the booklet as that.
20                 MR. LIROT:     If you would be so kind.
21                 Judge, do you want to take a look at this one?
22    BY MR. LIROT:
23    Q     So Internet and e-commerce rates, and then I'm -- it says:
24    Client websites.       Then below that it says:         Web channels, treat
25    as extra usage.       Then it says:      Facebook, 100 percent of day
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 180 of 291 PageID 6060

                                                                                180
1     rate.
2                     Doesn't that mean day rate as opposed to something
3     less?
4     A       As opposed to something less?
5     Q       Well, look at the figures below.          Like Twitter's
6     50 percent; Foursquare, 50 percent; apps, blogs, et cetera,
7     Facebook would be 100 percent of the day rate.               So whatever
8     your day rate is, you should get 100 percent for being on
9     Facebook?
10    A       Yes, sir.
11                    Well, this was suggested, Extra Internet Usage.            But
12    remember, this was at the start of when new media was really
13    starting to happen.
14                    There's a lot of things here from home page, where
15    you -- you have an image on a home page, or you use a model on
16    a home page, and then you click through to the next stage and
17    the next stage, and there's a lot of different pages and
18    things, they suggested the advertising rate and more.
19                    There's a lot of different suggestions here.           It was
20    suggestions.
21    Q       Okay.
22    A       Like I said, most of these -- most of these things we deal
23    with, and it's all about that negotiation.              It's talking.      What
24    are you going to do with this?           How are you going to do it?
25    And we negotiate.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 181 of 291 PageID 6061

                                                                                181
1     Q     And, I think, going back to where we were in your report,
2     it starts at the top Fair Market Value, it says:               The basis of
3     all negotiations is the establishment of a day rate.
4     A     It says so in that book as well, actually.              Just it was --
5     that's industry standard.
6     Q     Now, the White Book, are you familiar with a gentleman by
7     the name of Weston Anson?         Do you know Mr. Anson?
8     A     I don't, sir.
9     Q     You don't.
10                  Have you ever done any additional research into any
11    treatises that might deal with the issues of IP valuation and
12    management?
13    A     IP valuation and management, no, sir.
14    Q     Okay.     Other than the White Book, any study -- for people
15    other than yourself, in conversations with people in the
16    industry, I'm talking about a studious approach to written
17    materials that might be somewhat helpful to you in the dispatch
18    of your responsibilities.
19    A     I've read a number of trials of large misuse of image
20    cases such as the Michael Jordan case and some of the others.
21                  Again, not being a lawyer, a lot of it is not really
22    relevant.      I'm an expert in the model industry, and, you know,
23    that's -- I apply the -- just what I've been doing for all
24    these years to come up with an answer.
25    Q     So you've never reviewed Right of Publicity:               Analysis,
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 182 of 291 PageID 6062

                                                                                182
1     Valuation, and the Law, published by the American Bar
2     Association Section of Intellectual Property Law in 2015.
3     You've never heard of that or looked at it?
4     A     Yes, sir.     Yes, sir.     I believe that was one of the
5     articles I read.
6     Q     Well, that one was written by Mr. Anson, and you said you
7     really didn't remember him.
8     A     I don't remember the name, sir.
9     Q     Fair enough.      I don't remember the names of every author
10    of every book I've ever read.
11    A     Okay.
12    Q     If I told you that in both of these books, there's
13    absolutely no mention whatsoever of the so-called embarrassment
14    factor, would that surprise you?
15    A     I don't know the book, sir.          And obviously you're leading
16    that it's -- he does a similar job to what I'm attempting to
17    do.   I'd say, then, in the industry -- he hasn't worked in the
18    industry.
19                  I think embarrassment factor, it's something to be
20    considered.      All these are points are being considered that --
21    you'd know that if you tried to book anybody on a -- those type
22    of clients, there's going to be a certain embarrassment factor.
23    There's going to be a certain resistance of doing that job.
24                  The way you usually overcome resistance is the rates
25    are higher, as well as continue on as future earnings jobs.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 183 of 291 PageID 6063

                                                                                183
1     Q     All right.      I'm going down, it says Overview of Modeling.
2     This is the next page.        It says that:       The presumption of
3     anybody that appears in any advertisement is that there's a
4     willing seller and a willing buyer for the usage of the
5     model/talent's image, and that the model has engaged directly
6     or indirectly.
7                  So the threshold of your analysis is willing
8     participants in that negotiation process.
9     A     I -- you may need to clarify that a little bit for me, but
10    I'll try and answer as I understand it.
11    Q     I'm just reading it from your report.
12    A     Yes, sir.     Your question, this is the basis?
13    Q     Willing selling, willing buyer.
14    A     When you look at an advertisement, even similar to the
15    ones there, you look at it and you see a model there
16    advertising or being associated with a name and a product, you
17    must assume that the normal way in the industry that's happened
18    is that she's agreed to the job and there's been a negotiation,
19    and the buyer has agreed to pay that, and that she's a willing
20    participant, saying:        Yeah, I agree to advertise and promote
21    this product, otherwise she wouldn't be there.
22    Q     All right.      Would you agree with me that since -- I'll say
23    for the majority of these plaintiffs, they indicated an
24    absolute refusal to ever negotiate any deal with any
25    gentleman's club, that any opinion you would put forward on
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 184 of 291 PageID 6064

                                                                                184
1     that issue would be entirely hypothetical, speculative, full of
2     guesswork and impossible to recreate?
3     A       There's a lot of points there; that's not a yes or no.
4     Q       Let's go one by one.
5     A       Guesswork, there is -- there's not a lot of guesswork in
6     there.     I don't guess.
7                     I'm dealing with models' careers and I'm dealing with
8     clients that I want to work with again, usually.
9                     I don't guess about these things, and it's -- it's
10    more than -- it's more than that.           And --
11    Q       Well, isn't it based on a hypothetical agreement that
12    would never happen?
13    A       No, sir.     It's based on a hypothetical negotiation that is
14    my way of reworking and coming back to how you got to it.                  We
15    see the final result.
16                    See, if there was no final result, then I can see
17    what you're saying there.         But if you're saying that it was --
18    are you asking me that there should be zero compensation for
19    these people?
20    Q       I'm not saying that at all.        I'm just talking about your
21    opinion.
22    A       Okay.     Thank you.
23                    I'm sorry, I thought that was where you were at with
24    that.
25                    We see the end result of this negotiation, even
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 185 of 291 PageID 6065

                                                                                185
1     though it's hypothetical.         The models are used in the
2     advertisements.       That's the end.      So I need to work backward of
3     how that happened.
4     Q     Wouldn't that require a hypothetical?
5     A     The whole negotiation's hypothetical.
6                  THE COURT:     Let me see counsel at sidebar.
7           (At sidebar, out of the hearing of the jury:)
8                  MR. LIROT:     Yes, sir.
9                  THE COURT:     So I really hesitate to ever tell
10    somebody how to do their exam, but you keep asking him if it's
11    a hypothetical, and of course it's a hypothetical.                Fair market
12    value is a hypothetical.         It's based on what a willing buyer
13    would give to a willing seller.           It's not really -- you know, I
14    didn't want to call you out in front of the jury, but --
15                 MR. LIROT:     That's just the first word.          I'll move
16    on.
17                 THE COURT:     That's okay.      I just -- I just kept
18    hearing it and I thought:         Well, that's the precise definition
19    of what fair market --
20                 MR. LIROT:     It was just the first word.
21                 THE COURT:     All right.
22          (End of sidebar.)
23    BY MR. LIROT:
24    Q     Let's go to the second paragraph.
25                 Now, if, in fact, one of these plaintiffs testified
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 186 of 291 PageID 6066

                                                                                186
1     to a certain fact, and it was determined that there was no
2     evidence to support a component of your opinion, would you
3     change your opinion?
4     A     Which paragraph are you looking at, sir?
5     Q     I'm looking at the second paragraph.
6     A     What's at the top of the page?
7     Q     Assessment of damages.         Methodology.
8     A     Okay.     I'm sorry, I now have the page.
9     Q     Assessment of damage methodology.            It's got to be like
10    page --
11    A     No, no, I have the page.         I just don't -- I need the
12    question again.       I'm sorry.
13    Q     Second paragraph.       And I'll read it to you.
14                  It says:   In the case of the image being used to
15    promote an industry or product that does not enhance the
16    model's/talent's known and accepted image, the future income
17    potential of the model/talent could be severely, and in some
18    cases, permanently damaged, thereby destroying future career
19    prospects.
20                  If I told you that not one plaintiff could point to
21    one single job or endorsement or anything that they missed out
22    on because of the Internet images in this case, how could that
23    be part of your analysis to find out what their damages are, if
24    it never happened according to their own testimony?
25    A     They didn't say it didn't happen.            They just said they
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 187 of 291 PageID 6067

                                                                                187
1     couldn't point to a particular example.
2                  One of the things in the model industry is models are
3     continually being told no or -- for different reasons.                 But a
4     lot of times, they'll go to a casting, they're not told why
5     they didn't get the job.         They're not told why a sponsor is not
6     going to sponsor their -- as a product.
7                  But that sponsor could have just come off the website
8     and gone:     Oh, my God, this is the same girl we're just about
9     to -- we're about to sponsor, whether they knew the images were
10    taken or not.
11                 You're not going to know -- clients aren't going to
12    come out.     But what I can tell you from the -- from being in
13    the certain industry for so long, and I know not to promote
14    certain girls to certain clients, if I know they've done
15    Playboy or some of those sorts of things, but other clients
16    seek out those girls.
17                 But I do have a lot of contact backwards and
18    forwards.     I'm talking to clients constantly on a day-to-day
19    basis, and I've actually asked a couple of clients that I know,
20    you know, would you hire a model that had -- that this had
21    happened to?      And they're like:       No, of course not.
22    Q     Wouldn't it be pure speculation -- and I'm talking about
23    causation by these images in this case, pure speculation.
24    A     Pure speculation of what, sir?
25    Q     No one in this case has said that they can point to any
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 188 of 291 PageID 6068

                                                                                188
1     specific job or any specific endorsement that they lost because
2     of a couple of Facebook images -- and I'll call it obscure,
3     maybe you disagree with me, two obscure clubs in this
4     jurisdiction.
5     A     Is it pure speculation that they can't point to anyone?
6     No.
7     Q     No, that's a fact.        They can't point to anyone.
8     A     You're asking me pure speculation.
9                   I'm sorry, I'm confused.
10    Q     Well, I guess my question would be, let's talk about
11    Ms. Canas.
12                  Big, lots of activity in Latin America and Mexican
13    Playboy and all of that.         What possible likelihood could you
14    place on any impact these Facebook images in Jacksonville would
15    have on her career in Latin America, under any circumstances?
16    A     One, Mexican Playboy was done well after I wrote this
17    report.    It wasn't included in my considerations, just so we --
18    we're clear on that.
19    Q     Okay.
20    A     What impact could that have on her career, but her career
21    now is she's based here in America.            She's based here in
22    Florida.      She works up and down the coast.          I saw her just two
23    weeks ago.      Miami Swim Week was there and she was one of the
24    stars of the thing.
25                  But who's to say that it wasn't clients from
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 189 of 291 PageID 6069

                                                                                189
1     Jacksonville that have seen it?           I can't say that.       That's pure
2     speculation on my behalf or your behalf to say that she didn't
3     lose work because of those images.
4     Q     Sounds like she got work after the images.
5     A     Yes, sir.
6     Q     Okay.
7     A     Would you like her to lose all work?
8                   No, I don't understand --
9     Q     I don't want her to lose any work.
10    A     I don't understand the question.
11    Q     Wouldn't it be most important to try to evaluate these
12    issues based on the time frame from 2013, mid, to
13    February 2015?      That's the universe of the time frame that
14    we're dealing with.
15                  I tell you what, let's move along -- I have one more
16    question about all of this intro and then we'll get down to the
17    individual plaintiffs in just a minute, unless you want to
18    answer that.
19    A     I don't -- didn't get the question.
20    Q     All right.      Now, you talk about categories of documents
21    and information considered in calculating damages.
22                  Did you ever do any research into how to provide
23    expert testimony in a federal context or any other context?
24    A     I looked at a few books on the expert witness and things
25    like that.      It just didn't make a lot of sense to me.             Mainly
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 190 of 291 PageID 6070

                                                                                190
1     they were talking about big medical experts and things like
2     that.     I have to say no, sir.
3     Q       Okay.     So you don't describe with a great deal of
4     specificity -- there are a couple of samples in here, but you
5     talk about categories of documents.
6                     How would anyone looking at this report know what the
7     real documents were if they're not included in the report?
8     A       How would anyone know what the real documents were if they
9     weren't included in the report?
10                    There were -- all the earning documents of the
11    models, the things that I considered, were attached to this
12    report -- were sent with this report.
13                    Again, this report, even in the time since then, I've
14    strived to try and make the reports better.              I learn from each
15    of these situations and what you require and what -- what
16    people need.
17                    I'm trying to get better doing the reports and things
18    like that, and I've included -- I've broken down a lot more of
19    what I considered, and usually -- up until -- like I said, this
20    is my first trial with a jury.
21                    Up until that, any -- the other four times I've
22    testified were bench trials.          And all four times I was deposed
23    before, where I have a chance to bring -- I had all the notes
24    that I'd make, you know, all the -- all the different jobs that
25    the model, I'd make notes, and I'd -- the type of job and --
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 191 of 291 PageID 6071

                                                                                191
1     trying to -- trying to make a straight line.              I was trying to
2     show my math.
3                   I would give the answer, but I was trying to show my
4     workings.      Again, we didn't have a chance to do a deposition.
5     Q     So now you know that's really important, as you gained
6     experience in doing what you do?
7     A     Yes, sir.
8     Q     That's important.       We didn't do it here.         We didn't have
9     all that.
10                  We have some earning documents, but those are only
11    one category of documents you say you refer to.               We don't have
12    the rest of it.
13    A     I list all the types of categories of documents I'd
14    consider.      Whether they're available or not, I supply those.
15    If they -- if they don't have them, I obviously couldn't -- I
16    couldn't consider them.         But they were attached.
17    Q     We'll talk about that.
18    A     Okay.
19    Q     In that paragraph -- and, again, I'm under Categories of
20    Documents and Information Considered in Calculating Damages.
21                  So these are variables that were in your formula to
22    utilize your method to come up with your opinion.
23    A     Yes, sir.
24    Q     You talk about -- and I'm going to go with the "i.e." in
25    the middle of that paragraph.          It says:     I.e., once posted, the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 192 of 291 PageID 6072

                                                                                192
1     images remain on the Internet or social media in perpetuity.
2                  Are you familiar with Facebook at all?
3     A       Yes, sir.
4     Q       Are you familiar with the fact that every time you post
5     something on Facebook, it pushes down whatever was there?
6     A       I'm familiar where if you go to photos, you can see
7     everything, from the first day they posted images.
8     Q       So if you posted something four years ago and you had
9     somebody posting something every other day, you'd have to
10    scroll and scroll and scroll and scroll and scroll.
11                 In your area of expertise, is that something that the
12    average consumer does, just keep scrolling down to find out
13    what special deal on beer there might have been at the Super
14    Bowl in 2014?       Who does that?
15    A       Sir, that's outside my area of expertise.
16                 But what I can tell you is the image is there.               The
17    images stay there.
18                 But also, just, sir, I've said this before, this is
19    just 30 years.       I've never written a contract -- never written
20    a contract that was for perpetual use.             It was for a period of
21    time.
22                 And you just said you'd like to operate on these
23    between '13 and '15.        That's two years.       Every contract is
24    never over a year.
25                 So if I could have included a rollover for that
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 193 of 291 PageID 6073

                                                                                193
1     time -- but I didn't know the exact dates, but we could have
2     included a rollover for that time, which would have doubled the
3     damages there.
4                  The images are still there.          There's no argument that
5     they'd still be there if they weren't asked to be removed.
6     Q     So the image would still be there?
7     A     The images would still be there if they weren't asked to
8     be removed.
9     Q     I know you weren't here.         Ms. Burciaga was testifying
10    about how it was acceptable for her to pose in Playboy.
11    Grandfather had Playboys.         Assume if you will that
12    Ms. Burciaga's grandmother appeared in a Playboy in 1965, and
13    Grandpa was really proud of that and put it in a pile.                 And
14    every new Playboy every month, he puts it on top of that.
15                 That photograph would still be in that 1965 Playboy;
16    correct?
17    A     Correct.
18    Q     So if somebody stumbled across that and looked at it, that
19    model was already paid for that, whatever shoot involved the
20    creation of that photograph; yes?
21    A     Yes, sir.
22    Q     So those images are there for perpetuity, but nobody gets
23    paid extra for that, would you agree?
24    A     Yes, sir.     I'd agree with that.        Unless they wanted to
25    republish it, then they'd renegotiate, yes, sir, but that
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 194 of 291 PageID 6074

                                                                                194
1     magazine can...
2     Q       So the other information that you talked about -- and you
3     said, obviously, to the extent available -- and I think you
4     already talked about models may not be the best bookkeepers or
5     keep all their paperwork.
6                     It said to the extent available, you considered such
7     documents as modeling contracts and agreements, contractor 1099
8     forms, employee W-2 forms, earning statements, releases, and
9     related records.
10                    What related records are you referring to there?
11    A       Payment stubs, e-mails of booking confirmation with the
12    details of the job.        Anything along those lines, related
13    documents.
14    Q       Let me toss this to you as a yes-or-no question to begin
15    with.
16                    Did you ever look at any paystubs or contracts
17    related to the actual image used in these Facebook posts?
18    A       I just want to be clear on my answer.           I don't remember,
19    actually --
20    Q       How about a yes or no, then you can explain it.
21    A       Oh, I'm really sorry.       I'm sorry.
22                    I'll say no, just because I'm -- let's say no.
23    Q       Okay.
24    A       Now can I explain?
25    Q       Would you like to move on?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 195 of 291 PageID 6075

                                                                                195
1     A       No, can I explain?
2     Q       Sure.
3     A       I research what the images are from.           I research what they
4     are paid for those images.          It's part of everything.         I
5     consider everything.
6                     Whether I saw the actual documents, I know Ms. Canas
7     is from Espiro; Ms. Posada's was also Espiro.               I know
8     Ms. Eason's was an editorial for a football magazine.
9                     I could probably tell you what they were paid on each
10    of those images.
11                    Ms. Underwood's was from a social media post.            But
12    whether I actually saw the -- whether I saw the things, I'll
13    say no.
14                    That's my explanation.     Thank you for letting me do
15    that.
16    Q       And then the next -- this is the next page.            It says:
17    Additional professional considerations, and I think you've
18    already testified that you talked to people in the industry.
19    You're trying to get some information from other folks.
20                    And you don't really give us the names of anybody
21    specific except I think it was one woman from South Florida?
22    A       I can give you the -- we can go through them.
23                    Michele Pommier, an agent for over 40 years.
24    Q       I guess I'll cut to the chase.         Any of those people have
25    any experience in booking talent for gentlemen's clubs?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 196 of 291 PageID 6076

                                                                                196
1     A     No, sir.
2     Q     Okay.     Are you aware that there are specific businesses,
3     agencies, that specialize in booking talent for gentlemen's
4     clubs?
5                   MR. CASAS:     Your Honor, objection.       Relevance.
6                   THE COURT:     Overruled.
7                   THE WITNESS:     Answer?
8     BY MR. LIROT:
9     Q     Are you aware that there are specific businesses and
10    agencies that specialize in those negotiations to book talent
11    for gentlemen's clubs?
12    A     I don't.     But I suspect there was probably agencies that
13    book the main strippers that work around, that go from club to
14    club, but I'm just -- I'm guessing.
15    Q     Well, if you suspect that, and these relate to a
16    gentleman's club, why would you not investigate that?
17    A     I did.     I did try and look it up.         But what they're
18    booking are women that are professional entertainers and
19    dancers and strippers in those clubs.             The models aren't.
20    Q     So the people that do that aren't as classy as the
21    plaintiffs?
22    A     No, sir, I didn't say that.          That's not fair.       I didn't --
23    I didn't --
24    Q     All right.      I'll move on.
25    A     I cast no aspersions on the industry or the jobs they do.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 197 of 291 PageID 6077

                                                                                197
1     Q     Well, isn't that part of the embarrassment factor?
2     A     No, sir.     That's more about consent.          People consent to
3     that job and that work, fair enough.            That's different than
4     having your image taken and used by a club.
5                  THE COURT:     Mr. Lirot, I'm going to go ahead and take
6     a break.
7                  MR. LIROT:     Take a break.
8                  THE COURT:     Go on break, yeah.
9                  All right.     Ladies and gentlemen, we'll take a
10    15-minute break til 3:15.         I'll see you back here.         Thanks.
11                 COURT SECURITY OFFICER:        All rise for the jury.
12          (Jury out at 2:59 p.m.)
13                 THE COURT:     Leave that there and please don't discuss
14    your testimony.       Thanks.
15                 Mr. Lirot, how much longer do you have, sir?
16                 MR. LIROT:     I was just talking probably another 35
17    minutes.
18                 I'm going to get into the specific plaintiffs here.
19    I just have, I think, a couple more preliminary matters, and
20    then we'll get into the plaintiffs.
21                 And those preliminary matters are maybe one or
22    two questions each.        And I don't mean to be tedious.
23                 THE COURT:     And it -- is it still your intention this
24    afternoon to call your expert?
25                 MR. LIROT:     I would really like to.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 198 of 291 PageID 6078

                                                                                198
1                  He's here.
2                  THE COURT:     All right.     Well, I just wanted to see.
3                  MR. LIROT:     I won't -- I won't take that long with
4     him.
5                  THE COURT:     Okay.     Well, I don't know what the cross
6     will be, but -- so it appears to me that will be just getting
7     the evidence in before 5:00, it looks like.              So -- which is
8     not -- I mean, that's fine, but that's -- but y'all were
9     talking yesterday about finishing at noon and being out of here
10    and all that, and none of that's coming close to happening,
11    so -- which is fine.
12                 I want to give you full and fair time to
13    cross-examine.       The plaintiffs have been in control of the case
14    up till now, so I -- I understand.
15                 But I would just hope all of us can be -- make sure
16    we're not being overly repetitive or cumulative.
17                 Okay.    We're in recess until 3:15.
18                 COURT SECURITY OFFICER:        All rise.
19           (Recess taken, 3:01 p.m. - 3:16 p.m.)
20                 COURT SECURITY OFFICER:        All rise. this Honorable
21    Court is back in session.           Please be seated.
22                 THE COURT:     Let's have the jury, please.
23                 COURT SECURITY OFFICER:        All rise for the jury.
24           (Jury in at 3:16 p.m.)
25                 COURT SECURITY OFFICER:        Please be seated.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 199 of 291 PageID 6079

                                                                                199
1                  All right.     Welcome back.
2                  Mr. Lirot, you may proceed.
3                  MR. LIROT:     May it please the Court.
4     BY MR. LIROT:
5     Q     Mr. Chamberlin, you have a Summary of Particulars, if
6     you'll go to that heading.
7                  At the very top, it says:         Assignment, Summary, and
8     Opinion, with, I think, the caption of our case.
9     A     Yes, sir.
10    Q     All right.      And second paragraph -- and this is where I
11    guess you're describing what you were asked to do.
12                 I've been asked to determine to a scientific degree
13    of certainty the fair market value of the images that are known
14    to have been used by the defendant.
15                 What does the term "scientific degree of certainty"
16    mean to you?
17    A     That was something I questioned when I was first told
18    about being an agent -- about being an expert, and I spoke
19    before about medical and their scientific, but there's
20    real-world experience and experience in this -- in the industry
21    that does this, and it's as scientific as it can be for the
22    industry and for the job that's being asked.
23                 And I've reached out to peers.          I've mentioned some
24    of the people I had spoken to before, given them similar kind
25    of facts about names or real -- to see if they'd follow the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 200 of 291 PageID 6080

                                                                                 200
1     same process that I -- that I did and come to similar
2     conclusions.
3                  They went through it word for word, same documents,
4     yeah, they looked at -- that, to me, was as scientific as you
5     can for this field of expertise.
6     Q     So are you saying this is kind of scientific?               As
7     scientific as it can be.
8                  Let me ask it this way.        The scientific method,
9     scientific principles create some body of evidence that another
10    person can utilize to evaluate the reliability of someone
11    else's conclusions.
12                 How would anyone other than you ever replicate your
13    conclusions without the things that you have in your head?
14                 How would anybody ever test this?
15    A     That was pretty much what I just went through then, sir.
16                 I'm not claiming this is -- that the model industry
17    is a great scientific endeavor.           I'm not claiming that at all.
18                 It's an industry often regarded as frivolous and --
19    but it is an industry.        It's worth billions of dollars over the
20    years, and it's something that's very important to me.
21                 I've worked with a lot of these models for many years
22    and care about them.
23                 But just saying that before, I have given:                Here are
24    the facts, here are the details, and watched over agents go
25    through it.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 201 of 291 PageID 6081

                                                                                201
1                  Go:   Okay.    Well, this is what we'd do.          We'd come up
2     with a day rate and go through.
3                  It could be recreated.        I'm not saying they'd come up
4     with the exact same number.          There's definitely things --
5     considerations and things like that that I mentioned earlier.
6     I can't give it a weighted dollar value for certain things.
7                  I can't weight the publicity gained by someone dating
8     Johnny Depp or Brad Pitt or George Clooney -- or married to
9     George Clooney.       I can't say:     Okay.     Well, that's worth this
10    amount.
11                 But as an agent in 30 years of doing this, I have a
12    fair idea.     It's similar to -- I've looked at -- I've looked at
13    this situation -- I'm sorry to go on for too long on this, but
14    I think you asked me about this.           It's recognizing facts about
15    saying some of the models were Playmates of the Month.                 And I
16    recognize that if I'm negotiating with a gentleman's club and a
17    model is a Playmate of the Month or a Playmate of the Year,
18    that's a decent part of the negotiation.
19    Q     And if you paid for that, you'd put it in the ad.
20                 If you wanted a model that was a Playmate of the Year
21    at your club and you were going to pay that negotiated price,
22    you'd put it in the ad, wouldn't you?
23    A     Yes, sir.
24    Q     Fair enough.
25                 Let's look at the cases.          I'm going to pick up the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 202 of 291 PageID 6082

                                                                                 202
1     pace a little bit.
2     A     Just to finish that answer, if you paid for it, I think,
3     was the point of your statement.
4     Q     Fair enough.
5                  Got a bunch of cases.        This goes back to 2018, looks
6     like about, I don't know, there were one, two, three -- 13
7     cases when you did this report.
8                  How many other cases are you involved with at this
9     point today?
10    A     Since this was done, I believe I may have done two more
11    depositions, and I'm involved -- I've written reports for
12    approximately another -- it's a rough guess, sir.                I'm not
13    exactly sure, probably around 40, 45 more cases.
14    Q     So we've picked up quite a few more cases then at this
15    point.
16    A     This is the document you're referring to?
17    Q     This -- and I'll admit, this was going back to 2018.                 But
18    as we sit here today, you've got about another 40 cases that
19    you're involved with?
20    A     No, sir.     This is a testifying experience table.             This is
21    ones that I've actually done -- I've either given trial
22    testimony -- there's the four cases that I mentioned before
23    were bench trials and these are ones that have taken my
24    deposition.
25    Q     How many cases have you issued your reports in?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 203 of 291 PageID 6083

                                                                                203
1     A       Several.     Maybe -- maybe a dozen, I believe, somewhere
2     around that number.
3     Q       You've only done a dozen reports?
4     A       Sorry.     Question again.
5     Q       I have your report in this case.
6     A       Right.
7     Q       Have you done a report in all of the cases in which you've
8     been retained as an expert?
9     A       Yes, sir.     It's probably about 45.
10    Q       45.
11                    What is your rate of compensation?
12    A       $400 an hour.
13    Q       And is that portal to portal or do you have some cap on
14    that?     How does that work?
15    A       I don't understand that -- how you mean.
16    Q       Portal to portal means the minute I leave my house, the
17    meter starts to run.
18    A       Oh, for this, no, sir.        I think it's a half rate for the
19    time I'm actually at the venue, and it's 400 an hour for my
20    testimony time.
21    Q       Okay.     Let's get to our models.      And I'm going to start
22    with the first one in the report, Ms. Canas.              And there's a
23    Spanish contract of sorts.           It looks to be -- candidly, I
24    cannot read this small reproduced page on the left, and then
25    you've got a whole page of a Spanish contract and a number that
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 204 of 291 PageID 6084

                                                                                204
1     looks like 65 million pesos.
2                  I know that you said you had some assistance from
3     some folks.
4                  Did you ever have this contract interpreted and
5     explained to you?
6     A     This is the Espiro contract.
7                  I've had it explained to me.          I believe it was -- at
8     one stage, it had been translated.            And if it was, it would
9     have been included with all the documents that I considered.
10                 These are just samples of some of the -- I just put
11    these as samples of the some of the known capabilities.                 It
12    isn't a full and comprehensive collection of everything.
13    Q     It's a tiny page we can't read, and then one page with
14    numbers in Spanish.
15    A     Yes, sir.
16    Q     Let's go to the image, if we may.
17                 And this is -- this is going to be for Ms. Canas.
18    We'll take a look at this.          I think this was Exhibit 10.          I'm
19    sure my colleagues will correct me if that's incorrect.
20                 And how would anybody know that's Ms. Canas with the
21    hat, the sun glasses?        Is that clearly recognizable as the
22    plaintiff in this case?
23    A     I -- well, I looked at all Ms. Canas -- in this one, I'm
24    probably the wrong person to ask, but because I recognize her,
25    I recognize the image.        I recognize where it was being shot.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 205 of 291 PageID 6085

                                                                                205
1                    There's even other images in that series.           But I take
2     your point.       But Ms. Canas has a lot of fans.          I can't really
3     comment on that.
4     Q      What's the likelihood somebody in Jacksonville would
5     recognize this with two -- I can't really read it on here, but
6     two likes.       What do you think the chances are that somebody in
7     Jacksonville would recognize Ms. Canas?
8                    MR. CASAS:     Object to that question, Your Honor, as
9     outside the witness in terms of likelihood.
10                   THE COURT:     I feel like this witness is talking about
11    what the -- if there had been a negotiation and contract
12    between the two entities, what the amounts would be.
13                   I'm not sure that this witness is the one to be
14    answering those questions.
15                   MR. LIROT:     Fair enough.    Fair enough.
16    BY MR. LIROT:
17    Q      So you said you were familiar with this shoot.
18                   What shoot was this?
19    A      It's Espiral.        It's a Colombian, a very famous lingerie --
20    they do costumes, that type of company.             But Espiral, it's
21    actually a high-end lingerie company as well.
22    Q      South American?
23    A      I think it's distributed throughout South America, yes,
24    sir.
25    Q      Okay.     And you said you're familiar with the shoot.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 206 of 291 PageID 6086

                                                                                206
1                  Ms. Canas testified that for this shoot in the
2     military costume, her day rate was $2,000.
3                  And you, I think, said that you didn't look at the
4     actual day rate that created this image.
5     A     I didn't look at -- I don't remember if there was that
6     contract for that exact job.          As we mentioned, they're not
7     great bookkeepers, but I think I did mention it was Espiral.
8     And I did mention, I think, the rate she -- maybe I didn't.                     I
9     knew the rate was $2,000.
10    Q     Did you ask for it?
11    A     Yes, sir.
12    Q     And you didn't get it?
13    A     I'm not sure if I got it or not.            I'd need to look back
14    through the -- through the contracts.             But I did know the value
15    of the shoot.      I know what she was paid for the day.             I have
16    seen another one or two images from the same shoot.
17    Q     Any reason to believe that the negotiated day rate where
18    she shook hands or signed something or said okay for $2,000,
19    any reason to believe that that wasn't the negotiated day rate
20    for that image?
21    A     No, sir.
22    Q     Then we have Ms. Posada.         And, again, this is all written
23    in Spanish.
24                 When you went over these documents in Spanish, was
25    there anyone with Ms. Posada?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 207 of 291 PageID 6087

                                                                                207
1     A     The first -- I was given all the documents.              I went
2     through it and then I spoke to Ms. Posada, Ms. Posada and her
3     husband, and we went through each of these documents.
4     Q     Okay.     Would you agree with me that every provision in
5     these kinds of agreements is important to review?
6     A     I try and review everything, yes, sir.             I believe
7     everything's important.
8     Q     And did you get somebody to translate every word of these
9     agreements because every part of a contract has some
10    significance?
11    A     I believe there was a -- there is a translation.                I'm not
12    sure if it was included with all the documents that were there.
13                  I have seen a translation of -- of that -- of that
14    contract.
15    Q     Okay.     Let's turn to the image.        And did you ask
16    Ms. Posada for any documents or interview her to find out:
17    What were you paid for the negotiated day rate for this image?
18    A     Yes, sir, I did.
19    Q     How much was that?
20    A     $2500.
21    Q     So the negotiated day rate of $2500 was something that she
22    knew she'd be paid for the creation of this image?
23    A     Yes, sir.     She knew she was being paid for that --
24    advertising that product.
25    Q     Okay.     Let's move on to Ms. Burciaga.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 208 of 291 PageID 6088

                                                                                208
1                  Now, again, in reading your report when I first
2     received it, the premise was:          I need to back into this -- I
3     think that was your term -- because none of these models, none
4     of these plaintiffs would agree to do this kind of work.                  They
5     would not be associated with gentlemen's clubs.
6     A     I said most of them.        I didn't say all.
7     Q     Oh, well, did you adjust that for Ms. Burciaga?
8     A     I looked at everything Ms. Burciaga's done.              I looked at
9     all the details.
10    Q     In your interviews with Ms. Burciaga, did she tell you
11    that she had appeared at a gentleman's club?
12    A     Yes, sir.
13    Q     And how did you tailor your formula to adjust to that
14    difference?
15    A     Again, I apologize for repeating myself so many times.                    I
16    looked at everything.        And there wasn't a single adjustment
17    just for that, but there was a lot of factors about that that
18    are important to -- to consider.
19                 It's -- I looked at it and it -- it took some
20    discussions with her to get all the details.              Crazy girls,
21    crazy horse, I can't remember exactly which one was in Las
22    Vegas.
23    Q     Crazy Horse 3?
24    A     Crazy Horse 3.       Thank you, sir.      I appreciate it.
25                 Crazy Horse 3.      I'm not trying to compare anything.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 209 of 291 PageID 6089

                                                                                209
1     It's a famous -- it's a famous -- a club that's attached to --
2     it has a nightclub as well, very large.
3                     I've been there to that one.       I was there -- Mr. Dog,
4     Snoop Dog, did the name thing that Ms. Burciaga did, was the
5     host that was there.
6     Q       Did he sign any posters?
7     A       I've worked with Mr. Dog on quite a few things over the
8     years.
9     Q       Fair enough.
10    A       No, I forget to get photos.        But also, could I just finish
11    that, because I think it's important.             I see what you're saying
12    and I'd like to explain it for mine.
13    Q       Well, can I ask a question?
14    A       Okay.     What's the question?
15    Q       Are you explaining more to the question I just asked?
16    A       Go ahead, sir.     I forgot --
17    Q       All right.     So Ms. Burciaga, for a gentleman's club that
18    you know about, pretty popular, much greater presence than
19    Flash Dancers and Thee Officer's Club, more famous, more
20    notable?
21    A       I'll say yes.
22    Q       Okay.     And Ms. Burciaga negotiated, shook hands, did a
23    deal for $5,000 to appear at that club inside a gentleman's
24    club?
25    A       Is that your question?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 210 of 291 PageID 6090

                                                                                 210
1     Q       That's her testimony.       That's her day rate for appearing
2     in a gentleman's club that would be much more notable, much
3     more recognized -- I don't want to get into this embarrassment
4     factor, but it is a gentleman's club, and she knew it was a
5     gentleman's club, and she agreed to do that for $5,000.                 That
6     was her day rate for that.
7     A       Can I --
8                  MR. CASAS:     Objection.     There's no question.
9                  THE WITNESS:     That's what I was going to say.
10                 THE COURT:     All right.     Is there a question, sir?
11    BY MR. LIROT:
12    Q       Did you ask Ms. Burciaga for any documentation for this
13    photo?
14    A       Yes, I did, sir.
15    Q       Did she give it to you?
16    A       It's for Chynna Doll -- Chynna Doll swimwear.             It is.
17    Q       It is.
18    A       The rate -- I'm trying to remember the rate that she was
19    paid.     I don't have it in front of me.
20    Q       If I told you she testified it was $2500, would that
21    refresh your memory?
22    A       I thought it was more.       I thought it was more like 5,000,
23    but it's been a while since I talked about it.
24                 But what I do know about Chynna Dolls Swimwear, it's
25    a great range, is that now Ms. Burciaga has continued to work
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 211 of 291 PageID 6091

                                                                                  211
1     with them over the years and now has her own range, Jessica
2     Burciaga for Chynna Dolls.
3                  And last -- at last disclosure when I spoke to her, I
4     believe she was making somewhere between 40,000 to $50,000 a
5     month from sales.
6     Q       So clearly this image from 2013 hasn't proven to be a big
7     impediment to her entrepreneurial success and the increase in
8     her income?
9     A       I believe that she's friends with the designers and owners
10    of Chynna Dolls, and also the work at the club hasn't -- at
11    that time when she did that job, she was promoted as the host
12    of the club.
13                 She was Jessica Burciaga.         She was the host of the
14    club.     It was clear that she was hosting at the club.              She
15    hosted in the nightclub, along with other people, such as
16    Carmen Electra, John Trooper [phonetic] -- I looked at the
17    whole thing.      It's a real difference, again, to what we're
18    talking about.
19                 You didn't ask me a question, but it was -- the
20    intention was there, that she said yes to that job.                Again, she
21    did negotiate it.       She did help control the direction her
22    career was going in.
23                 It's a big difference there, and it was clear that
24    she wasn't working there as a stripper.             She was there to host
25    an event.     It's a different -- it's a different percentage to
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 212 of 291 PageID 6092

                                                                                212
1     the job that -- that she was -- how it was used.
2     Q     I just want to look at the billboard with you just for a
3     second.    It's in evidence.
4                  So for $5,000, they got to use her name.             So based on
5     the theory that's been advanced in this case, that by looking
6     at an image, the average Joe is going to think that that girl
7     must be a dancer at that club, how is that any different?
8     A     I take your point there, sir.           And, again, I have to refer
9     back -- I didn't negotiate the job.            But Jessica had a chance
10    to say yes.
11                 Your client denied the chance to say no to a job and
12    control the direction of her career.            This was a number of
13    years ago.     I believe, you know, she's there, she'd invite
14    friends.     They have a table.       They drink.
15                 Yes, sir, I take your point, but I believe they're
16    two entirely different things.
17    Q     Her name's not on this image that's in our case?
18    A     No, sir.
19    Q     None of the plaintiffs' names are anywhere on these
20    images?
21    A     No, sir.
22    Q     And I want you to look at the image.             If you'll go to the
23    actual exhibit that's in the report.
24                 I have a question, and I don't want to go -- get off
25    track, but down there at the right, it says something like:
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 213 of 291 PageID 6093

                                                                                 213
1     Andy, Sapply, Nippies.        I posted earlier comments thread.                I
2     came back because I wanted you-all to know how I did it.                   I
3     lost 10 pounds of belly fat in only six days and am keeping it
4     off.     Hollywood's newest fat-burning secret.
5                     What does that indicate to you about this page?
6     A       That it's being targeted by spammers, that it must be on
7     someone's radar as being seen by a lot of people.                Because
8     that's -- you see that on comments and newspapers.                It's so
9     distracting and ridiculous, but -- people posting things like
10    that.
11                    But that tells me that -- that Flash Dancers Facebook
12    page has come under attack by spammers.             Because what he's
13    trying to do is sell.        He's hoping somebody that's watching and
14    looking at this would -- again, outside my purvey, sir.
15    Q       Okay.
16    A       That's my opinion.
17    Q       Let's move up to Rosie Jones.         And if you have her.
18    A       Yes, sir.
19    Q       Do you know what a meme is?
20    A       I do, sir.
21    Q       What is a meme?
22    A       It's something that -- it may be an image, it may be a
23    shortcut of someone saying something that has kind of a viral
24    effect that people want to see, can comment on.
25                    Michael Jordan, the ceiling is the roof, things like
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 214 of 291 PageID 6094

                                                                                214
1     that that get repeated quite often.
2     Q       Would you agree with me the most common meme is an image
3     of a person with a funny or witty caption?
4     A       I don't really look at too many memes.
5     Q       You wouldn't agree or you would agree?
6     A       I'm pretty neutral on the subject.          I'm sorry.
7     Q       Fair enough.     Fair enough.
8                     So we all know Ms. Jones, and we'll get to her
9     photograph quickly, but she did all kinds of free work.                 In
10    fact, this particular image, did you talk to her about it?
11    A       I did, sir.
12    Q       Where did this come from?
13    A       That's the cover of her 2009 calendar that she shot for
14    free.
15    Q       She shot it for free?
16    A       Yes, sir.
17    Q       So she did some other work where she established some day
18    rates.
19    A       But that calendar paid her somewhere between 15- and
20    20,000 pounds, after all the expenses of the shoot, her time,
21    and effort.        They're all coming out of it.
22    Q       Okay.
23    A       Commercialization of her image.
24    Q       Are you suggesting that a good way to approach that would
25    be divide that by 12, since this is one picture out of a
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 215 of 291 PageID 6095

                                                                                215
1     12-month calendar or however many it was?
2     A     I'm just telling you what -- what they --
3     Q     What was that number?
4     A     I believe 15,000 to 20-, she couldn't quite remember, for
5     the sales of that calendar.
6     Q     And that would have lots more images than this, yes, the
7     calendar?
8     A     Yes.    Yeah, I believe you're correct, probably one image
9     per month.     There could be more.
10    Q     Did you calculate any of her day rate for the many, many,
11    many magazines -- and I think we asked her how many times she
12    posed topless, and it was a significant number.
13                 Did you calculate any of that into this so-called
14    embarrassment factor?
15    A     Again, I calculated -- I considered everything.                I looked
16    at all her work.       She was a famous Page 3 girl that were
17    topless.     It was a real English establishment kind of thing
18    that the publicity was huge for it.
19                 I don't know if anyone has seen the Page 3, I think
20    it's The Sun -- I'm sorry, you're not asking questions.                 She
21    was one of the most famous models for that page 3.
22                 It didn't pay a lot of money, but, you know, she --
23    it gave her a huge celebrity status.
24    Q     And the Page 3 girls are all topless?
25    A     Yes, sir.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 216 of 291 PageID 6096

                                                                                  216
1     Q      And I think every day on Page 3, they have some new
2     topless girl?
3     A      Yeah.     They have a limited number that they rotate
4     throughout the year, yes, sir.
5     Q      How big a number do you think?
6     A      I'm hazarding a guess.        But it wasn't like -- there wasn't
7     a new girl every day.        I think it was -- they rotated 15 or so,
8     maybe 12.
9     Q      All right.     Let's move along to Brooke Johnson.            And
10    again, no name.       She's the one with the big beer stein.               This
11    is a costume.
12                   And did you ask her how much she got paid for this
13    job?
14    A      Yes, sir.     I believe it's a Leg Avenue image.
15                   I'm thinking it was -- she was paid somewhere around
16    2,250 to 2,500 for the day's work.
17    Q      1500 sound closer, do you remember?
18    A      If you have that from recent testimony, then you could be
19    correct.
20                   She has -- she had a lot of contracts there.
21    Q      But for this day rate, here's $1500, let's shake hands and
22    let's take this image?
23    A      It was -- I believe her Leg Avenue was part of the
24    contract with a yearly guarantee of a minimum number of
25    workdays.       She was guaranteed a number of workdays and a rate
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 217 of 291 PageID 6097

                                                                                217
1     on top of that.
2     Q       So I think it was 2000 a month, guaranteed, three or
3     four workdays.        And I'm just going to take many, many more
4     pictures than just this one.          Many more photographs.
5     A       Yes, sir.
6     Q       Let's look at --
7     A       The costume there, just it's --
8     Q       Let's look at Ms. Young really quick.
9                     And did you ask Ms. Young to give you the
10    documentation related to this image?
11    A       I did.     I believe it's 3Wishes lingerie.
12    Q       Very good.
13    A       I think her rate was somewhere 1500 to 2000, maybe.               1500,
14    2000.
15    Q       I got 1,000, but --
16    A       I'm a better agent than you.
17    Q       Yeah.     Somewhere in the ballpark.
18    A       Okay.
19    Q       All right.     And for -- again, would you admit that there's
20    a pretty big disparity between your numbers and the day rates
21    that these plaintiffs got for the work they did, that they
22    negotiated and shook hands on?
23    A       No, sir.     Well, from that -- you're picking one job for
24    Ms. Young.        You're picking one job.      And where the product is
25    the lingerie --
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 218 of 291 PageID 6098

                                                                                218
1     Q     Right.
2     A     -- fairly nice-looking lingerie, as opposed to where the
3     product is in your defendants' use, Ms. Young is the product.
4     Q     I'm picking the image that is in the Internet material
5     involving my client.
6                   Let's look at Ms. Lund.       I think she said this was
7     Dreamgirls.      And did you ask her for any of the records related
8     to this image?
9     A     Yes, sir.
10    Q     And what did she give you?
11    A     Again, just off the top of my head, she gave me about 15,
12    16 documents.      I'm not sure if the Dreamgirls contract was one
13    of those documents, but I believe she was paid around, again,
14    the 2000, 2500 rate.
15    Q     And then let's get to Ms. Middleton.             She's the last one.
16                  And did you ask her what she got paid for this photo
17    shoot and where it went?
18    A     It was an editorial shoot.          Editorial shoots don't often
19    pay much, maybe $100.        Maybe she didn't get paid at all.
20                  But it was -- it was used on the cover of a magazine
21    with a famous football player.           They superimposed the
22    two images over the top of each other.             The name of the
23    magazine escapes me, sir.         I'm sorry.
24    Q     Okay.     Now, towards the end, you have some sample collages
25    of these plaintiffs.        And I'm looking at these and I'm
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 219 of 291 PageID 6099

                                                                                219
1     wondering what served as the reason for the selection of these
2     photos.
3     A     Of the plaintiffs?
4     Q     Yes.
5     A     It was just examples of the type of work and some of the
6     work history.      I may not have had documents for all of it, but
7     it was the style of work that they've done, much the same as
8     examples of your clients' advertising.
9                  It was -- it just shows what sort of work -- that
10    these are professional models, that they've worked quite a lot.
11    Q     Did you put a conscious effort into making sure that there
12    were no photos from Playboy or any of the other sexually
13    explicit work that these plaintiffs did?
14    A     I have respect for the Court, sir, and other people.                 I
15    wouldn't -- I wouldn't show explicit nudity.
16                 But some of the images are -- you know, some of the
17    men's magazines, the Zoo, The Nuts, Loaded, they have a sexual
18    overtone for sure.
19    Q     And would you agree with me that the images involving my
20    clients don't have any explicit nudity whatsoever?
21    A     I would, sir.
22    Q     Do you have any reason to believe any of those photos were
23    retouched, adjusted, that those are the actual images that were
24    taken during those photo shoots?           Just the depictions of the
25    plaintiffs.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 220 of 291 PageID 6100

                                                                                220
1     A      So there's -- there's type and things, obviously, that
2     have been added to the images.
3     Q      Just the depictions of the plaintiffs.
4     A      Well, that's what I'm saying, sir.           There's been --
5     there's different writings and stuff over it.               That is part of
6     the depiction.      You have the image.
7                  But the image itself, I don't believe any of them
8     have been retouched or changed.
9                  MR. LIROT:     May I have a moment, Your Honor?
10                 Thank you, sir.
11                 Thank you very much, Mr. Chamberlin.            No further
12    questions.
13                 At this point, Judge, can we have a sidebar?
14           (At sidebar, out of the hearing of the jury:)
15                 MR. LIROT:     I may have one or two more questions for
16    him.    When he testified, he was unequivocal that when he went
17    looking at the websites for these businesses, he found the full
18    nude, full friction, all of that language that has been popping
19    up throughout the day.
20                 We got into that a little bit and we found those
21    websites for the full applicable period of time.               That language
22    appears nowhere on it, nowhere whatsoever.
23                 May I be allowed to inquire with him about that?
24                 We have the Wayback Machine.          And I'm finished asking
25    him about his expert report, I just want to ask him about that
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 221 of 291 PageID 6101

                                                                                221
1     issue.
2                  THE COURT:     Well, you told me you had it handled, so
3     I assume you had it handled.
4                  MR. LIROT:     Well, that's how we're going to handle
5     it.     Can we show that to him?
6                  THE COURT:     What was basis for him saying that?
7                  MR. CASAS:     He specifically goes to websites to see
8     if there's alcohol use for purpose of developing the usage and
9     valuation, things of that nature.
10                 THE COURT:     Well, I assume it's a fact that either
11    during that relevant period it either did -- these two clubs
12    either had a website that authorized or said they had nudity
13    and other, or it didn't.
14                 He testified that it did, and now they're saying they
15    know it didn't, so, I mean, I think they're allowed to pursue
16    that.     I just didn't know where that came from.
17                 MR. CASAS:     Right.    Well, number one, it's in his
18    preliminary report, A.
19                 THE COURT:     Okay.
20                 MR. CASAS:     He tested him on that, and he's welcome
21    to test his memory.
22                 MR. LIROT:     May we use the Wayback Machine.
23                 THE COURT:     I don't know what the Wayback Machine is.
24                 MR. HEARN:     Archival lens.
25                 MR. CASAS:     I know what it is.       It's -- how you got
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 222 of 291 PageID 6102

                                                                                222
1     it is irrelevant to me, but, you know.
2                  MR. LIROT:     Well, it's kind of showing that he
3     doesn't really...
4                  THE COURT:     That's fine.      You're allowed to do it,
5     yeah.
6             (End of sidebar.)
7                  MR. LIROT:     Judge, it will take us a second or two to
8     set that up.
9                  We might need some help.
10                 THE COURT:     Let me see counsel a second.
11            (At sidebar, out of the hearing of the jury:)
12                 THE COURT:     So is this machine you're going to use,
13    are you going to show it -- did he -- he wouldn't have been
14    looking at the -- he wouldn't have been looking at the site
15    during the relevant time period, right?
16                 He would have -- when he went to look at the site, it
17    would have been afterward sometime, right?
18                 MR. CASAS:     Our demand letters are written
19    on September 2015 and October 2015, so the only way that would
20    be relevant is if it predates September or October of 2015, is
21    what his testimony is.
22                 MR. HEARN:     Okay.    A little bit before the letters
23    and a little bit after.
24                 MR. CASAS:     So the way it works, just for Your Honor,
25    is there's a literal website called waybackmachine.com or
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 223 of 291 PageID 6103

                                                                                223
1     whatever, and you put the time frame.             And it has snapshots of
2     that time frame throughout the month.             It's not like a
3     consistent -- we used to use that early on to capture your --
4                  THE COURT:     And your position is that when he
5     consulted this, which would have been -- so it's not during the
6     time -- well, I guess it is, because the pictures were up until
7     the cease and desist.
8                  MR. LIROT:     That's right.
9           (End of sidebar.)
10    BY MR. LIROT:
11    Q     Mr. Chamberlin, are you familiar with any kind of archival
12    mechanisms dealing with the Internet?
13    A     The Wayback Machine.
14    Q     The Wayback Machine.        Are you familiar with that?
15    A     I am, sir.
16    Q     Was that used to find these images in this case?
17    A     No, sir.
18    Q     Any idea how they were found?
19    A     They were handed -- they were sent to me from the
20    attorneys.
21    Q     Do you know of any -- you don't have any idea where these
22    images were found?
23    A     For me, no, sir.
24    Q     For you, fair enough.
25                 Have you ever used the Wayback Machine?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 224 of 291 PageID 6104

                                                                                224
1     A       Yes, sir.
2     Q       Familiar with it?
3     A       Yes, sir.
4     Q       Okay.     What dates did you do your review?
5                     And you may not know the exact date, but give me a
6     scope of the dates when you said you looked at my client's
7     websites and found some language about full nude, full lap
8     dances, friction, the other terms that you used.               What dates
9     did you do that?        And you can give me a scope.
10                    And just to be clear, we know that we got a demand
11    letter sometime in -- I want to say September/October 2015, so
12    I assume for you to make the conclusion you made and you
13    testified to, it would have to have been sometime maybe after
14    July 2015, up to October/September 2015?
15                    You'd know better than I.
16    A       Yes.     I'm sorry.     I'm not not answering, I was just trying
17    to think.        But it's, yeah, 2015.     I have trouble from last
18    week.
19                    I don't think I had a lot of time when they needed
20    the report done by.           I think it's in that period.
21                    Is the report September?
22    Q       I'm going to pull up those cease and desists.
23                    Obviously you would have looked at the website before
24    you did your work that was attached to the cease and desist
25    letters; right?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 225 of 291 PageID 6105

                                                                                225
1     A     Yes, sir.
2     Q     Okay.
3     A     And I believe that that report's dated --
4     Q     It sure is.      We'll find it.
5     A     -- so it would have been sometime before that date.
6                   MR. LIROT:    So, Judge, if I may approach?
7                   THE COURT:    Yes, sir.
8     BY MR. LIROT:
9     Q     We've got two of them here.          We've got one for Thee
10    Officers Club's Club and one for Flash Dancers.
11                  Thee Officer's Club is dated September 28, 2015.
12    A     Okay.
13    Q     And I can represent to you that that was the cease and
14    desist letter my client received from Mr. Casas' firm.
15    A     Yes, sir.
16    Q     So that -- as far as the date goes, you have no reason to
17    dispute that date?
18    A     I was just looking on my report, just what date I actually
19    signed it.
20                  It was towards the end of the -- I'm sorry, I
21    don't -- August -- 08-28-2015 is when I signed it.                So...
22    Q     August 28th, 2000 --
23    A     '15.
24    Q     '15.
25    A     Yes, sir.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 226 of 291 PageID 6106

                                                                                226
1     Q     August 8, 2015, [verbatim].
2                   So you would have -- you would have reviewed this
3     website sometime prior to that date?
4     A     Probably within the month prior, previous.
5     Q     So June, July, August, that's when you might have done
6     this review of the website?
7     A     Yes, sir --
8     Q     Okay.
9     A     -- somewhere in there.         I can't be specific on it.
10    Q     Okay.
11    A     Yeah, probably had a month or so to read it.
12    Q     And that one is Thee Officer's Club?
13    A     Yes, sir.
14                  MR. LIROT:    See if you can bring up August 1st for
15    Thee Officer's Club website.
16                  MR. CASAS:    Your Honor, I'm going to object to the
17    publication of the Wayback Machine.
18                  I understand he may have questions about it, but to
19    the extent that it extends to the jury --
20                  THE COURT:    I'm sorry, sir, to the extent what?
21                  MR. CASAS:    I would object to the publication of a
22    part of the forwarded website without it being admitted into
23    evidence.
24                  I think the impeachment's a little improper,
25    foundation as to that.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 227 of 291 PageID 6107

                                                                                227
1                  THE COURT:     Well, he testified that when he looked at
2     the website, it had nudity on it, and I assume this is an
3     effort to test that.
4                  So how -- I'm not sure what the objection is.
5                  MR. CASAS:     The objection is to the publication of it
6     to the jury.      The foundation for that is not supported.
7                  MR. LIROT:     Judge, it's the best evidence to impeach
8     his testimony.
9                  MR. CASAS:     That's been a --
10                 MR. LIROT:     How else would I use it?
11                 THE COURT:     I'm going to overrule the objection.
12    BY MR. LIROT:
13    Q     If you would -- so the Wayback Machine is an archive that
14    basically captures, on certain dates, websites that -- I think
15    you agreed with that, you're familiar with it?
16    A     Yes, sir.
17    Q     So we're going to look at August 1st of 2015 for Thee
18    Officer's Club.
19                 MS. ADLER:     This is Flash Dancers.
20                 MR. LIROT:     Flash Dancers.      Let's hold that thought
21    for a minute.      I've got the letter from Flash Dancers,
22    October 23rd, 2015.        This is a few weeks later.         And I guess
23    we'll look at the date for that report.
24                 THE WITNESS:     I'm sorry, do you have the date up in
25    front of you?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 228 of 291 PageID 6108

                                                                                228
1     BY MR. LIROT:
2     Q       I don't.     I always assumed this was somewhere near the
3     time of the cease and desist because once they got your work,
4     the letter would go out swiftly.
5     A       It seems like the report's cut off here.            It's like it's
6     not completed.        It's only like four or five pages of the
7     report.
8     Q       I think that's what was in Mr. Casas' exhibit book.
9     A       Okay.     So the date of the cease and desist is October 23,
10    2015.
11    Q       Okay.
12    A       I don't see the signature page on that report.
13    Q       Okay.     So if you look, it says that October 23rd.           Any
14    reason to think that August 1st wouldn't be a good date to look
15    at, just to see what's on the website?
16    A       August, September, October.        Okay.
17                    MR. LIROT:   Sure.   Okay, if you would.
18    BY MR. LIROT:
19    Q       So it looks to be the Flash Dancer's gentleman's club
20    website.
21                    MR. LIROT:   Maybe if you can try to adjust that so we
22    can see the whole thing.
23                    It's a little --
24                    MS. ADLER:   I can just scroll -- this is not big
25    enough for that.        That's pretty much it.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 229 of 291 PageID 6109

                                                                                 229
1                   MR. LIROT:    That's pretty much it?
2                   MS. ADLER:    Yeah.    Let me -- let me zoom out.
3     BY MR. LIROT:
4     Q     Mr. Chamberlin, do you see anywhere on that page any
5     mention of nudity, lap dancing, friction dances, or anything
6     that you unequivocally testified you saw when you looked at my
7     client's website?
8     A     I -- from looking at these two reports, I don't mention it
9     in the Flash Dancer's website.
10                  I did see it in Thee Officer's Club.
11    Q     We'll look at it.
12    A     Okay.     So no in the thing -- but is this the Facebook page
13    or the website?       This is the website.
14    Q     Website.     Facebook page are all those images --
15                  THE COURT:    You said "Facebook page," did you mean
16    the website?
17                  MR. LIROT:    I meant the website.        I'm sorry.     I
18    miss -- I misspoke.
19    BY MR. LIROT:
20    Q     I think you were testifying about the website.               Facebook
21    page is just the little Flash Dancers thing; right?
22                  THE COURT:    Just -- let's try again.
23                  So, sir, you're saying that you don't -- you're not
24    now saying that there was any reference to nudity on the Flash
25    Dancer's club website, is that is what you're saying?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 230 of 291 PageID 6110

                                                                                230
1                     THE WITNESS:     After looking at the reports, on my
2     reports, yes, sir.
3                     THE COURT:     All right.   So let's move on.
4                     THE WITNESS:     In Thee Officer's Club, I write that
5     Thee Officer's Club is a --
6     BY MR. LIROT:
7     Q       Let's take a look.        Any date you want?     Any date -- you
8     pick a date.
9                     THE COURT:     Well, you just do it, sir.
10    BY MR. LIROT:
11    Q       All right.     Let's go with the same August date.
12                    MS. ADLER:     For Thee Officer's Club, there is
13    April 24th or November 23rd for 2015.             Which one would you
14    like?
15                    MR. LIROT:     April 24th to November 23rd?
16                    MS. ADLER:     There's two web recordings, for
17    April 24th or there's November 23rd.            Which one would you like?
18                    MR. LIROT:     Well, November is after the letter, so
19    let's look at April.
20                    THE WITNESS:     You mean before the letter?
21                    Before the letter?
22    BY MR. LIROT:
23    Q       Okay.     Anything on that website mentioning nudity, lap
24    dancing, friction dancing, any of the conduct that you
25    testified to?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 231 of 291 PageID 6111

                                                                                231
1     A     So it's just one page of the website.             There's five or
2     six other pages.
3                  Does it record any other pages?
4     Q     You want us to flip through them?
5     A     Yeah, please.       Go pages.
6                  This is April, so this is well before I did my
7     report.
8                  MS. ADLER:     We can switch back to November.
9     Q     We can look at the one after.
10                 THE COURT:     That's after the report.
11                 THE WITNESS:     That's after the report.
12    BY MR. LIROT:
13    Q     Anything on that page?
14    A     No, sir.     I don't see anything on that page.
15    Q     Any other pages?
16                 MS. ADLER:     Yes.
17                 THE WITNESS:     There's nothing on that page.
18    BY MR. LIROT:
19    Q     Nothing on that page.
20    A     I just -- sir, I remember clearly seeing it.               I made a
21    special note of it here in my report that the nature of
22    officer's -- the officer's business is a strip club that
23    engages in the business of selling alcohol in an atmosphere
24    where nude, in capital letters, women entertain the clientele.
25                 I didn't put it in the other report, so it must have
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 232 of 291 PageID 6112

                                                                                232
1     just been the one club that I saw it on.
2     Q       It's not here today?
3     A       Well, it's not there on a Wayback Machine from either
4     April or then.        I don't know how often they change the website.
5     Q       Do you want to look at the website after the report to see
6     if it changed at all, just to verify?
7     A       Sir, I looked at the website just when I was in
8     preparation of this and I saw it.
9     Q       Would you agree that they're owned by the same person?
10    A       I don't know that, sir.
11    Q       Okay.     Any reason to think they have a different business
12    model?
13    A       I'm sorry?
14    Q       Any reason to think they have a different business model?
15    A       What has a different business model, the two clubs?
16    Q       As in what the dancers did.
17    A       Again, that's not to me.       It's still -- it's a gentleman's
18    club.     It's a strip club.      I took special note of that because
19    it was fully nude and alcohol.
20                    And I think the reason why I did notice that after
21    living in California all those years, that was -- that was
22    different.        The rules in California is if it's fully nude,
23    there's no alcohol served.          I believe that's why I took such a
24    note of that.
25    Q       Based on your prior testimony, you admit you're half
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 233 of 291 PageID 6113

                                                                                  233
1     wrong, now you just want to judge this on your recollection
2     instead of the website that we've shown you?
3     A       Half wrong, it was -- it was memory of what stood out to
4     me on the website.        Yeah, I remember seeing it on the website.
5     I don't remember 2015 which website.            I apologize for that.
6                  What was the second part of your question?
7     Q       How many reports were you working on at the time?
8     A       Three.
9     Q       How many reports did you do in the first six months of
10    2015?
11    A       I didn't really begin until -- I think I did one at the
12    very start of the year, and then nothing until July/August.
13                 MR. LIROT:     If I may, Your Honor?
14                 THE COURT:     Yes.
15                 MR. LIROT:     Thank you, Mr. Chamberlin.
16                 THE COURT:     Mr. Casas?
17                 MR. CASAS:     Yes, Your Honor.       I'll try to be brief.
18                 THE COURT:     Okay.
19                               REDIRECT EXAMINATION
20    BY MR. CASAS:
21    Q       Let's start with the topic of the Wayback Machine.              I
22    believe it's a .org; is that right?
23    A       I don't know.
24    Q       You're familiar with Wayback Machines?
25    A       Yes, sir.   I've seen it a few times.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 234 of 291 PageID 6114

                                                                                234
1     Q     Counsel cut you off before you were able to sort of
2     explain the understanding of the Wayback Machine.
3                  Can you explain to the jury how the Wayback Machine
4     works.
5     A     It's a company that takes snapshots of websites on certain
6     days and stores them in an archive so you can look back.
7                  But as you see, it doesn't capture the whole website.
8     There's no click-throughs.          You can't sort of go from one page
9     to another page.       It doesn't have active links.
10                 And, again, I'm not a total expert on this, but, you
11    know, I've looked back just on my own company to see sort of
12    how the website looked back on certain days.
13                 It's an interesting concept, but it's -- as you see,
14    it may be one day here -- and websites change dramatically from
15    day to day.      That's the whole --
16    Q     Are you aware what happens when a website owner -- or
17    let's say a website appears a certain way, I believe,
18    April 15th, to use that day, 2015, and what happens when a
19    future -- the website changes in the future, how that affects
20    what populates in the Wayback Machine?
21    A     I don't.
22    Q     Are you familiar with the word "flash"?
23    A     Yes, sir.
24    Q     What is flash?
25    A     Flash is a program that illuminates or activates or puts
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 235 of 291 PageID 6115

                                                                                235
1     in motion images, and it's fairly outdated.
2     Q     Are you familiar with the concept of flash in terms of
3     text -- in other words, that that when you scroll down on the
4     website, the flash text continues to move up?               Are you familiar
5     with that?
6     A     Yes, sir.
7     Q     And do you know if the Wayback Machine can capture when
8     text is moving or scrolling up?
9     A     It can't.
10    Q     And so your testimony, sir, under oath, as best you can,
11    your best recollection is that your research prior to issuing
12    the cease and desist letter in September and October of 2015,
13    you went on the website and you saw that it was full friction
14    and nudity; correct?
15    A     Yes, sir.
16    Q     And that stood out to you because it's important for you
17    to analyze it as it applies to the issue of usages; right?
18    A     Yes, sir.
19    Q     Not because you were trying to come up with some
20    embarrassment factor; right?
21    A     Yes, sir.
22    Q     In fact, you testified in your direct examination, under
23    oath, that while there is an embarrassment factor associated
24    with the way the defendants used it, you didn't attach some
25    sort of premium to that in your valuation of damages; right?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 236 of 291 PageID 6116

                                                                                236
1     A     Right, yes, sir.
2     Q     In fact, I think you testified that some of the models
3     weren't very happy with the dollar amount you ascribed because
4     they wouldn't have done the job to begin with; right?
5     A     Correct.
6     Q     And you still stuck to your lower number?
7     A     I try and do my job, yes, sir.
8     Q     So in the preliminary report that was attached to the
9     cease and desist letter that counsel has been asking you
10    questions about for quite some time now, what were the damage
11    amounts in that preliminary report?
12    A     The same amounts as I testified here today.
13    Q     They didn't change; right?
14    A     No, sir.
15    Q     Now, counsel spent some time going through each one of the
16    images and establishing that the models agreed to a particular
17    day rate for each of the images that the defendants used in
18    their advertisement; correct?
19    A     Yes, sir.
20    Q     For example, I think you said Canas was 2000, and Posada
21    was 2500.     There was a little uncertainty about Ms. Johnson's,
22    but they were all fairly lower; correct?
23    A     Correct, yes, sir.
24    Q     But those were all jobs that were consented to; right?
25    A     Not just consented to -- oh, yes, sir.             They were jobs
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 237 of 291 PageID 6117

                                                                                237
1     that were consented to.
2     Q     And specifically negotiated for?
3     A     Specially negotiated for.          And for products that were a
4     swimsuit or a lingerie or --
5     Q     So -- and when we were asking you questions -- and I was
6     asking you questions on direct examination about how important
7     it is to analyze the product; right?
8     A     Correct.
9     Q     You made the distinction when I was showing you the images
10    the way the defendants used them, that the way the defendants
11    use them, they were the product, the women were the product;
12    correct?
13    A     Correct.
14    Q     In other words -- so when Ms. Canas agreed to $2,000 to
15    allow her image to be used to promote a swimsuit or that
16    particular little costume she was wearing, it's not the same
17    thing as the way defendants used it; right?
18    A     No, sir.
19    Q     Because, again, if you take that image off that Facebook
20    page that defendants used, there's nothing on the Facebook
21    page; right?
22    A     Correct.
23    Q     It just is a bar?
24    A     Correct.
25    Q     There was a hypothetical that Mr. Lirot was posing about a
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 238 of 291 PageID 6118

                                                                                238
1     Playboy magazine and how the grandfather would be very proud of
2     his wife and held it onto forever, but that's in the privacy of
3     that grandfather's home; right?
4     A     Correct.
5     Q     So when Ms. Burciaga consented to her use of her image in
6     Playboy, she knew that some grandpa could keep it in his
7     mattress; right?
8     A     Yes.
9     Q     That's different from the perpetuity use that you're
10    referring to; right?
11    A     Yes, sir.
12    Q     How so?
13    A     Publicly available, easy access.            A bit hard to get to
14    Grandpa's Playboy stash.
15    Q     Now, if somebody took that grandpa's Playboy stash and
16    actually used that picture for commercial purposes, would that
17    be a different situation?
18    A     Yes, sir.
19    Q     That would not be allowed; right?
20    A     It's not allowed, no, sir.
21    Q     Mr. Lirot asked you questions about adult entertainment
22    agencies and whether you had tried to reach out to them or
23    whatever.     And I believe you established through his testimony
24    and your questions [verbatim] that there are agencies that deal
25    specifically with, like, porn stars and these types of
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 239 of 291 PageID 6119

                                                                                239
1     individuals that consent to being affiliated with strip clubs;
2     right?
3     A      Correct.
4     Q      But none of the plaintiffs in this case ever dealt with
5     any of those individuals; right?
6     A      The plaintiffs?
7     Q      Correct.
8     A      No, sir.    None of them, no.
9     Q      Apples to oranges; correct?
10    A      Yes, sir.
11    Q      Now, in your report that you've been asked questions
12    about -- I think it's dated March 18th of 2018; is that right,
13    sir?
14    A      Yes, sir.
15    Q      For each of the plaintiffs in this case, you did review
16    earning documents; right?
17    A      I did.
18    Q      And to the extent that they were available from the model,
19    you attached them to the report; correct?
20    A      Yes, sir.
21    Q      So you weren't trying to play hide the ball with the
22    defense; right?
23    A      No, sir.    All the documents I reviewed were attached to
24    the --
25    Q      You didn't have all the documents in the world of the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 240 of 291 PageID 6120

                                                                                240
1     models, did you?
2     A     No, sir.
3     Q     But you did the best you could to attribute a particular
4     damage amount based on the information that you had available
5     at the time that you reviewed it; correct?
6     A     Correct.
7     Q     In fact, isn't it true that, as counsel has pointed out,
8     you've actually now done dozens of these reports; right?
9     A     Yes, sir.
10    Q     And, in fact, you have since then found a lot more
11    documents for Ms. Underwood, for example; right?
12    A     Yes, sir.
13    Q     And if you were to value her today, capturing her in
14    Wayback, for example, today in 2013, what would her actual
15    damage be?
16                 MR. LIROT:     Objection.     Relevance.
17                 THE COURT:     I'm going to overrule it based on the
18    cross.
19                 THE WITNESS:     Again -- and I'm not arguing with you
20    either, Mr. Casas, but I'd need all the details of that.
21                 But her day rate is a lot, lot higher.            Anywhere
22    probably, in Ms. Underwood's businesses and 20 million-plus
23    followers, north of 50,000.
24    Q     Well, listen to my question very carefully.
25                 Even though you had the ability to find more
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 241 of 291 PageID 6121

                                                                                241
1     documents that were of -- that existed at the time of the
2     relevant time frame that's available -- that this case is
3     about, even though you were able to find more after issuing the
4     report, you didn't go back and increase the damages; right?
5     A     No, sir.
6     Q     In other words, you're fair to the defense and you stuck
7     to your original damage; right?
8     A     Yes, sir.
9     Q     Now, Mr. Lirot spent a lot of time in the first portion of
10    the report.
11                  Could you turn over to that, please, where you're
12    listing out definitions.
13    A     I've really messed this report up now.             I'm sorry, I'm
14    trying to find it.
15    Q     That's okay.      I'm almost done.
16    A     Yes, sir.
17    Q     All right.      So what is that section entitled, sir, where
18    you're listing those things out?
19    A     General Model and Talent Industry Definitions and
20    Important Points to Note in the Preparation of Reports.
21    Q     Okay.     So you define things like we defined today, Usage;
22    right?
23    A     Yes, sir.
24    Q     Day rate.
25    A     Yes, sir.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 242 of 291 PageID 6122

                                                                                242
1     Q     And you define "embarrassment factor;" right?
2     A     Yes, sir.
3     Q     Now in any one of the valuations for the plaintiffs, in
4     this report, do you attribute a usage rate or some sort of a
5     rate for embarrassment factor?
6     A     No, sir.
7     Q     You were just giving a definition; right?
8     A     Yes, sir.
9     Q     Now, counsel brought this up.           I'm just going to ask you
10    real quick, something about a protective order stamp.
11                 On some of the documents that you submitted through
12    the report and ultimately to counsel, are there Social Security
13    numbers on there?
14    A     Yes, sir.
15    Q     Are there personal addresses?
16    A     On some, yes, sir.
17    Q     For the models?
18    A     Yes, sir.
19    Q     Is that what you were concerned about?
20    A     I was.     I believe that was it.        Yes, sir.
21                 I can't answer definitively, I'm sorry.
22    Q     But there are things like Social Security numbers and
23    things like that in some of the documents; right?
24    A     Yes, sir.
25                 MR. CASAS:     I have no further questions, Your Honor.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 243 of 291 PageID 6123

                                                                                243
1                  MR. LIROT:     No further questions, Judge.
2                  THE COURT:     So with respect to the juror's previous
3     questions about the -- when the fully nude language appeared on
4     the websites, I think that's been addressed by the examination,
5     so I'm going to assume that question has been dealt with.
6                  Let me see counsel.
7           (At sidebar, out of the hearing of the jury:)
8                  THE COURT:     Any other questions?
9                  Got one more, okay.
10                 MR. CASAS:     Well, I guess we should read the
11    question.     The question from the jury is:           Will the jury get a
12    copy of the full valuation report?
13                 From my perspective, I think a quick instruction on
14    how that, unfortunately, is not proper evidence for them to
15    consider.     That they shouldn't, you know, take anything
16    negative out of that.
17          (End of sidebar.)
18                 THE COURT:     Counsel, let me see you.
19          (At sidebar, out of the hearing of the jury:)
20                 THE COURT:     I don't want to tell the jury something
21    that's not so, but I might say to them that counsel will have
22    the ability during closing argument to summarize or give them
23    information from the report that might be of assistance to
24    them, or something like that.
25                 MR. LIROT:     That's fine.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 244 of 291 PageID 6124

                                                                                244
1           (End of sidebar.)
2                  THE COURT:     So we have a question from the jury.
3                  Will the jury get a copy of the full valuation
4     report?
5                  And the answer to that question is no, it's not the
6     way it works.      Typically expert reports are not themselves
7     evidence.     The testimony of the expert is the evidence.
8                  However, to the extent that there were exhibits that
9     were utilized by the expert, to the extent that the attorneys
10    during closing arguments can summarize and give information
11    regarding the reports, you'll get that, but the actual report
12    is typically not put into evidence.
13                 And that -- that applies to any expert that you're
14    going to hear from, so that's my answer.             It may not be an
15    answer you want to hear, but that's the answer.
16                 So okay?
17                 Oh, yeah.     That -- well, I'll make -- I'll make the
18    question about the nude dancing in the website, I'll make that
19    Court Exhibit 3, and I'll make this question about the report
20    Jury No. 4.
21          (Court Exhibit 3 and Jury Exhibit 4 were received in
22    evidence.)
23                 THE COURT:     All right.     Give me one more second.         Let
24    me talk to the lawyers for a second.
25          (At sidebar, out of the hearing of the jury:)
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 245 of 291 PageID 6125

                                                                                245
1                  THE COURT:     Okay.    Are you prepared to rest?
2                  MR. CASAS:     Yes, Your Honor.
3                  THE COURT:     Are you going to call your expert?
4                  MR. LIROT:     I am.
5                  MR. HEARN:     You want us just to make a perfunctory
6     Rule 50 motion, and save argument for tomorrow?
7                  THE COURT:     Yes.    So they -- you can assume they've
8     rested and they'll be -- so you're making a Rule 50 motion and
9     I'll hear that motion.
10                 Are y'all going to have a motion --
11                 MR. CASAS:     Yes, Your Honor.
12                 THE COURT:     -- at the end of the case?
13                 MR. CASAS:     At the end of the case, yes, sir.
14                 THE COURT:     Okay.    So I'm going to assume that you've
15    made a Rule 50 motion and I would take it under advisement, but
16    I'll hear argument on it at a later time.
17                 MR. HEARN:     The other thing I would move, Your Honor,
18    is to strike Martin Buncher.
19                 THE COURT:     Okay.    Well, I'll hear that argument as
20    well.
21                 MR. HEARN:     Thank you.
22                 THE COURT:     All right.     So you're going to announce
23    rest -- excuse me.        I apologize.     I'm the offender, so I'll
24    fine myself.
25                 MR. LIROT:     I'll cover for you.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 246 of 291 PageID 6126

                                                                                246
1                  THE COURT:     Yeah, thank you.
2                  All right.     I guess we'll go ahead and call him.            I
3     don't know that we're going to get him done.
4                  MR. LIROT:     I'll go as fast as I can.         I want to
5     finish today.
6                  THE COURT:     Well, okay.     But these guys -- do you
7     have a plane to catch or are you --
8                  MR. LIROT:     I don't have anything to catch.
9                  THE COURT:     These guys do.
10                 MR. LIROT:     I think we're good to go.
11                 THE COURT:     All right.     Let's just see if we can get
12    it done.
13          (End of sidebar.)
14                 THE COURT:     All right.     What says the plaintiffs?
15                 MR. CASAS:     The plaintiffs rest, Your Honor.
16                 THE COURT:     All right.     Ladies and gentlemen, the
17    plaintiffs have rested their case in chief, meaning that the
18    evidence that they're going to put on in their case has
19    concluded.
20                 I know I told you this already, but I believe
21    Mr. Lirot has got one witness in his case, but all of the
22    evidence that you've heard in the plaintiffs' case, to the
23    extent it applies to the defendant, you should consider it --
24    it's all just one pot of evidence.            And so you've heard quite a
25    bit of the defendants' case already in the plaintiffs' case,
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 247 of 291 PageID 6127

                                                                                 247
1     and so I believe Mr. Lirot has one witness.
2                  We are going to see if we can get that witness in
3     before the 5:00 hour.        We'll see.
4                  If we can do that, then we'll obviously close the
5     case up on Monday.        So that's going to be the plan.          Okay?
6                  All right.     Sorry.     You can step down, sure.        I
7     apologize.
8                  THE WITNESS:     I wasn't sure.
9                  Do I give these back to somebody?
10                 THE COURT:     You just leave it right there.           They'll
11    take care of it.
12                 MR. LIROT:     The defendants would call Mark Zablow.
13                 THE COURT:     All right.     Mr. Zablow.
14                 COURTROOM DEPUTY:        Would you raise your right hand,
15    please.
16                 Do you solemnly swear that the testimony you are
17    about to give before this Court will be the truth, the whole
18    truth, and nothing but the truth, so help you God?
19                 THE WITNESS:     I do.
20                 COURTROOM DEPUTY:        Please state your full name and
21    spell your last name for the record.
22                 THE WITNESS:     Mark Chad Zablow, Zablow, Z-a-b-l-o-w.
23                 COURTROOM DEPUTY:        Thank you.    Please be seated.
24                MARK CHAD ZABLOW, DEFENDANTS' WITNESS, SWORN
25                                 DIRECT EXAMINATION
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 248 of 291 PageID 6128

                                                                                248
1     BY MR. LIROT:
2     Q     Good afternoon, Mr. Zablow.
3     A     Good afternoon.
4     Q     I'll let you get your water down.
5                  Can you tell the Court how you're employed.
6     A     I run an entertainment marketing agency.              I work with
7     brands and help them navigate their marketing when it comes to
8     the world of entertainment, celebrities, or music, artists,
9     athletes, models.       We call ourselves an influencer marketing
10    agency.
11    Q     All right.      Do you work for a specific company?
12    A     I work for Cogent Entertainment Marketing.
13    Q     And how long has Cogent Entertainment Marketing been in
14    business?
15    A     Cogent was founded in 2011.
16    Q     All right.      Can you tell us a little bit about your
17    educational background.
18    A     I graduated from Adelphi University with a double major in
19    management and marketing.
20    Q     And has Cogent won any awards or commendations or anything
21    of that nature?
22    A     At Cogent, we pride ourselves on our culture.               Best place
23    to work by Ad Age, the last few years, Crain's as well.
24    Q     Ad age?
25    A     Ad age, which is an industry publication for advertising
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 249 of 291 PageID 6129

                                                                                249
1     agencies, you know, Crain's as well, which focuses on companies
2     on more of a local level.
3     Q     And what do you really specialize in, to try to break it
4     down for the jury.
5     A     I call my -- we call ourselves procurement experts.                 We
6     help companies when they're spending their money on celebrities
7     and athletes.
8                  On the opposite side of an agent.           We help evaluate
9     the deal.     We help with the outreach.          We help with the
10    background of if the right people are the right match.                 And
11    then we get into the negotiations.
12                 We help determine fair market value, for lack of a
13    better term.      And then we help consult through the entire
14    project to make sure that everything is coming together
15    properly, the client is getting a value of their relationship,
16    strategically we're seeing it through.
17                 MR. LIROT:     All right.     Judge, I'm going to ask
18    Mr. Zablow to opine on some of Mr. Chamberlin's work.
19    BY MR. LIROT:
20    Q     Mr. Zablow, have you had an opportunity to review
21    Mr. Chamberlin's report in this case?
22    A     Yes, I have.
23    Q     Did you find any issues that you felt deviated from the
24    standard custom and practice in your industry?
25    A     Can you be more specific?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 250 of 291 PageID 6130

                                                                                250
1     Q     Did you find any problems with his report?
2     A     I found certain aspects of the way that the fair market
3     value was calculated to be a little bit off.
4     Q     And take a look, if you would, at the statement -- I think
5     you give some of your background, and you talk about facts and
6     data considered.       Let me just cut to the chase here and talk
7     about these plaintiffs.
8                  Tell us what resources you used in looking at the
9     plaintiffs in this case to basically look at Mr. Chamberlin's
10    report.
11    A     Well, Mr. Chamberlin's report, you know, specifically
12    focused on some factors, including what the day rates were for
13    the plaintiffs in a case or in a situation where day rates
14    weren't performed and just images were -- would typically be
15    licensed, I was trying to understand what the social status of
16    the plaintiffs would have an effect on the use of the image.
17                 For example, when you use an image of somebody, if
18    they're well known enough, that can lead to a certain amount of
19    advertising you need to do.          If you put their name next to
20    them, that may help draw an additional brand recognition.
21                 When it comes to social media or websites, if you tag
22    them or if you refer to them, that would drive a lot more value
23    to the image at hand.
24                 So after reviewing the images, I was going through
25    the defendants, most of their social pages, trying to
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 251 of 291 PageID 6131

                                                                                251
1     understand their brand, trying to understand if their names
2     were used, if their images were used as a traditional
3     endorsement, which is a little bit -- it looked like how the
4     evaluation was coming from, how you can really then equate them
5     to what they would be paid if it was something that was apples
6     to apples, let's call it.
7     Q     Okay.     In looking at Mr. Chamberlin's report, did you find
8     it to be more objective or more subjective?
9     A     Can you be a little bit more specific?
10    Q     Were there -- were there comments made and methods
11    described that were nebulous?
12    A     I think, you know, specifically the day rate.               The day
13    rate stuck out to me the most.
14                  Typically, if somebody performs a full endorsement
15    campaign, if there's working days, that's counted.                If they're
16    promoting it on their social media, that would have counted.
17    And so a lot of the main factors, for an image use contract, I
18    didn't necessarily see attributed, yet a lot of the factors
19    that didn't happen were used to calculate those rates.                 And
20    then those rates were on the higher end of the spectrum of what
21    is perceived if the talent had been made or made in the past.
22    Q     Did it appear to you that Mr. Chamberlin was, quote,
23    "pulling numbers out of the air"?
24                  MR. GOLASZEWSKI:      Objection, Your Honor.        Leading.
25                  THE COURT:    I think you're kind of leading there.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 252 of 291 PageID 6132

                                                                                252
1     BY MR. LIROT:
2     Q       Okay.     Did you find any specific evidence in
3     Mr. Chamberlin's report to support the day rates that he
4     concluded for these individual plaintiffs?
5     A       I didn't find yes or no; what I really took the approach
6     was the day rates were irrelevant as the talent did not perform
7     any days.        They did not perform any working services.           But in
8     our industry, it is very standard to buy an image with no day
9     rates or no days or working days.
10                    So I just -- I found it odd the day rate would be
11    used as the lead or one of the main factors of trying to
12    evaluate the image.
13    Q       Why did you draw that conclusion?
14    A       Just from doing -- being in this business as long as I
15    have.     When we go to approach a model or a celebrity or an
16    athlete to use their image, sometimes we want to produce a new
17    campaign, and that costs X.          Sometimes it's easier to say:          We
18    don't need any work.        We like that image.        We're just going buy
19    that image.        That doesn't require time or any services of the
20    talent, just the rights and their brand.
21                    So traditionally, that's at a lower rate than if they
22    had to perform services.
23    Q       Now, when you look at these individual plaintiffs, when
24    they were testifying, they gave a description of the day rate
25    that they negotiated and agreed to for the images in this case.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 253 of 291 PageID 6133

                                                                                253
1                  Would that be a good place to start?
2     A     I would not -- I would not -- I would not start there.                    If
3     I was negotiating that, I would immediately come back to say:
4     Well, we're not performing any days of work, so what would be
5     the proportionate price just to use the image?
6     Q     So would it be less than the day rate they were paid when
7     they had to put on their makeup and show up for work?
8     A     Normally, yes.
9     Q     So you think the day rate that they testified to would be
10    at the high end of what these images actually have as a fair
11    market value?
12    A     I don't know all the day rates off the top of my head to
13    say that.
14    Q     But let's say the day rate that they testified to that
15    they got paid to go through the processes to produce those
16    images.
17    A     I want to make sure I'm understanding it properly.                The
18    day rate they got paid for the image that was then used, that
19    is at question today?
20    Q     Correct.     To show up, go to the shoot, however many days,
21    however many hours, however many outfits.
22    A     Yes.    If you were to then just license an image from that
23    shoot, I would expect it to be less than the cost of the
24    contract for that shoot, plus whatever services or rights came
25    with that contract.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 254 of 291 PageID 6134

                                                                                254
1     Q     In Mr. Chamberlin's report, he refers a lot to social
2     media followers or fans or members, things like that.
3                  How do you view that variable in developing a fair
4     market value?
5     A     If the plaintiffs had posted on behalf of the defendant,
6     tremendously.
7                  If the plaintiffs were tagged and their followers
8     were drawn back to the page, you know, a very significant
9     amount.
10    Q     How about if they're just anonymous images posted on an
11    obscure Facebook page for two small clubs in Jacksonville?
12    A     It's a lot harder.
13    Q     So the scenarios that you give deal with a greater
14    exposure, a wider universe of people actually being able to see
15    the images?
16    A     They deal with an implied endorsement.
17    Q     And in this instance, without the name or anything
18    identifiable, regardless of the number of followers a person
19    had, would the anonymity of those images have a bearing on the
20    development and conclusions regarding fair market value?
21    A     Can you say that again, please.
22    Q     If people don't recognize who these models are, how does
23    that affect fair market value?
24    A     It would be -- well, it would be the intent of the
25    advertiser.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 255 of 291 PageID 6135

                                                                                 255
1     Q     So if they didn't want to use their name or their face or
2     their image because of who they were, how would that affect
3     fair market value?
4     A     The -- the willing buyer would not be in the marketplace
5     above a certain threshold, dollar threshold.              So the buyer
6     would either need somebody of a certain public stature to
7     promote their venue, or they would need something of less
8     stature, or an image.
9                  In the case of needing an image or even needing
10    someone of public stature, there's still an understanding of
11    what an industry would most likely spend or what nightclubs can
12    typically spend versus what a sneaker company can typically
13    spend.
14    Q     So in evaluating public stature, would you evaluate where
15    the image appeared?
16    A     Yes.
17    Q     Would you evaluate whether or not there was a name on that
18    particular image?
19    A     To calculate the value of what was provided, yes.                I
20    would -- if -- I would definitely want to see if the person's
21    name or how much of their image and likeness was attributed to
22    that advertisement.
23    Q     If there was a sentence that said, "I endorse this club,"
24    would that have a bearing on fair market value?
25    A     It would be -- it would all be looped into one implied
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 256 of 291 PageID 6136

                                                                                256
1     endorsement, yes.
2     Q       All right.    And if there was no language to that effect
3     and we're dealing with anonymous individuals that simply appear
4     in images on Facebook, how would that impact fair market value?
5     A       Again, I think it's hard to justify what somebody would --
6     what an industry would pay or what clubs would typically pay
7     for something or what they would need for an image.
8                  In the case of needing somebody of public stature or
9     somebody with a big social media following or somebody that can
10    drive people into your club, having them endorse it and imply
11    that they're going to be there should drive that price up.
12                 If it's just an image of a person, I would say that
13    the public stature, their public -- their social media
14    following, how many people recognize them is of less value.
15    Q       Based on your training, experience, your expertise, does
16    it make any sense to try to develop fair market value on the
17    re-creation of some negotiation that would never take place?
18    A       I don't know -- I don't know.         I don't know if that's --
19    if that's...
20    Q       How would you do that?
21    A       How would I go about re-creating the fair market value on
22    a negotiation that didn't take place?
23                 I would look at -- I would look at the industry.               I
24    would look at the intent.         I would look at the malice that was
25    done.     I would also look at the damage that was done.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 257 of 291 PageID 6137

                                                                                257
1                  And then lastly, I'd look at -- if I was to re-create
2     the market value of a nightclub or an adult entertainment
3     establishment, what does the market command if I was to go out
4     and pay that.      And so if -- if it was that I can go out into
5     the market and get something similar, that's what I would try
6     to justify.
7     Q     Would you look to other marketing agencies in the adult
8     entertainment industry to try to draw some kind of applicable
9     conclusions?
10    A     I would look as wide as possible to find as many
11    applicable conclusions as possible.
12    Q     And as we sit here today, is it your opinion that the --
13    and I don't want to go through each individual number, but is
14    it your opinion that the numbers attested by Mr. Chamberlin as
15    fair market value are inflated or inaccurate?
16    A     I believe they're grossly inflated.            The way that they
17    were heavily weighed, specifically around a day rate, and the
18    fact that they did not show up to perform any services.
19                 The images were put out there or they were -- they
20    were not developed by the defendant.            They were put out by the
21    plaintiffs themself.        I would have a hard time seeing where any
22    similar defendant in the industry or any similar nightclub in
23    the industry would justify paying that much money for their
24    Facebook pages.
25    Q     All right.      And would that be applicable to every
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 258 of 291 PageID 6138

                                                                                258
1     plaintiff that Mr. Chamberlin testified to?
2     A     Yes.
3                   MR. LIROT:     May I have a second, Your Honor?
4                   THE COURT:     Yes, sir.
5                   MR. LIROT:     I'm trying to be succinct.
6                   THE COURT:     I appreciate that.
7                   MR. LIROT:     We'll pass the witness.
8                   MR. GOLASZEWSKI:      Thank you, Your Honor.
9                                   CROSS-EXAMINATION
10    BY MR. GOLASZEWSKI:
11    Q     Mr. Zablow, good afternoon.          Something you said jumped out
12    at me, and I don't want to misquote you so tell me if I'm
13    wrong.
14                  If you were trying to recreate the fair market value,
15    you would look to how much, here, a strip club would pay for
16    its Facebook page.         Is that what you said?
17    A     I'm not exactly sure word for word.            I don't know if it's
18    more appropriate to be read back.           I know what I was trying to
19    imply, if that helps.
20    Q     Sure.     Tell me.
21    A     Sure.     If I represented a similar adult entertainment
22    establishment and they asked me to go secure models or
23    influencers or celebrities or people to be in the images on
24    their Facebook page, I would typically look at what the
25    industry is doing, what else is out there.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 259 of 291 PageID 6139

                                                                                259
1                   It's very rare to see nightclubs, especially of this
2     stature, paying well-known models -- or, frankly, a lot of, you
3     know, similar nightclubs paying well-known models to be in the
4     day-to-day social media posts.
5                   When they have special events, they're spending
6     significant amount of money putting them in their ads and
7     promoting them properly, but for day-to-day posts, you know, I
8     would find that a little uncommon.
9     Q     Great.     So what are strip clubs in the Florida area paying
10    for Facebook promotions and website promotions?
11    A     I don't know, but I've worked with clubs outside of
12    Florida that I have done that with that typically are the
13    larger end of the United States in how they market and
14    advertise.
15    Q     Okay.     So what are -- tell me a strip club that you've
16    worked with and what their general Facebook and advertising
17    budget is.
18    A     I don't run their Facebook and advertising budgets, but I
19    know what they pay the celebrities and the models and the hosts
20    at their venues.
21                  For instance, The Men's Club was a client of mine.
22    We paid Carmen Electra $25,000 to host our grand opening,
23    appear at the event, appear in all of our social media, all of
24    our advertising.       We took a billboard out.
25                  And that's Las Vegas, which is traditionally a larger
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 260 of 291 PageID 6140

                                                                                260
1     advertising market than maybe some of the other markets are.
2     So I would look at them as a good guide, if that's what Vegas
3     is spending.
4     Q     So The Men's Club in Las Vegas is spending $25,000 -- and
5     what was it, that was for Carmen Electra to appear at a grand
6     opening; is that right?
7     A     Correct.
8     Q     And so now extrapolate for me what that means for the
9     advertising budget and the advertising spend for Facebook and
10    the websites and social media for the two clubs that we're here
11    for, if you could.
12    A     I just suggest that if that's what a Las Vegas nightclub
13    is spending on their grand opening talent, which is usually a
14    little bit -- and you go a little bit larger on grand opening
15    than every Thursday, I would imagine that what they spend on
16    their talent, and I -- would be significantly less.
17    Q     So you think it's a grand opening so it's higher than what
18    The Men's Club on a normal Thursday night would spend, and you
19    think that probably The Men's Club also would probably spend a
20    little bit more than a club in Florida.
21                  Am I -- I don't want to put words in your mouth.              Is
22    that kind of where you're going?
23    A     Yeah.
24    Q     Okay.
25    A     I'd say on a traditional level.           Could there be certain
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 261 of 291 PageID 6141

                                                                                261
1     circumstances where a club in Florida has a big night?
2     Absolutely and big numbers come up, but I'd say Las Vegas more
3     in terms of a market, this is typically what they do.
4     Q     I missed it.      Describe for me your area of expertise
5     again.
6     A     I'm an entertainment marketing specialist.              I do talent
7     procurement.
8     Q     Talent procurement.        And can you just describe for the
9     jury what that is.
10    A     I help negotiate talent deals on behalf of the person
11    that's purchasing.
12                 I don't represent any talent or any models.              I
13    represent the buyers.
14    Q     Right.    You've never negotiated a modeling contract on
15    behalf of a model; correct?
16    A     I have.     It's not my core business.
17    Q     Got it.     Which models have you negotiated on behalf of?
18    A     On behalf of Joan Smalls, on behalf of Hannah Davis; on
19    behalf of male models, Premium Pete, on behalf of Chris
20    Collins.     How much time do we have?
21    Q     Go ahead.     You negotiated -- Joan Smalls is a Victoria
22    Secret model; is that correct?
23    A     Uh-huh.
24    Q     And you negotiated a deal for her; is that correct?
25    A     Yes.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 262 of 291 PageID 6142

                                                                                262
1     Q     Did you ever negotiate a deal for Joan Smalls with the
2     gentleman's club?
3     A     No.
4     Q     Did you ever negotiate a deal for Hannah Davis?
5                   Let's go back.     Hannah Davis is a Sports Illustrated
6     swimsuit model; is that correct?
7     A     I have not negotiated any names I mentioned with the
8     gentleman's club.
9     Q     Okay.     Any names you haven't mentioned with the
10    gentleman's club?
11    A     Just Carmen Electra.
12    Q     Okay.     But you didn't negotiate on behalf of Ms. Electra;
13    correct?
14    A     No, I negotiated for -- oh, I'm sorry.             I have not
15    represented any talent in a gentleman's club negotiation,
16    correct.
17    Q     Got it.     Thank you.
18                  And talent procurement.       I appreciate that.        And tell
19    me again the purpose of your retention in this case.
20    A     To help under the -- review Mr. Chamberlin's report, and
21    give an opinion on how the fair market value was calculated.
22    Q     Okay.     You weren't hired -- defendants didn't ask you to
23    come up with your own fair market analysis -- let me just
24    finish please -- of plaintiffs' images; correct?
25    A     Each plaintiff's image, no.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 263 of 291 PageID 6143

                                                                                263
1     Q      For any of the plaintiffs' images; right?
2     A      No.
3     Q      Okay.     You were hired to come in and disagree with
4     Mr. Chamberlin; is that fair?
5     A      I was to give an unbiased opinion.
6     Q      Okay.     You were to give an unbiased opinion.
7                    How many strip clubs have you represented giving
8     unbiased opinions concerning a valuation?
9     A      Up till today, I've written about maybe ten reports.
10    Q      Ten reports.     And are each of those on behalf of strip
11    clubs challenging fair market value analysis?
12    A      All of the reports were -- yes.          All the reports were
13    challenging.       A report for Omega watches was not challenging --
14    it was not challenging that either.
15    Q      You did one report for Omega and then nine other or ten
16    other reports?
17    A      It could be anywhere -- around a dozen, give or take a
18    few.
19    Q      Give or take a dozen reports for a gentlemen's club, yes?
20    A      Yes.
21    Q      At any point in any of these 12 -- and I don't want to get
22    too deep into them, I just want to know, did you ever calculate
23    the fair market value of an image that was used by a
24    gentleman's club?
25    A      In reports after this report, I have been asked to give an
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 264 of 291 PageID 6144

                                                                                264
1     opinion of what I think a -- what I think somebody in a similar
2     situation would pay for an image, but I was never asked to give
3     a valuation of any of the specific images.
4     Q      Okay.     Did you do any evaluation of what the defendants in
5     this case spent on their Facebook and website advertising?                  I
6     apologize if I'm repeating.          I just want to ask it a different
7     way.
8     A      No, I just want to make sure I'm understanding it
9     properly.
10                   Did I get any -- or did I do any evaluation on what
11    the defendants' spent on -- on anything on their social or
12    digital marketing?
13    Q      My understanding is that you don't look at it from the
14    model's perspective or the modeling agent, you look at it from
15    the talent procurement and the company's perspective, that in
16    doing that, in arriving at what something should cost, you look
17    at what -- among other things, you look at the advertising
18    budget; is that correct?
19    A      To an extent, yes.
20    Q      Okay.
21    A      Reach, I think, is the way we like to look at it.
22    Q      And I want to be clear.        You didn't look at defendants'
23    reach or spend in this case; correct?
24    A      I was only able to see through -- from the Facebook pages,
25    from what was provided to me, the reach that was publicly
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 265 of 291 PageID 6145

                                                                                265
1     shown, and in conversations with defendants' counsel asking
2     about their advertising spend, but I wasn't given or seeing any
3     specific numbers according to that.
4     Q     I don't understand.
5                  You're being retained to challenge a fair market
6     value analysis.
7     A     Uh-huh.
8     Q     And what you do in that sort of analysis is that you look
9     at the advertising spend, and you've been retained by
10    defendants, these two gentlemen's clubs, and you didn't have
11    access to what they spent in order to form your opinion; is
12    that correct?
13    A     That's incorrect.       I asked what their -- I asked if the
14    Facebook page had any advertising dollars attributed to it.
15    The answer was no.
16                 When I looked at the Facebook page, and you could see
17    from the lack of likes or comments or shares, that seemed to be
18    pretty true.
19                 I had asked if any of the images were used in any
20    other marketing spend.        Were they promoted on billboards or
21    were they advertised with dollars in any other sense, and I
22    wasn't provided with any examples of that.
23                 I do understand that they retained and paid other
24    marketers and paid other people to help.             I don't know what
25    those people got paid or what their budget was towards that.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 266 of 291 PageID 6146

                                                                                266
1     But I did not -- I was not given and I had asked for any proof
2     of advertising that had helped promote the images that were out
3     there.
4     Q     You had asked and you didn't get it; is that correct?
5     A     Correct.
6     Q     Okay.     You had asked counsel; is that correct?
7     A     I was told there -- there was no marketing spend
8     attributed to it.
9     Q     Okay.     Describe for me how you would do a fair market
10    value approach if you were asked to do one.
11                  I think you told Mr. Lirot.         I just want to be clear.
12    A     I would try to get what I call an apples-to-apples
13    scenario.
14                  Can I work with the plaintiffs to see had they had
15    any other similar cases where an image of theirs was sold to an
16    advertiser with hopefully a fairly similar reach.                I think it's
17    hard to find a similar advertiser putting it up on one Facebook
18    page or two Facebook pages or social media pages with a limited
19    reach.    You don't normally see that.          So I looked to see where
20    they had done a deal or an image of theirs was purchased.
21                  And I think if they've never done something in that
22    category before, that's going to be very hard.               So I looked to
23    see where something commensurate was purchased.               If there was
24    that, I would try to use that as a baseline.              If that didn't
25    exist, I would probably go outside the defendants and the
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 267 of 291 PageID 6147

                                                                                267
1     plaintiffs and I would look for other industry standards or
2     precedents that I can lean on and go from there.
3                   This has happened a lot in like -- you know, you see
4     in the papers a lot, so that's what I would usually try to do
5     is look for past incidents that I can use precedent to set
6     there.
7     Q     All right.      Mr. Lirot asked you if you were aware of
8     certain agencies that specifically work with gentlemen's clubs
9     to procure talent.       Do you recall him asking you that?
10    A     Yes.
11    Q     And you're familiar with those companies; correct?
12    A     I know there -- I know that there are agencies out there
13    for pretty much everything these days.
14    Q     Okay.     Have you -- have you ever talked with any people
15    who were employed there, who were involved in the business of
16    procuring talent for strip clubs?
17    A     Not -- not -- no, not off record.            I worked -- I've worked
18    in that space before, so I have spoken with people.                Have I
19    spoken with them specifically about this, no.
20    Q     You haven't spoken with them; you haven't spoken with
21    defendants about what their spend is; is that fair?
22    A     That's fair.      We pride ourself on understanding the spend
23    of our industries, and so we know where industries spend
24    heavily and sometimes don't, and we're not as granular into
25    each club's business, you know.           We know -- we know where
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 268 of 291 PageID 6148

                                                                                268
1     they're spending.
2     Q       Right.   So I think we went down this road earlier and you
3     said that -- well, in the case of The Men's Club, they paid
4     Carmen Electra 25,000 to, I think, appear at the grand opening.
5     And I understand you like trying to get granular in your
6     industry, so I'm trying to find out what other information you
7     have about this industry that you've now written a dozen
8     reports on.
9     A       The reality of it is is I'm looking at usage of a Facebook
10    image and paying somebody to be in that image.               My company
11    produces a lot of social media content.             We hire models all the
12    time.     We pay them day rates.
13                 Typically, for a social media page where you're
14    posting content maybe daily or weekly, but you're trying to
15    produce 50 to 300 pieces of content a year, you're usually
16    doing shoots with cost-effective solutions because it's not a
17    TV ad and it's not a print ad, so the quality doesn't have to
18    be up here.      And it's usually a much more efficient and
19    cost-effective approach to social media.
20    Q       Great.   Do you have your report that you submitted --
21    A       Yes, I do.
22    Q       -- in this action?
23                 MR. GOLASZEWSKI:       Your Honor, if I may, I just want
24    to make sure we have the same report.
25                 May I approach?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 269 of 291 PageID 6149

                                                                                269
1                  THE COURT:     Sure.
2                  THE WITNESS:     I have just two copies of it.
3                  MR. GOLASZEWSKI:       Okay.   Thank you.
4                  We have the same -- for the record, it's the expert
5     report and disclosure of Mark Zablow dated February 20, 2017.
6     BY MR. GOLASZEWSKI:
7     Q     If you flip to the third -- I'm sorry, the second --
8     bottom of the second page of that.
9                  I'm sorry, flipping over to the third page.
10                 And one of the problems you have with
11    Mr. Chamberlin's fair market value analysis as I see it, and
12    you write:     Plaintiffs have exhibited reckless behavior in the
13    way they manage the rights to their images, further diluting
14    the value they provide the defendant.
15                 Do you see that?
16    A     Yes.
17    Q     What reckless behavior are you referring to that my
18    plaintiffs -- my clients engaged in?
19    A     In some of the defendants' cases -- and I don't remember
20    exactly off the top of my head, but they had done contract work
21    with other agencies, with other brands, they had signed their
22    rights away for some of that -- for some of those campaigns.
23    Their images are widely all over the Internet.
24                 And so when you -- I got into some of the depositions
25    into a little bit more, trying to understand, you know, what
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 270 of 291 PageID 6150

                                                                                270
1     the actual objective is of the talent.
2                   If they're doing deals, they're signing their rights
3     away, and those images are kind of going out there.                How much
4     are they valuing their brand?
5     Q     Great.     I've got nine plaintiffs.         Do you know the name of
6     the plaintiffs in this case?
7     A     Yes.
8     Q     Okay.     So can you give me one example of the reckless
9     behavior that my clients have engaged in.
10    A     Not off the top of my head, no.
11    Q     Okay.     Is there somewhere that it's written down that I
12    can reference the reckless behavior that my clients have
13    engaged in in your opinion?
14    A     I can pull up all the depositions.            I'll make note of it.
15    Q     What depositions are you --
16    A     I'm sorry, all the -- all the notes and everything I've
17    read, I can try to find the exact notes.             But in terms of their
18    reckless behavior, no, I don't have that on me today.
19    Q     If you flip to page 1, you write:            To specifically
20    define -- I'm sorry, it's the fourth sub-bullet point under the
21    third bullet point.
22                  To specifically define fair market value calculations
23    for each plaintiff, I would need to review plaintiffs'
24    contracts, tax returns, earning statements, and other material
25    items as well as interview each plaintiff.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 271 of 291 PageID 6151

                                                                                271
1                    Do you see that?
2     A       Yes.
3     Q       Do you know if that's what Mr. Chamberlin did in this
4     case?
5     A       I know he -- I believe he had spoken to and had reviewed a
6     certain amount of documents.          I don't know if he reviewed every
7     single thing for each plaintiff, but I know he's had access to
8     the plaintiffs' documents.
9     Q       You were sitting here during Mr. Chamberlain's testimony;
10    right?
11    A       Correct.
12    Q       Did you hear him testify that he reviewed plaintiffs'
13    contracts and 1099s and earning statements?              Did you hear him
14    testify to that?
15    A       I heard him say he reviewed their contracts and some in
16    Spanish.       And he had a chance to speak to the plaintiffs as
17    well, I believe.
18    Q       Right.     Mr. Chamberlin did that, you didn't do that here;
19    right?
20    A       I did not have a chance to, no.
21    Q       You write, one bullet point up, the plaintiffs' overall
22    awareness is low, ultimately making them replaceable and of
23    less value to the campaign's success.
24                   What do you mean by saying that my clients are
25    replaceable?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 272 of 291 PageID 6152

                                                                                272
1     A     Well, again, their -- the defendants didn't use the public
2     stature of the plaintiffs as the mechanism of their marketing.
3     They did not say:       Come see this plaintiff here tonight, and
4     mention her by name.        They didn't tag her in their Facebook
5     posts.
6                  The plaintiffs didn't go out of their way to promote
7     the defendants.       In my mind, the defendant needed somebody with
8     a certain look versus a public stature.
9                  And when you think of "look," I would imagine that,
10    for a day rate, you can probably get a similar look for a much
11    more reasonable asking price than the fair market value that's
12    been suggested.
13    Q     That is, my clients can be easily replaced by someone for
14    less money than what Mr. Chamberlin ascribes as their fair
15    market value damage for their image having been misappropriated
16    in the first place.        Is that what you mean?
17    A     The image that was used by the defendant can be replaced
18    at a much lower cost.
19    Q     Explain that to me.        I'm not trying to be flip.          I mean,
20    any image can be replaced; right?
21    A     So an image of a female with certain hair color, certain
22    physical features, can be -- I guess in this situation, the
23    public stature of the female did not matter as much as her
24    actual looks.
25    Q     And that's because instead of saying Sarah Underwood is
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 273 of 291 PageID 6153

                                                                                273
1     going to be dancing at Flash Dancers gentleman's club, they
2     just took a picture of Sarah Underwood.             They didn't -- they
3     didn't name her.       Is that your point?
4     A     Yes.     Because they didn't get the value of her public
5     stature.
6     Q     Got it.     Ms. Underwood -- do you recall being deposed in
7     this case by me?
8     A     Yes.
9     Q     Okay.     And do you recall us talking about Sarah Underwood?
10    A     I remember we talked about her, yes.
11    Q     Okay.     And do you recall discussing Sarah Underwood's
12    social media stature?
13    A     I don't remember the specifics, but if you say we did it,
14    I believe you.
15    Q     Okay.     Do you know what the social media stature is today?
16    A     I heard it mentioned before.          I think it was said over 20
17    million followers.
18    Q     Okay.     You don't know one way or the other, though?
19    A     Not off the top of my head.
20                  MR. GOLASZEWSKI:      Okay.   One moment, Your Honor.
21                  THE COURT:    Sure.
22    BY MR. GOLASZEWSKI:
23    Q     You did mention -- my colleague was reminding me, sir, you
24    did mention something about the intent of the advertiser, how
25    you would take that into account.           Am I correct about that?
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 274 of 291 PageID 6154

                                                                                274
1     A     Yes.
2     Q     Okay.     Can you hash that out a little bit for me.
3     A     Again, the advertiser, they did not use -- they did not
4     use the image and the plaintiff's name when they -- when they
5     put up the image.
6                   If the intent was there and they had gone there, it
7     can't just be:      Oops, it was -- there was a little bit more of
8     a -- of a -- of a -- of a malice there.
9     Q     Did you speak with the defendants in this action?                That
10    is, did you speak with Mr. Tomkovich?
11    A     Yes.
12    Q     You did.     And did you speak with any of his managers?
13    A     No.
14    Q     Okay.     And did you get an understanding about what their
15    intent was?
16    A     Yes.
17    Q     Okay.     And what was your understanding of Mr. Tomkovich's,
18    quote, "intent"?
19    A     I don't believe Mr. Tomkovich understood the intent of
20    what was actually taking place.
21    Q     So whose intent are you referring to?
22                  So now we're here in this situation and we have
23    misappropriated --
24    A     The company of -- whoever manages the social media of
25    the venue.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 275 of 291 PageID 6155

                                                                                275
1     Q     Got it.
2     A     I don't believe Mr. Tomkovich was personally doing the
3     Facebook page.
4     Q     Okay.     Got it.    We'll leave that aside.
5                   Did you speak with Shaun Hopper about his intent?
6     A     No.
7     Q     Did you speak with any managers at Flash Dancers or Thee
8     Officers Club about their intent?
9     A     No.
10    Q     Okay.     You spoke with Mr. Tomkovich about his intent, but
11    he didn't -- he claimed he didn't know what was going on; is
12    that fair?
13    A     Correct.
14    Q     Got it.     You didn't speak with anybody else about their
15    intent?
16    A     No.
17    Q     That's an important point that you would have to look at
18    if you were trying to analyze fair market value; fair?
19    A     Yes.
20    Q     You've been in the talent procurement business for how
21    long, sir?
22    A     Over 15 years.
23    Q     And Cogent, you said, received a Best Place to Work Award;
24    is that right?
25    A     Yes.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 276 of 291 PageID 6156

                                                                                276
1     Q     Has it received any awards based on its talent procurement
2     services?
3     A     No.
4                  MR. GOLASZEWSKI:       No further questions, Your Honor.
5                  MR. LIROT:     Very briefly.
6                  THE COURT:     That's the 5:00 bell, right, so...
7                  MR. LIROT:     Pardon me?
8                  THE COURT:     That's the 5:00 whistle, so...
9                  Go ahead.
10                               REDIRECT EXAMINATION
11    BY MR. LIROT:
12    Q     Mr. Zablow, very quickly.          If all you're looking to use is
13    a pretty face, what impact does social media stature have
14    whatsoever on evaluation?
15    A     Very little, if anything.
16    Q     And you talked about differences between print and all the
17    rest of that.
18                 For somebody just looking to take pictures of an
19    attractive woman to put in a Facebook page, what's the day rate
20    for that?
21    A     It's a -- it's a live question.           I can't answer that, sir,
22    specifically.
23    Q     Give me a low end.
24    A     Models can be as little as a couple hundred bucks to
25    start, and then that can rise based on time, usage, and so
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 277 of 291 PageID 6157

                                                                                277
1     forth.
2     Q     And for that, you're not going to use their name; you're
3     not going to say they endorse anything.             It's just a picture of
4     an attractive girl.
5     A     To be fair, most models at the range -- at that 500 to
6     $1,000 range, you're not using their name.
7     Q     And Carmen Electra, would you say she's more recognizable
8     than any of the plaintiffs, based on your expertise?
9     A     I would say she's at the upper echelon -- upper echelon of
10    recognizability compared to all the plaintiffs, yes.
11    Q     And they got to use her name on signs and everything else?
12    A     Yes.
13    Q     And the last question I'm going to ask you, in looking at
14    Mr. Chamberlin's report, does it appear to you that this
15    so-called negotiation only involves the position of the
16    plaintiff, and it has no accommodation for the position of the
17    buyer?
18    A     I would say that it would be -- I have not -- I do not
19    know of a willing buyer that would spend thousands and
20    thousands and thousands of dollars per Facebook image, and so,
21    no, it does not seem like there's a willing buyer in the
22    negotiation.
23    Q     So is negotiation part of establishing fair market value?
24    A     Yes.
25    Q     And in this instance, if you only have one party, is there
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 278 of 291 PageID 6158

                                                                                278
1     any way you can rely on that number to establish fair market
2     value?
3     A     No.
4                   MR. LIROT:     Thank you.
5                   MR. GOLASZEWSKI:      Your Honor, if I may?
6                   THE COURT:     Yes, sir.
7                                  RECROSS-EXAMINATION
8     BY MR. GOLASZEWSKI:
9     Q     You are aware, Mr. Zablow, that images of my clients
10    appeared in nine advertisements that were posted on the social
11    media and websites of defendants; right?
12    A     When you say nine advertisements, what do you mean?
13    Q     I mean -- we can go through them, if you like.               The images
14    that were taken of my clients that were put on the social media
15    advertisements.       Are you aware of that?
16    A     Yes.
17    Q     Okay.     Do you not think that Thee Officers Club and Flash
18    Dancers should be considered a willing buyer?               Didn't they take
19    them and put them in advertisements?
20    A     Yes.
21    Q     Okay.     Thank you.
22                  Mr. Lirot used the term -- he's used it a couple
23    times -- "just a pretty face," and you answered the question.
24    I want to know, what does that mean to you?
25    A     I implied Mr. Lirot's statement that the defendants are
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 279 of 291 PageID 6159

                                                                                279
1     looking for a specific look.          Whether it's pretty or unpretty
2     is not my -- not my judge.          But they're looking for a specific
3     look and not a public stature.
4     Q     Did you ever ask the defendants why they didn't use one of
5     their dancers to be put in their advertisements?
6     A     No.
7     Q     Anything else about this "just a pretty face" definition
8     that you'd like to extrapolate for us?
9     A     It's not my term, so no.
10                 MR. GOLASZEWSKI:       Thanks.    Nothing else, Judge.
11                 THE COURT:     Any questions from the jury?
12          (Negative response.)
13                 THE COURT:     Thank you very much.
14                 Let me see counsel at sidebar briefly.
15          (At sidebar, out of the hearing of the jury:)
16                 THE COURT:     Are you prepared to rest?
17                 MR. LIROT:     We're prepared to rest.
18                 THE COURT:     And no rebuttal; right?
19                 MR. CASAS:     No rebuttal.
20                 THE COURT:     All evidence is done; right?
21                 Okay.    Here's what I think we ought to do.            Rather
22    than try to -- I know people got planes and everybody is tired.
23    What I think I want to do is bring everybody in at 8:30 on
24    Monday, argue motions, do the jury charge conference and
25    everything, bring the jury in about maybe 9:45, and plan on,
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 280 of 291 PageID 6160

                                                                                280
1     like, a 10:00 start with the closing arguments.
2                  Does everybody feel like that is going to give us the
3     time we need?
4                  MR. GOLASZEWSKI:       Yes, Your Honor.
5                  MR. CASAS:     Yes, Your Honor.
6                  THE COURT:     All right.     That's what we're going to
7     do.
8                  MR. LIROT:     Yes, Your Honor.       Thank you, Judge.
9             (End of sidebar.)
10                 THE COURT:     All right.     Ladies and gentlemen -- oh,
11    I'm sorry.     I need to formally get this from --
12                 Mr. Lirot, what says the defendants?
13                 MR. LIROT:     The defendants rest.
14                 THE COURT:     All right.     What says the plaintiffs?
15                 MR. CASAS:     No rebuttal, Your Honor.
16                 THE COURT:     All right.     Do you rest as well?
17                 MR. CASAS:     Yes, Your Honor.
18                 THE COURT:     All right.     The evidence -- y'all have a
19    seat.     The evidence is closed, ladies and gentlemen, and so now
20    we move to the next phase of the case, which, as far as you're
21    concerned, is the closing arguments.
22                 And then after the closing arguments, I give you the
23    instructions on the law, then I give you the case for your
24    deliberations.      And all that will happen on Monday.
25                 But we have a little bit of work to do.             I don't know
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 281 of 291 PageID 6161

                                                                                281
1     if we'll be able to get it all done tonight.              So I'm going to
2     have you come in later on Monday so you're not just sitting
3     around while we're doing our work, okay.
4                  So I'm thinking 9:45 -- 9:45 on Monday, with the idea
5     of a 10:00 start.       That's what I'm thinking.
6                  I hope you'll forgive me if we're not perfect at
7     10:00, but I think that's the best guess, and I don't really
8     want to have you come in too late, because I do want to kind of
9     get going if we're ready to go, and I know you do too.
10                 So 9:45 on Monday, be prepared for a 10:00 start.
11    Closing arguments, instructions to the jury, we give you the
12    case.
13                 The other thing I'll say to you is I don't exactly
14    know when you'll get the case, probably in the lunch hour,
15    maybe a little late for lunch.           But when we have a jury
16    deliberating, we actually bring lunch in, so you don't have to
17    worry about lunch.       We'll be bringing it in for you and you'll
18    have that available to you in the jury room.
19                 Really important.       I know we're getting close to the
20    end, but we're not there yet.          All the instructions apply.          You
21    go home for the weekend.         Please don't discuss the case with
22    anybody, nobody.       Don't let anybody discuss it with you.
23                 Please do not do any of your own research, computer
24    or otherwise.      Put this case out of your mind, come back Monday
25    morning at 9:45, and we'll conclude the trial.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 282 of 291 PageID 6162

                                                                                282
1                  Everybody good?      Any questions?
2           (No response.)
3                  THE COURT:     Have a good weekend.
4                  COURT SECURITY OFFICER:        All rise for the jury.
5           (Jury out at 5:06 p.m.)
6                  COURT SECURITY OFFICER:        Please be seated.
7                  THE COURT:     All right.     Counsel, I'm not going to
8     keep you here very long.         I know some of you probably are
9     trying to catch a plane.
10                 I am anticipating argument on motions.            I'm
11    anticipating a number of motions.           I think I know the ones that
12    will probably get the most attention.             Well, I'll tell you the
13    ones I'm looking at in terms of the most seriously.
14                 It would be on the state misappropriation claim.               I'm
15    looking at that very seriously in terms of whether the Court
16    would need to rule as a matter of law on that.
17                 I'm also looking heavily at Mr. Tomkovich's personal
18    liability.     That's going to be an issue that I'm going to be
19    looking at, whether -- whether the Court would have a basis, as
20    a matter of law, to dismiss Mr. Tomkovich.
21                 I've not made a decision on either one of those
22    issues.    And, by the way, the individual -- and I'm trying to
23    just give you a preview -- if y'all have other things you want
24    to talk about, I'll be talking about them, but I'm just telling
25    you the things that I'm seeing that I assume you're going to
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 283 of 291 PageID 6163

                                                                                283
1     bring up.
2                  By the way, Mr. Tomkovich's situation would be --
3     would be with respect to the Lanham Act and the state
4     appropriation.
5                  The standards are slightly different.            I gave them to
6     you -- what we think the standards are in the jury
7     instructions, and so I'll be looking at the jury instructions
8     as well.
9                  Also, of course, we'll have to settle the
10    instructions.      And I'm interested -- and we can do this very
11    briefly, but if anybody has a -- if they've had a chance to
12    look at the instructions, is there something that we need to be
13    looking at over the weekend, something we need to be thinking
14    about in a structural way or anything, so I'm not -- we're not
15    doing a charge conference.          I'm just trying to do
16    issue-spotting so that we can take a look at it if y'all are
17    having some heartburn about something.
18                 MR. CASAS:     Your Honor, counsel is looking at the
19    instructions.
20                 Are you asking also about the proposed verdict?
21                 THE COURT:     Yes.
22                 MR. CASAS:     Something real quick that we found was
23    sort of inconsistent on Section 1.
24                 THE COURT:     Yeah.
25                 MR. CASAS:     Throughout Section 1, the Court refers to
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 284 of 291 PageID 6164

                                                                                284
1     everyone as consumers, but on No. 2, it uses the word
2     customers.
3                  THE COURT:     Okay.
4                  MR. CASAS:     We would object and suggest that that
5     would be consumers to be consistent with the other portion.
6                  THE COURT:     All right.     We'll take a look at that.
7                  MR. GOLASZEWSKI:       Your Honor, on No. 2 on page 12 of
8     the jury instructions --
9                  THE COURT:     Yes, sir.
10                 MR. GOLASZEWSKI:       -- talking about the similarity of
11    the trademarks.
12                 THE COURT:     Yes.
13                 MR. GOLASZEWSKI:       I think it's worded slightly --
14    from my understanding -- and this has been endorsed by a number
15    of courts -- is that the question is, is the trademark that
16    plaintiffs have, if they find -- the jury finds that they have
17    one, is that similar to the one used by the defendant.
18                 In case after case I found, in similar situations,
19    that the similarities of the marks factor could not be stronger
20    because nobody disputes that it is in fact the plaintiffs.                  And
21    I think maybe it's a little confusing by the --
22                 THE COURT:     Are you -- this is Number 2 on page 12,
23    similarity of the parties' trademarks?             Is that what you're
24    talking --
25                 MR. GOLASZEWSKI:       That's right.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 285 of 291 PageID 6165

                                                                                285
1                  THE COURT:     All right.      We'll take a look at that.           I
2     am pretty sure that's the Eleventh Circuit pattern instruction,
3     so we didn't just, you know, make it up.
4                  MR. GOLASZEWSKI:       Okay.
5                  THE COURT:     But that doesn't mean it can't be looked
6     at, but I just want you to know that, obviously, if we can, we
7     usually try to get the pattern.
8                  MR. GOLASZEWSKI:       Fair enough.
9                  THE COURT:     But I hear you and we can have that
10    discussion.
11                 All right.     What else?
12                 MR. GOLASZEWSKI:       And one, on the next page,
13    Subsection 6, defendants' intent.
14                 THE COURT:     Yes.
15                 MR. GOLASZEWSKI:       The second sentence, that is:          The
16    defendants used plaintiffs' images with the intention of
17    deriving the benefits from plaintiffs' reputation.                And I -- I
18    don't know if that's the Eleventh Circuit's form.                But as we
19    have seen it, I have seen it phrased as "goodwill" or
20    "reputation."
21                 What I would suggest -- and I think we could have
22    this argument if we needed to -- I think "likeness" or
23    "reputation," but I think reputation is getting into the realm
24    of do you know who this person is, and I don't think that's
25    consistent with the overall instruction on --
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 286 of 291 PageID 6166

                                                                                286
1                  THE COURT:     All right.     We'll take a look at that.           I
2     bet that is the pattern.           But I will say we had to modify -- I
3     mean, you know, this case doesn't fit neatly into the pattern,
4     and so we've had to do some modifications anyway.
5                  I'll take a look at it and we can have that
6     discussion on Monday.
7                  Anything else?
8                  MR. CASAS:     Not from plaintiff.
9                  THE COURT:     All right.     What about from you,
10    Mr. Hearn?
11                 MR. HEARN:     Yes, sir.     From our side, I'll just hit
12    you with my -- our major thoughts and concerns at this point.
13                 THE COURT:     Yes.
14                 MR. HEARN:     With regard to the Court's Proposed
15    jury -- it's Proposed Jury Instructions No. 1, 3.2.2, duty to
16    follow instructions where a corporate party's involved.
17                 THE COURT:     I've never had anybody object to that.
18                 MR. HEARN:     Well, I think the issue here is that we
19    have an independent contractor allegation in the case, and I
20    would suggest adding the independent contractor piece from the
21    Florida pattern jury instruction on when corporations are
22    liable for their independent contractor.
23                 Judge, it just fleshes out the agency and vicarious
24    liability issue a little bit more than the federal pattern
25    does.    Okay.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 287 of 291 PageID 6167

                                                                                287
1                  THE COURT:     All right.     Does -- did your proposed
2     instructions, as submitted to me, deal with that?
3                  MR. LIROT:     I don't believe so, Judge.
4                  THE COURT:     Okay.    All right.
5                  Go ahead.     What else?
6                  MR. HEARN:     That's Number 1.
7                  Number 2, in -- generally, what I'm wondering if we
8     could do is if there is a -- if you-all have an annotated
9     version of the jury instructions that contain citations to some
10    of the cases or authority that you-all are looking at for
11    certain propositions, I wonder if the Court can share that with
12    us so we can see, because I think it might -- it might clear up
13    a couple of questions that I have.
14                 THE COURT:     Well, I can tell you that we looked at
15    what y'all submitted jointly, and if I recall correctly, the
16    submissions were joint submissions.
17                 MR. CASAS:     That's correct, Your Honor.
18                 THE COURT:     And we looked at the Eleventh Circuit
19    patterns, and we thought about what this case was about, and we
20    tried to put all that together and come up with some jury
21    instructions.
22                 So if you -- and the Eleventh Circuit patterns, of
23    course, are available online, and they have advisory notes and
24    all that attached to them.          So that would be my suggestion to
25    you.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 288 of 291 PageID 6168

                                                                                288
1                  MR. HEARN:     I just thought it might clear up the next
2     specific question I had, which is the difference -- and you hit
3     on it just a minute ago, Your Honor -- the difference between
4     the standards for establishing personal liability under the
5     Lanham Act claims --
6                  THE COURT:     Right.
7                  MR. HEARN:     -- versus establishing personal liability
8     for Mr. Tomkovich under the Florida misappropriation statute,
9     540.08 Florida Statutes.
10                 THE COURT:     Okay.    Well, I can tell you that the -- I
11    can tell you that the Lanham Act personal liability is based on
12    an Eleventh Circuit case that we found that said that it was
13    the right jury instruction.
14                 And let me see if I got it right here.            ADT versus
15    Alarm Protection, 646 Fed.Appx 781.            It's a nonpublished case,
16    but -- and then the other case we've looked at for personal
17    liability, Chanel -- I guess maybe it's Chanel, I don't know,
18    Chanel Inc. versus Italian, 931 F.2d. at 1472, a 1991 published
19    Eleventh Circuit case.
20                 And we may have looked at other things, but I know we
21    looked at those.
22                 MR. HEARN:     Great.
23                 THE COURT:     And then with respect to the Florida
24    individual liability, there was no pattern or anything that we
25    found, and so we borrowed from general principles of tort law
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 289 of 291 PageID 6169

                                                                                289
1     in Florida as to when an individual can be held liable for
2     conduct in a corporate setting like this.
3                  So -- and I -- I don't know if I have cites, but
4     that's what we did.        So --
5                  MR. HEARN:     I think -- I don't really have a problem
6     with the Florida law piece.          I just couldn't figure out why the
7     Lanham Act was --
8                  THE COURT:     Well, you look at those Eleventh Circuit
9     cases and we'll -- we'll talk.           Okay?
10                 So anything else?
11                 MR. LIROT:     Just our gratitude, Your Honor.
12                 THE COURT:     Okay.    I don't know if Mr. Hearn's --
13                 MR. HEARN:     The only other question I had was on the
14    unjust enrichment damages, page 20.
15                 THE COURT:     Yeah.
16                 MR. HEARN:     There were two questions that I had
17    there.
18                 And one is the use of profit recovery as a basis to
19    deter defendants' future conduct, which sounds like punitive
20    damages to me, and I didn't think -- I don't know if that
21    should still be there like that or if that is somehow the
22    nonpunitive measure for damages for which the plaintiff is
23    entitled --
24                 THE COURT:     All right.
25                 MR. HEARN:     -- when the case is pled.
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 290 of 291 PageID 6170

                                                                                290
1                  THE COURT:     Yeah.
2                  MR. HEARN:     Then the last question was this sort of
3     burden shifting with respect to the profitability.
4                  THE COURT:     I think that's the law --
5                  MR. HEARN:     Okay.
6                  THE COURT:     -- but, anyway.
7                  MR. CASAS:     And for the record, our position on the
8     unjust enrichment, I'm not aware of any case law that actually
9     refers to it as a punitive aspect other than as to damages.
10                 THE COURT:     All right.        We'll take a look.
11                 And I'm not pretermitting a more detailed discussion
12    on Monday.     I just wanted to get a preview so we could be
13    thinking about it.        And I'm happy to have those discussions and
14    renew them on Monday.
15                 MR. HEARN:     I'll be working on them over the weekend.
16                 THE COURT:     All right.        So we will convene -- I'd
17    like to convene at 8:30 sharp to argue motions and then do the
18    jury instructions.
19                 MR. HEARN:     Appreciate it, Your Honor.         Thank you.
20                 THE COURT:     Okay.       Everybody have a good weekend.
21                 COURT SECURITY OFFICER:              All rise.
22          (Proceedings adjourned at 5:17 p.m.)
23                                        -     -   -
24
25
 Case 3:16-cv-00393-TJC-JRK Document 134 Filed 10/18/19 Page 291 of 291 PageID 6171

                                                                                291
1
2                                C E R T I F I C A T E
3
4     UNITED STATES DISTRICT COURT)
5
      MIDDLE DISTRICT OF FLORIDA          )
6
7           I hereby certify that the foregoing transcript is a true
8     and correct computer-aided transcription of my stenotype notes
9     taken at the time and place indicated herein.
10
11
12                 Dated this 17th day of October 2019.
13
14
15
16                             /s/Cindy Packevicz Jarriel
17                             Cindy Packevicz Jarriel, RPR, FCRR
18
19
20
21
22
23
24
25
